Approval of the Minutes of the previous sitting
Let us resume our session. I should explain to you that there appears to be a gremlin in the system somewhere in the building. The people who installed the system have been here for some time trying to find out where the problem is. It seems to be an intermittent problem. I hope it can be resolved as soon as possible.
The Minutes of the previous day's sitting have been distributed. Are there any comments?
Mr President, on page 27 of the annex to the Minutes my vote is recorded as having been cast in favour of Amendment No 20 to the Morillon report. I do not subscribe to the views of that amendment and I would wish that my vote be recorded as having been cast against it.
That will be put in order in the next Minutes, Mr Watson.
Mr President, on behalf of Mrs van der Laan and myself I want to register that we voted against Amendment No 15 in the Morillon report. We want to be registered as voting in favour of the release of Leyla Zana and the other Kurdish prisoners.
Mr President, it might be helpful if I could make a procedural point on this matter. Yesterday my group, as in so many votes in this House, were on automatic pilot, but some of us rather crash-landed, as we discovered, in the vote in respect of Amendment No 15, which was from the GUE Group and called for the release of Mrs Zana and others. We had voted the wrong way.
I have already had a correction made but I would ask you formally to facilitate through the day the possibility for colleagues in the ELDR Group to contact sessional services. Some are not here now, partly because of the interruption and partly because the issue had not been foreseen. I would welcome your assistance in the matter.
(The Minutes were approved)
Mr President, what I have to say concerns rather the future than the past, in other words, I would just like to make sure that we are to vote on the BSE issue in today' s vote. This is a very important matter for the public, and one that is of interest to them, and it would be only right to get a decision on the matter this afternoon.
(Parliament approved the request)
Public access to documents of the European Parliament, the Council and the Commission
The next item is the report (A5-0318/2000) by Mr Cashman on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs on the proposal for a Regulation of the European Parliament and of the Council regarding public access to European Parliament, Council and Commission documents [COM(2000) 30 - C5-0057/2000 - 2000/0032(COD)].
I have the honour to present this report on a subject that is crucial to the lives of the people we represent and, indeed, to the future of the Union. My aim throughout the report has been to produce a proposal which is politically mature, eminently reasonable and practical for both the institutions and the citizen. I believe my report reflects that and the view of my fellow rapporteur, Mrs Maij-Weggen, to whom I pay special tribute.
Let me stress that this is a legal text; it must be detailed and watertight. It is not an information pamphlet. That will come later. However, I regret that the report has been misrepresented by some for short-term political gain. A few cheap headlines, a few inches of print remove such people from reality. This report is even more urgent in light of the rules which were adopted by the Council in August, the so-called 'Solana Decision' . My report specifically states that the August Decision should be repealed along with other decisions.
What we are seeking is a change of culture. As a collection of 15 Member States we approach the issue of public access to documents differently, but I am glad to see that, largely, the European Parliament stands as a bulwark against the forces which seek to keep the doors of the institutions closed to the public. Access to documents and information regarding the activities of the institutions enables citizens to hold the EU governing bodies accountable and stimulates greater efficiency. I remain confident that, with the crucial input of Mrs Maij-Weggen, we have produced a mature and sensible text and introduced revolutionary changes for the institutions, but also real and tangible benefits for the European citizens.
It is clear that Article 255 of the Treaty permits a broader interpretation of citizens' access to documents of the institutions, so allow me to outline some of the changes in my report. All the institutions and bodies covered by Article 255 should be expressly stated in the regulation and should include not only committees and working groups, but all agencies created by the institutions. All documents of the institutions should be public unless there is good reason why they should not be - based on a harm test and on a limited number of exceptions. These exceptions are discretionary, not as others would have you believe, mandatory.
The term 'document' should be interpreted widely and must include internal documents of the institutions, although information documents, the 'space to think' , can be excluded. As in the Commission proposal, a register of documents should be established. It should contain documents which are directly accessible. It should also include documents which are classified as 'non public' with the exception that applies. That way, the public knows of the documents and can challenge such classification. Furthermore, access to documents must be user-friendly via the Internet or traditional methods and there will be ongoing scrutiny - extremely important - of the new process and implementation by Parliament.
I would like to clarify some other aspects. The classification system outlined in my report is intended to make the process of access to documents easier. An application for a document would challenge the application of the exception. At the time of the request for a document, the application of the exception must be reviewed on a case-by-case basis. What we must ensure is that the existing or future interinstitutional agreements, referred to in my report, have as their legal basis the Article 255 rule in order to ensure that a coherent framework is agreed between the institutions, with the maximum right of access for the citizen.
Some Members have suggested that in my text I come too close to the Council and Commission view. In fact, the fundamental problems which the Council and Commission foresee with my report are, interestingly enough, the very same differences apparent between the majority of Parliament and some of the smaller groups in this House. Therefore, I urge the Council and Commission to embrace the change. The Union must move closer to the citizen. It must be more accountable and more transparent, especially as we approach enlargement. Together we must seize this opportunity and together solve the problems that it poses. I urge the House to support my report.
Mr President, it was a long time before the European Commission submitted a proposal in the field of openness of government. A number of MEPs had been asking for one for years. At the beginning of this part-session I even submitted a complete proposed initiative to the Committee on Constitutional Affairs. The latter then announced that it would produce a concrete proposal within six months, and it has kept its word.
It is just a shame that the content was not what we had expected it to be. There has been a fair amount of criticism on the part of the journalist organisations, the NGOs, a number of Member States and also Parliament. It therefore comes as no surprise that there is a broad package of amendments, so broad in fact that the regulation is being adapted to a quite considerable extent. Adapted to the legislation on openness of government in a number of Member States, but also to the Freedom of Information Act of the kind in force in the United States. After all, why would we want to give our European citizens less openness with regard to Brussels than the Americans get with regard to Washington?
So there is a huge number of amendments and I would like to thank the rapporteur for the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, Michael Cashman, for his cooperation with the Committee on Constitutional Affairs and with myself. What we have before us is, in fact, the work of these two committees.
So what are the most important amendments? The most crucial one is of course the amendment relating to Article 4, in which the Commission laid down 17 exceptions for access to documents and we managed to whittle the exceptions down to six.
Moreover, when it comes to information on military and defence matters we suggest that an interinstitutional agreement should be concluded between the Council and Parliament so that secret information can be imparted to a so-called select committee. This committee could then assess if it was right to keep it secret. In this way, Parliament would function as a link between the Council and the citizens, and that is why it is entirely appropriate that this proposal should be incorporated into this regulation.
Another important amendment is the proposal to have not just the Council, the Commission and Parliament fall within the scope of the regulation, but also all the external bodies. Why should we not force these bodies, which are funded by the Commission and whose staff are European officials, to adopt a culture of openness? I think that is a very important point, and a substantial annex will be appended to this regulation in order to ensure that this is done.
Turning now to classification: in short, I completely agree with what Michael Cashman had to say. I, too, find it quite hard to understand the criticism voiced by the Liberals and the Greens because classification is exactly what we need to achieve openness. That explains why the Council has such an aversion to the idea.
I consider a fifth important amendment to be that relating to the annual report, which must relate specifically to the documents that must be kept secret, or which are kept secret at any rate. That could be reviewed again on an annual basis in order to establish whether it is reasonable or not.
The European Commission has advised us on an informal basis that it has not quite finished working out the position vis-à-vis Parliament. That might not be a good thing, but if Mr Cashman is of the same mind then we can consider whether it might be possible to postpone the final vote.
Finally, Mr President, this proposal is particularly important in terms of democratic standards within the Union. That is what it is all about, i.e. the citizens, which is why I hope that the broad majority here in Parliament will vote in favour of this document.
Mr President, ladies and gentlemen, the right to become acquainted with the contents of the documents of the European Union' s institutions is a precondition of the public' s ability to monitor decision-making generally and influence it. At present, we are creating an open and modern-style administration, in which it is natural that the public should have this direct right. Obviously there have to be limits to such a right, and that is something we are also discussing today. At the moment in the European Union there already exists the practice of public access to documentation, and we should remember that brave citizens and many progressive Member States have been fighting for increased transparency for many years. We are not exactly starting this discussion from scratch: we can consider it our duty to see to it that transparency is increased and the criteria of the Treaty of Amsterdam are met.
The report we are now examining in many respects takes the situation in a better direction. It is excellent that the report should state that public access to documents and the obligation to release documents affect all the institutions, and not just the three main ones. It is also excellent that the institutions should be obliged, or they should be allowed, rather, to release documents also to those not resident in the European Union, or who are not citizens of the European Union. This principle should be strengthened further. Ladies and gentlemen, you can no doubt imagine that one day an EU citizen will need information, for example, on what the administration in the United States of America is doing. In fact, there is no reason for restricting public access geographically.
However, the report does not sufficiently explain how possible separate provisions, which would remain in force at the same time as this regulation, would meet the criteria of greater transparency. This is a vague area, and it is possible that more restrictive provisions may also remain in force, and this is one point in respect of which we have tabled amendments. As regards the definition of documents, this is a crucial question, and we could surely argue about just that for a whole year, which is probably what has happened. It is essential that scope for practising some degree of internal thought process should be allowed for the institutions, but we have to be very careful here, as we might create a situation in which documents drafted to prepare a decision may be excluded from the principle of transparency, and obviously decision-making cannot then be influenced. In my opinion, the report also goes too far in its recognition of the rights of so-called third parties to restrict the availability of documents. It may be the job of the Council and the Commission to uphold such restrictions, but I think it is not in the interests of Parliament or the public.
The list of exceptions, as Mrs Maij-Weggen said, is essential, and perhaps the most important part of this work. That aspect of the matter has made substantial progress, but I would like to focus special attention on the fact that if we want our citizens to be able to follow general developments in security policy in the future, I repeat, general, an exception regarding defence, security and military matters is much too broad in scope. It should be defined more precisely or a harm test should be attached to it.
Mr President, the right of Members of Parliament to confidential documents is a very important issue, but it cannot replace the direct right of access to information on the part of the public. Parliament still needs to work on this report more, and for that reason I believe that it must be improved upon still here.
Mr President, openness and public scrutiny of the basis of a democratic form of government are the prerequisites for citizens being able to follow the public decision-making process and to participate in this process. The opportunity of gaining access to public documents creates greater confidence and legitimacy, something the EU has precious little of at present.
International research also shows a clear connection between open administration and a low level of corruption. The Cashman report is, therefore, not just any old report. This report establishes the essence of what will become a European principle of public access to official documents, that is to say, the principle that all documents must be publicly available. There will be few exceptions and these will be clearly regulated. All documents must be registered. The documents must be examined on a case-by-case basis. If access is refused, a reason for this must be provided.
The Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy objects to the idea that documents relating to foreign affairs and security issues will automatically and collectively be excluded from public inspection. This would be unacceptable. In this sphere, too, every document must be examined individually. We have therefore proposed, as a democratic safety valve, that those documents which - after examination - cannot be made public, could be communicated to a small group of Members of Parliament. However, it is important that this in no way replaces the desire for as many documents as possible to be made available to the public at large: journalists, interest groups and individual citizens.
Article 255 of the EC Treaty concerns citizens' access to documents. The rights of the institutions ought to be developed further in separate provisions.
The Cashman report is the first step on a long road towards increased openness, democracy and confidence on the part of our citizens. A common directive is necessary and important. Much work will also be needed in order to change the attitudes and the culture within the different institutions and progressively replace them with an understanding that openness is necessary, natural, effective and democratic. We now await the Council's move.
Mr President, like Mrs Malmström, I too would like to emphasise that transparency is the essential precondition for democratic control and participation of citizens in the decision-making process. Transparent procedures enable the administration to enjoy greater legitimacy and to be more effective and closer to the citizen. They also provide effective protection against the arbitrary use of and the abuse of power and against corruption. These are the considerations that led the Committee on Budgetary Control to deliver an opinion under this procedure.
We are glad that the report repeats a crucial principle that we in the Committee on Budgetary Control also vehemently support. It is this: there can only be exceptions to the requirement of transparency in exceptional cases. That is why we cannot accept the long list of exceptions set out by the Commission. Here we are sending out the right signal to the citizens by radically cutting the list of these exceptions in our Amendment No 30, but, personally speaking, I find it most regrettable that we have only managed to simplify and clarify matters on this particular issue, however important it is, and not in the regulation as a whole.
Unfortunately, the wish to anticipate any eventualities and to produce a regulation that is as complete and comprehensive as possible seems to have prevailed. Instead of a shorter text, we are therefore ending up with a longer one. I fear that will make it less legible or user-friendly. So it will become even more important for the citizen not to be left on his own with this regulation, but that each institution should establish contact points to which applicants can turn and where they can obtain practical assistance in their search for documents. If we really want to make it easier for the citizens to exercise their rights in practice, we will need specially trained staff in these contact points, who can, so to speak, take the citizen who is seeking information by the hand and guide him through the complex labyrinth of the institutions. The same applies to the use of languages.
Mr President, Article 255 of the Treaty is now, therefore, to be implemented and, with the Cashman report, we are moving a long way in the right direction, but not far enough. All the same, I should very much like to commend the considerable work Mr Cashman has put into this report. As I see it, it is one of the most important pieces of work done this year. The statement by the Committee on Culture, Youth, Education, the Media and Sport, too, in fact goes farther than the Commission had proposed. We drew inspiration from the Nordic models for transparency in administration, for the Nordic countries have a very long tradition of having the right of access to documents. Naturally enough, it has also been the task of the Committee on Culture, Youth, Education, the Media and Sport to emphasise that the language in the rules must be as clear, simple and understandable as possible. In the same way, we have also pointed out that openness and transparency are the best tools for solving the problems which may arise as a result of cultural and linguistic differences between the Member States, on this issue too.
As I see it, right of access to documents is an important part of the EU' s information and communication policy. All investigations have, of course, revealed the distance between the European citizen and Brussels, and people themselves think they know too little about the EU. What they learn is at the media' s discretion or depends upon special interest groups, and they often feel powerless over and against the institutions. Now, they will be given the opportunity also to acquire some insight into circumstances which do not receive the special attention of the mass media and special interest groups and, in that way, they will be better able to participate in the open and democratic debate which is so important to confidence in the EU. I hope the Commission will make a big effort to inform people, including the man in the street, about this legislation, for the media and the special interest groups will no doubt find their own way to the documents they are interested in. I also hope that the Council and the Commission can give us a commitment today to continuing to deal with this issue in a positive way so that we might, as quickly as possible, start making the necessary changes to the business procedures in such a way as to benefit people and the image of the institutions. At a hearing in September in the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, we learned that it takes ten years for an administration to change mentality, so the sooner we get started the better.
Mr President, a lot of wise things have been said regarding the background to this report. I nevertheless think that we should emphasise that this is a question of standing matters on their heads. It is now a question of giving citizens the power to control the institutions.
In the opinion of the Committee on Petitions, the importance of registers is mentioned. Registers are important if we are not to have a form of public access to documents that is insider access. The Committee would like all documents to be included, irrespective of whether they have been drawn up by the institutions or whether the institutions have them in their possession. Of course, the institutions can be given time to consider documents, but in that case it is not a question of forever preventing these documents from being released. When this time is up, it must also be possible for these documents, too, to be evaluated.
We must also do the balancing mentioned by Mr Cashman as rapporteur. We must always weigh different interests against each other: the interests of having a public discussion and the interests of protecting individual people, for example.
It is also important that the parties affected have rights. We wish to emphasise that these parties must have more rights than the general public. However, the issue here is the public's, not Parliament's, access to documents. The Committee on Petitions would like to see shorter waiting periods before documents are released. Time is power in our society.
We would also like to emphasis the important role the Ombudsman has played in the progress that has, nevertheless, been made. I believe that he will also have an important role to play in the future. We would also like to underline the fact that this is not a matter of harmonising national regulations. National cultures must be able to continue, for example in the country I come from, where some time ago the whole principle of public access to official records was conceived.
Mr President, the Cashman report can be summarised in four words: citizens' power over bureaucracy. The general public's right of access to the EU institutions' documents is one of the mainstays in the establishment of an open and democratic EU. Access to information also stimulates increased efficiency. This is a significant step towards a more open and more democratic EU.
It is gratifying that Parliament has succeeded in producing a large majority in favour of more openness. I would like to thank the rapporteur, Mr Cashman and also Mrs Maij-Weggen for an excellent collaboration, which has in fact created a good basis for the continued negotiations. There are no block exemptions relating to foreign affairs or security, and neither must there be any block exemptions in these areas in the future.
The principle of access to documents must of course include all the institutions and bodies of the EU. It is therefore extremely important that we keep a record, a register, so that citizens have a reasonable chance of seeing what documents exist.
Public access to documents must be all-embracing and the main and basic principle, but it must naturally be supplemented with certain well-defined exceptions. Citizens must of course be protected. The Commission suggested 16 exceptions, which we felt was far too many. We have therefore reduced them to six. Justification for a document being classified as confidential must be required in each individual case. Furthermore, confidentiality may not be assigned permanently. As soon as confidentiality is no longer justified, the document must naturally be made publicly accessible. There may, of course, be negotiation strategies whereby a document may need to be kept secret before a meeting, but once decisions have been taken there may no longer be a need to maintain confidentiality. The document should then be made available. In addition, it must be possible to appeal against all decisions relating to confidentiality. It must be possible to appeal to the European Court of Justice, the Ombudsman or the relevant EU authority, and Parliament must always be able to question the grounds for confidentiality.
Another important principle, which has been one of my hobbyhorses since the debate on openness began, is that, as far as possible, documents must be made available in electronic form on the Internet. This is something that Parliament has supported and will probably also emphasise again today, which is important.
I regard this as a very good example of Swedish and Nordic influence on the system of the EU.
Mr President, I would like to start by thanking the rapporteurs for an excellent piece of work. Increased openness will reduce bureaucracy and the opportunities for cheating and fraud and, at the same time, increase the legitimacy of the institutions among citizens.
I will not get too bogged down in some of the details of the report - it is always possible to wish for more when it comes to details - but keep to the main principles. The basic principle of the proposal on our table now is that all documents must be made public. The exceptions are considerably fewer and clearer than those in the Commission's proposal. The general public is guaranteed the greatest possible access to documents and in the easiest possible way. The same thing applies to citizens in third countries. A register of all documents must be established. Requests for access will be handled relatively quickly.
Those countries which have better systems will not be adversely affected, but will be able to retain their systems. Furthermore, a report must be sent to Parliament every year so that we might continually follow up this action.
I would also like to emphasise that all citizens must be guaranteed access to documents in as many forms as possible. In our group, we have also discussed the possibility that the visually impaired and those with other types of functional disability should be able to receive documents in a form other than written form. I would like to draw attention to the Internet and other possibilities which in the future may facilitate access to documents.
I would like to conclude by saying that, in Parliament, we must be very unified in supporting this comprehensive proposal, because the problems do not lie with ourselves. It is now a matter of our producing a proposal and achieving a good result in our negotiations with the Council and the Commission. That is the most important thing, and that is the task we face.
Mr President, transparency and openness do not appear in a good light in the European Union. In the eyes of the citizens, the European Union is a cumbersome bureaucracy that spends its time cooking up all manner of regulations behind closed doors. As a parliamentarian, I can confirm the accuracy of this impression. The Council of Ministers, in particular, is a sealed fortress. And the present legislative proposal from the Commission is no cause for celebration either. Fortunately, this Commission proposal has been heavily adapted by the various parliamentary committees, due in part to the contribution of a number of liberal draftsmen of opinions that have just spoken. The guiding principle must be that all documents are accessible, subject to certain exceptions. That is the will of this Parliament.
All in all, the ELDR Group feels that the proposal has been substantially improved on, but that there is still room for improvement nonetheless. I would point out that the arrangements pertaining to the registration of documents are too complex, the grounds for exceptions could be formulated better, and that non-European EU citizens have a right to openness too. The stipulations concerning the duty of the Commission and the Council to provide Parliament with information, have no place in this legislative proposal. The doctrine of political responsibility must not be confused with the citizens' rights to openness. All in all, I call upon the Social Democrat and Conservative groups, and, of course, the others too, to support our amendments.
Mr President, a word about the position of the European Commission, because I have already talked about the Council. My group and I have our doubts about the European Commission. According to reports, this regulation on public access has rarely been discussed in the college, and has been regarded by it up until now as a predominantly official matter. I am keen to hear what the Commissioner in attendance today thinks about this. If it were to be the case then it is a miscalculation because this is about the credibility and reliability of the European Union in the eyes of the citizens. I call upon the Commission to give its full cooperation in delivering a sound regulation based on the principle of public access subject to certain exceptions.
Mr President, Mr Cashman, let there be no mistake, my group also feels that your report is a major step forwards in comparison with the Commission' s report. There are fewer exceptions and it gives Member States the option of retaining their own national, more far-reaching legislation. But there are also points of criticism and I would like to highlight one of them.
It relates to the announcement in our report of the so-called 'select committee' , the committee of inquiry. And just remember, what we are talking about here is a 'select committee' of the European Parliament. A small group of MEPs who may be able to gain access in the future to secret military documents.
My problem, and that of my group, is that this provision for parliamentarians is incorporated in a provision which should be about accessibility to the public, i.e. to the citizens. It is totally unacceptable, Mr Cashman, for us to get a good deal out of all this ourselves where access to documents is concerned, but to then leave the citizens out in the cold on that very point. I would remind you that this is not an imagined danger because Parliament has decided to lodge an appeal against the Solana decision. But at the same time, it has said that whether or not we go ahead with this case depends on the progress of the negotiations as regards the select committee. In other words, as I see it, a link has been established - erroneously so - between the rights of parliamentarians and the rights of the public.
I would therefore urge the rapporteurs to delete any reference to the rights of parliamentarians from the provision concerning public access to documents, and I call upon all my fellow delegates to make very sure that their interests are not played off against those of the public.
Mr President, we have talked such a lot in Parliament about bringing the Union closer to the people, and I think then, if this is what we really want, that this project is crucial. It is a project which may lead to citizens being placed in a position in which they are co-players and active participants and are not just spectators or like pawns in interesting, large-scale games of chess. I therefore also think it is important that, in this report, we should concentrate on citizens' rights. We should not confuse this issue with every other possible matter connected with the right of access to documents and we should not confuse it with Parliament' s, the Commission' s and the Council' s internal quarrels about access to documents. It is citizens' rights we are dealing with on this occasion. I should like to emphasise that we shall, in any case, vote in favour of as broad a definition as we possibly can of what the documents in question are. There is a multiplicity of documents nowadays, and we should like to ensure that there is a high degree of access to as many different types of document in as many different forms as is humanly possible. This also means, of course, that, conversely, we want to ensure that the exceptions are as minor and as few in number as they possibly can be.
I simply cannot understand why, in the context of this cooperation, it should be necessary to introduce rules more restrictive than those which individual Member States can live with. I cannot understand how it can be accepted that citizens of the European Union should have poorer rights of access to documents than citizens in some individual Member States. I cannot understand why it should be more important or dangerous if something were to be leaked from this 'Community' , as it is called, than if something similar were to be leaked from the Swedish, or possibly Danish, government. That is why I think it is so crucial that citizens' rights should not be restricted in those Member States where there is at present good access to documentation and why I think that cooperation should instead be used to increase citizens' access in the individual Member States and, indeed, in the European Union as a whole. If, then, we mean what we say about citizens' rights and bringing the European Union closer to the people, then what is needed are not flashy documents and high-minded speeches but quite specific citizens' rights.
Mr President, on behalf of the Members of the Bonino List, I would like to thank the rapporteur, Mr Cashman for what we consider to be excellent work. Before focusing on our concern over certain points, I would first like to state that the right of access to information should be recognised as a civil and political right. Today, as a tool to help us exercise this civil and political right, we have the Internet, a term which has a strange ring within the European institutions and which, although we are starting to make use of it, is not exploited to the full. The Internet is a remarkable tool, and it is certainly now the simplest, most economical and most easily accessible tool available. We will therefore vote for the amendments facilitating its use.
Our concerns are threefold: the first is regarding the common foreign and security policy sectors, but also the sectors of justice and home affairs. Access to documents is not guaranteed in these sectors and is denied not only to the citizens, but even to the European Parliament. Moreover, Parliament is neither kept formally informed nor consulted regarding fundamental documents.
Our second concern stems from the way the Council takes legislative decisions behind closed doors. The citizens and Members of Parliament are currently denied the right to be aware of the positions adopted by the national delegations within the Council and the way these delegations vote. If the Council of today is supposed to be a co-legislating organ, a sort of upper House with legislative power, then, logically, the Council's votes and proceedings ought to be made public. The citizens have to be able to find out how their government has voted on highly important matters.
The third concern relates to the limited access to examination scripts from the Union's recruitment competitions. There is, in fact, a grey area which leads to incidents of discrimination and poor administration. These incidents have a direct bearing on the quality of the work produced by the institutions.
At the same time, we Members of the Bonino List feel that we must not go too far and introduce extreme regulations allowing indiscriminate access to information or opinions which are of no decision-making import. Our vote will therefore be targeted at finding the right balance between the two extremes.
Mr President, the Commission' s attitude to the right of access to documents may be seen from the internal handbook sent on 11 October to employees of the Commission to tell them how to deal with requests from MEPs for access to documents. On 13 October, it was sent to Parliament, but I have only just seen it tonight. It appears from this document that, if an MEP asks for information as part of the discharge procedure, Mrs De Palacio' s employees must refuse to respond to such requests. There is only one person - the Chairman of the Committee on Budgetary Control - who is in a position to request information in connection with the discharge procedure. This internal handbook for employees goes on to state that, if an MEP finds an interesting piece of information in a newspaper and would like to see the document concerned, then there is only one Member of Parliament who can submit such a request, and that is the President of Parliament. This is scandalous, and it shows what the Commission' s intentions were in connection with the framework agreement. If not even Members of Parliament can obtain the information they ask for, how for heaven' s sake are ordinary citizens to obtain such information? All MEPs are therefore justified in going to their groups...
(The President cut the speaker off)
Mr President, ladies and gentlemen, transparency ensures greater participation by the citizens in the decision-making process together with greater legitimacy, efficiency and responsibility on the part of the administration in a democratic system. It is essential and fundamental to the system for the citizens to have the broadest possible access to the EU's documents. In principle this regulation is positive, especially the clarification that it covers all areas of activity and all the institutions of the Union.
But one serious cause for regret remains. If it is applied extensively, the list of exceptions in Article 4 could totally destroy the object of this regulation. The regulation is marked by imprecision, which will produce legal uncertainty for the citizens. I consider it extremely questionable to deny access to documents where - and I quote from Article 4 - disclosure could undermine "the effective functioning of the institutions". That provision could open the door wide to arbitrariness. The concept of the "effective functioning of the institutions" is vague and inconsistent with the case law of the European Court of Justice. According to that court, the decision on whether to grant access to a document must take account of the relative interests of the institutions, the confidentiality of the document and the interest of the applicant.
The argument that it could undermine the effective functioning of the institutions is not sufficient grounds for the denial of access to documents. This provision must be deleted or at least supplemented by the obligation to weigh up the various interests. The purpose of this regulation is to optimise access to documents while adhering as far as possible to the principle of openness. The proposed regulation can only achieve that aim if the list of exceptions in Article 4 is toned down, to say the least.
Mr President, today the House is debating a very serious and important issue because this debate is about one of the most important legislative texts which we, as a Parliament, are required to examine. And it is an important legislative document because it concerns the quintessential relations between the man in the street and the institutions, these relations being no more and no less than his facility to access the institutions.
The context of this debate is defined in the proposal made by the European Commission and it is this proposal, via the report by our fellow Member, Mr Cashman, whom I congratulate on his excellent work, which informs the position of the European Parliament. However, the question which begs to be answered is: what about the Council? So far, the only proposal to have come out of the Council is the absolute and, in my view, unacceptable position of Mr Solana on issues relating to the common foreign policy.
I call on you to pressure the Council into changing its mind and, at the same time, I call on you to vote in favour of the Cashman report.
Mr President, first of all I should like to thank Mr Cashman for the splendid work he has done on this report. I think the report sends a powerful signal to all the EU' s institutions and to the general public. Openness in legislative work and in public administration is, of course, crucial to our democracies being able to function. It is therefore not enough that a system should be formally open. It must also be experienced as such. The Commission' s draft Regulation is in reality reminiscent of Hans Christian Andersen' s story of the Emperor' s New Clothes. There is a difference between words and deeds. Here in the European Parliament, we must adopt the role of the little boy in the story. The usual method of international cooperation, with all the customs and ground rules of diplomacy including the rule that everything must take place behind closed doors, will not do in the modern form of cooperation the EU has developed into.
We must give up this habitual way of thinking. With relatively few exceptions, documents must be fully accessible to the public. Otherwise, we shall lose people' s support for European cooperation. I might also add that, even if the rules in question only affect people in the EU, Mr Cashman' s proposal will also have a knock-on effect in the Member States where it will no longer be possible to keep documents secret on the basis of the standard justification we almost always encounter, namely that it is an EU matter. This is the attitude behind the poor opinion people have of the EU, an opinion which Mr Cashman' s report will change for the better. The report is also good for people' s confidence in European cooperation.
I shall just conclude by saying that I think it was a pity that Mr Jens-Peter Bonde had got the wrong script for his intervention today. It was not, in any case, relevant to the Cashman report.
Mr President, I thank Mr Cashman for his assiduous and inspired work in committee. Freedom of information and a culture of open and transparent administration are powerful tools for better government and for rooting out corruption and malpractice.
Since it was Mr Prodi who presented proposals to us in January, we had hoped he would be here to reply to this debate. Indeed the Commission has maintained a curious silence throughout our deliberations, but we look forward to the Commissioner's remarks this morning.
Mr Solana in the Council has made an audacious bid to be crowned the prince of darkness. But once this report is voted on today, Parliament will stand ready to negotiate with the Commission and the Council a code which will cause citizens to blink in the bright Strasbourg sunshine. Publication must be our presumption and the onus placed squarely on those who seek to withhold it. It is grotesque that in the European Union national governments make public policy behind a heavy curtain of secrecy. The freedom of information act foreseen in Article 255 will rip it asunder.
Mr President, I would like to thank the rapporteur and everyone else involved in this work. This is a very important report, which forms an important part of what we might call the EU's new principle of public access to official documents. Included in this, apart from this draft legislation which regulates citizens' right of access to documents, are the framework agreement between the Commission and Parliament and other agreements such as the Solana Decision. It is now that we have the chance to make the EU more open and more democratic. It would be an enormous disappointment if we did not succeed with this. It is a matter of legal security, an efficient administration and effective democracy.
We must remember that this proposal shall establish citizens' right of access to documents without them having to provide a reason for this or to demonstrate that they are affected. We must not confuse this with the role of the European Parliament or with future interinstitutional agreements.
The Cashman report constitutes an improvement on the Commission's proposal, but in my opinion the improvement is not sufficient. We still need to vote in favour of many of the amendments that have been tabled, among others by the Group of the Greens and by the Group of the Europe Liberal, Democrat and Reform Party. The amendment concerning a register is particularly important.
Furthermore, citizens will not need to have their rights interpreted. Instead, they will have the right of access to documents in order to determine for themselves what is important.
Mr President, the report before us points in the right direction. But it should aim further. The general public is often given the impression today that good information means being swamped with mounds of glossy brochures. However, people do not measure information by the shiny cover, but by the content, transparency and legibility. It is true that transparency and openness can help prevent corruption and the waste of resources. The latest report by the Court of Auditors shows how urgently we need changes here.
Let me turn to three other aspects. Firstly, democracy is based on the participation of the citizens and is meant to be an incentive to action. But what if people are not or not adequately informed and then encounter a jungle of provisions through which not even a Member of Parliament, let alone the man in the street, could find their way? Surely information also implies that the citizens can recognise their own interests in our decisions, for instance in decisions on aid projects and so forth.
Secondly, documents are often couched in the kind of language not even a lawyer can understand, let alone a citizen.
Finally, so many documents are kept secret even from the Members of Parliament that many of the facts we would need in order to reach a decision remain so hidden that...
(Technical disruption)
Mr President, there is no trace of the 'Europe of the citizens' rhetoric that we hear so much about in the restrictive rules governing access to documents proposed by the Commission and the Council. Do these institutions really want to bring the citizens closer to Europe? Their attitude would suggest a propensity towards the centralisation of power. Why did they opt for a regulation? Surely this is about documents belonging to the institutions? And why have access exemptions been formulated so broadly?
One thing is for sure, now that unanimity is no longer required in the Council, the only possibility of redressing the balance rests with Parliament. Fortunately, the Cashman/Maij-Wegen report represents an attempt to compile a document which lays down the citizen' s right to access to documents, and not the right of institutions to impose restrictions.
But Parliament is no stranger to these little power games either. For example, the report contains amendments about the right of the institutions to classify documents as secret or public. These are amendments that are mainly geared towards increasing our own influence. But does this subject actually belong in a regulation on the right of the public to have access to documents? Besides, Parliament' s passion for regulation, as borne out by so many amendments, will result in a regulation that is difficult to implement. And bear in mind that transparency and openness, which are necessary to guarantee the involvement of the citizens, would be best served by the exact opposite, i.e. a clear and simple regulation. That is certainly what we as a Parliament should stick to.
Mr President, I would like to thank Mr Cashman for his report, which is enriched by the opinions of Mrs Maij-Weggen, Mrs Hautala, Mrs Malmström, Mrs Theato, Mrs Thors and Mr Andreasen. However, I think that he is referring to all the institutions except the Council, for the Council is a black hole in the European Union. The Council is the unknown on the far side of beyond. In my opinion, a step has been taken towards making it possible for citizens to avail themselves of their right to information and knowledge. In all probability, the advent of electronic data will eventually bring the citizen this possibility, providing information automatically without the citizens having to make an - albeit legitimate - request for it. Furthermore, I feel that, as the Committee on Petitions and the Ombudsman have requested, we also need to endeavour to outline clearly the institutional and bureaucratic stages in the process, defining the responsibilities which - rightly - still lie with the institutions, therefore without separating the different responsibilities within the organisation.
I have mentioned responsibility precisely because the information has to protect the citizen from errors of public administration. If this were not so, we would merely be talking about a desire for knowledge, pure and simple. However, the citizen's right to defend himself against the public administration means that information must be provided.
One last point: information cannot be made available, that is, the right to information, the right to protect the citizen from public maladministration cannot be provided if the procedures are not made simpler and more comprehensible, if the number and complexity of procedures is not reduced, because, although the citizens are familiar with the complex procedures, these procedures are the antithesis of transparency and deny the relationship between the citizen and the institution, which ought to serve as a channel for improving the quality of life of the citizen.
Mr President, first of all warm thanks to the rapporteur Michael Cashman and to all those who have contributed to this report. Until now, transparency has been little more than a much-misused slogan when applied to the activities of the EU institutions. The Cashman report with its demands is now a first, valuable step forward, although, in my view, no more than that. We Members should be more courageous. We will be setting up an inter-party and interparliamentary European transparency initiative, known in short as ETI. It will be made up of MEPs, members of national parliaments, but also media representatives, because it is important to defend ourselves jointly against the intolerable habit of secrecy in the EU institutions. It is not just a matter of the principle of unrestricted access to all documents but also, of course, of finally managing to open the doors of Council meetings, so that in future the Council can no longer take lonely decisions in camera à la Metternich and then go in for cheap 'Brussels bashing' .
The media representatives, in particular, are warmly invited to support our parliamentarians and to work together with us so that we can find out all the things the citizen wants to know and needs to know. Tomorrow there will be a meeting in London. We will ask the British Foreign Trade Minister and the Minister for Science to show their understanding for our concern. The weekend after that, the European Council of Artists will be meeting in Madrid and there, too, ETI will feature large on the agenda.
The model for us all is the American Freedom of Information Act and the living practice of transparency in Sweden. It is not just chance that we have heard almost only Scandinavians speak here, with very few speakers from Germany or Italy and, so far at least, I believe, none from France. It is fortunate that the Swedes will be taking over the presidency of the Council next year; perhaps they will be able to send out a much clearer signal. In any case, we need a new age of enlightenment and this is a great opportunity for us MEPs to show our true colours.
Mr President, I would like to thank Mr Cashman for his excellent work. However, he is not the only one I should like to thank, as my sincere thanks also go to Hanja Maij-Weggen, of the PPE-DE Group, who is the other rapporteur, thanks to the enhanced Hughes Procedure. I am glad that they have been able to work in close and successful cooperation in this matter.
Transparency and democracy are important values in our work, and they will come about if registers on existing information, including that deemed confidential, are made obligatory. This is the principle which I have made the starting point in my own report on the accessibility to information on the environment. It would also be important if the public were given information as to when a document, which is not available to the public at the time a request is made to examine it, because it is incomplete or confidential, will actually be made available.
I would like to focus attention on something which concerns public accessibility to documents which fall within the authority of the Commission or are in the possession of bodies set up by the institutions. These latter would include, for example, the European Environment Agency in Copenhagen as well as the Food Safety Agency, which is soon to be established. Naturally, the documents these bodies hold must unambiguously be included within the scope of provisions on accessibility. I do not think Mr Cashman' s chosen technique here is a good one, however. It is technically cumbersome to classify these bodies in a separate Annex, as new bodies are forever being created or changed. It would be better to create provisions in the paragraphs themselves, which would oblige all bodies to publish their documents and create registers on them.
Secondly, I would like to draw attention to the work on derogations. The provision of derogations is a very delicate matter, and what is otherwise an excellent report and a huge increase in transparency will very easily be overshadowed in the minds of the public by any clumsy set of provisions on derogations. Naturally we have to finally decide on the sort of practices which would shed public light on the work of the Council, and no set of derogations must be allowed to let the Council retreat behind it in the way it did before. But it is just as important to temper public opinion, which borders very much on the paranoid as a result of exaggerated secrecy with regard to documents on such matters as security and defence. In fact, it is important, as far as security is concerned, that the public can judge, using facts and documents, just how much confidence they have in European defence.
Mr President, we are now in a situation in which we can really say that steps are being taken in the direction we have wanted for many years, and the principles of which were agreed in the Treaty of Amsterdam. Transparency must become a founding pillar of all the work of the European Union, but the right to access documents is still not enough in itself to establish transparency. We must see to it that the work of all the institutions is based on transparency, clarity and intelligibility, and that means that the decision-making structures are clearly visible. Bureaucracy has also to be avoided here. The times being proposed for the release of documents must be absolute deadlines, because in normal circumstances documents are readily available to the public.
I also think it is very important that this report proposes a yearly review as, then, lists of documents that have not been able to be made public, can justifiably be gone through. At this stage we would also then have the chance to examine, on political grounds, whether the suppression of documents has been judged entirely appropriately. I hope that this report is received favourably here in Parliament.
Mr President, there is a yawning gap between Parliament' s position and those of the Council and the Commission. This gap is symbolic of the distance between the European Union and its citizens. Our people regard Europe as being undemocratic, a place where decisions are taken behind closed doors. The gap is also becoming a democratic deficit in Europe. At the end of the day, exchange of information is an essential foundation of modern democracy, which is nurtured by public debate, media and public control and the contribution of social organisations. Parliament' s proposals bridge this gap. I would also emphasise that the vast majority of MEPs support the proposals, and that includes delegates whose own countries may be less familiar with the tradition of openness. I regard this consensus throughout Parliament as a great achievement, enabling us to demonstrate that this has become a Europe-wide fight for European democracy.
I would conclude that the Council committed a serious error in July when it categorically declared all documents about military affairs secret. This decision illustrates just how far we still have to go before Europe actually has a democratically controlled security and defence policy. That is why Parliament is calling for European security and defence policy to be embedded in the structures of the European Commission in future. Firstly, we must tackle the insupportable decision taken by the Council. Naturally Parliament recognises the need to keep certain military matters secret, but only if this is done on the basis of an assessment of the content of each individual document, and with the aid of verifiable criteria and procedures. Parliamentary control of secret documents could then take place via a parliamentary select committee.
Mr President, access to documents is fundamentally important to our European democracy. The Council and the Commission must deliver the goods with interest in the negotiations due to take place in the coming weeks. Otherwise, the Social Democratic Group, along with others, will endeavour to enforce this right to information by having recourse to the law.
Mr President, I would firstly like to express my satisfaction at being able to explain to you the Commission' s position with regard to the amendments tabled by the various committees on the proposal for a regulation, a regulation which we all consider to be of great importance to the reality of democracy and progress in our society.
I would also like to say how much the Commission and myself appreciate the efforts made by the rapporteur, Mr Cashman, and the draftsperson of the proposal, Mrs Maij-Weggen, to present this report in such a short period of time. In accordance with Article 255 of the Treaty, the proposed regulation must be adopted before 1 May 2001, that is to say, two years after the entry into force of the Treaty of Amsterdam.
Before presenting the Commission' s position, I would like to point out that, in drawing up its proposal, the Commission based its work, on the one hand, on the experience and functioning of the voluntary code of the last six years and, on the other, on a study of the legislation of the Member States, some of which have a great deal of experience in providing their citizens access to documents.
The Treaty recognises the citizens' right to have access to the documents of the European institutions in accordance with certain principles and conditions. As the proposal indicates, the Commission feels that providing citizens with access will mean that they are guaranteed better information on decision-making processes, and that administrations will have greater legitimacy, efficiency and responsibility in a democratic system. The fundamental principle is therefore openness, but this must be reconciled with safeguarding the public interest and respect for certain rights which warrant special protection. This is the fundamental balance that we must achieve.
Our legislation must also respect another type of balance which is equally essential: the balance between the three institutions that are considered in the Treaty of Amsterdam. This does not mean that it would not be appropriate for the other institutions also to adopt the regulation when we adopt it. When President Prodi addressed Parliament on 3 October, he referred to the institutional triangle and stated that, in a European system based on checks and balances, the efficient functioning of each institution contributes to the common interest. Each of the institutions has a different task to perform and its needs and obligations are therefore different.
As a result of Mr Cashman' s report we now have a clear idea of Parliament' s priorities. However, the Council' s position with regard to some of the most important provisions of the proposal is still not clear. This element of uncertainty means that the Commission, at this point in the procedure, can only offer a general position. We are therefore unable to agree to some of the amendments without prejudging a future negotiation and a definitive position in relation to it.
The Commission is pleased to see that the European Parliament agrees, to a large extent, with its view of many of the aforementioned issues. Furthermore, other amendments do not present any problems of principle. We must go further in relation to the ways in which the regulation will be applied and implemented, because openness, transparency and the provision of access to documents is an attitude which must be strengthened in our respective administrations and which must become a reality.
I believe that many of us who are in favour of the maximum degree of transparency, which would allow the institutions to become more efficient, were truly amazed, a few years ago, to discover that, in a country which always sets an example in these areas, certain sterilisation practices had been taking place for several years, specifically in relation to certain categories of citizen, in the most shady and least transparent manner. I believe that this demonstrates that there are no perfect situations and that we all have to make progress in order to prevent situations of this type.
I now wish to address certain problems that currently prevent the Commission from accepting certain amendments. One of them is the need to achieve a fair balance between openness and efficiency. I am referring in particular to texts for internal use and to initial drafts and preparatory study documents for exclusively internal use by the institutions. All national legislation in this field excludes these documents. Forcing institutions to publish these internal notes could, in many cases, simply lead to confusion amongst the citizens. As one Member has said, there is a paradox here, and that is that sometimes the worst type of disinformation results from an overload of information. In this respect, I believe that access to preparatory documents would not provide much information. Furthermore, an attitude such as this would discourage creative thinking and would encourage strictly bureaucratic approaches within the institutions. I believe that this is precisely the opposite of what the institutions intend.
I must acknowledge that the great challenge of this regulation is the precise definition of what documents are. In this respect, I believe that we must now continue to make progress in seeking a common definition, on which all the institutions can agree. Therefore, although I cannot agree to the amendments to Articles 3 and 4 today, that is to say Amendments Nos 28 and 30, this does not mean that we do not have to hold discussions and make progress in this regard.
Another problem lies in the treatment of entry documents, that is to say, documents drawn up by third parties. The institutions lack experience in this field, since the current system only deals with documents presented by the institutions themselves. The Commission' s proposal on third-party documents takes account of what was agreed at the last Intergovernmental Conference - in Declaration No 35 of the Treaty of Amsterdam, which we cannot ignore - which gives them, both the institutions and the third parties, the final word on whether to publish these documents.
Parliament' s amendments completely reverse this approach and we therefore believe that greater consideration is required and that the proposal for a new Article 4c, Amendment No 36, is not yet sufficiently mature to be accepted favourably by the Commission.
With regard to other amendments, we believe that we need time to assess the consequences of the proposal from the operational point of view and we must ensure that the procedures incorporated are not bureaucratic, but are truly accessible to all the citizens. I include here amendments such as those tabled on measures which must be agreed by means of an interinstitutional agreement: Amendments Nos 34, 45, and 48.
As I pointed out previously, in certain cases we can agree in principle to the amendments, but we have to work together from a technical and administrative point of view, for example with regard to the amendments referring to the classification of documents and the register. For several decades the Commission has had a system for the classification of documents. Therefore the principle that documents should be subject to a classification system does not raise any problems. Nevertheless, there has been no discussion as to whether or not the rules for classification should be common to all the institutions.
It is premature at this point in the legislative procedure to take a position on whether there should be a direct relationship between classification and access to documents, as proposed in Amendment No 29, or whether rules to this effect should be included in the present regulation. The relationships established by the amendments between rules on classification and rules on the content of the register therefore prevent us from accepting at this stage Amendment No 46 relating to the register.
I would like to highlight that, at the right time, the Commission could accept practically all the amendments, such as Amendments Nos 9, 18, 21 in part, 23, 25, 26.1, 28(f), 35, 38, 40.1, 40.6, 41.1, 42, 43.1, 47, 49 and 52. Furthermore, the Commission believes that we will be able to reach agreement, with some modifications, on Amendments Nos 11, 12, 40.4, 40.7, 43.2, 47, 48.4, 50.1 and 50.2. Perhaps also Amendments Nos 63, 66.2, 73.1, 74.2, the final part of 75, and 78.2.
I would like to highlight the fact that, although the Commission is only able today to express certain global and positive approaches in certain respects, and with regard to other amendments we are making no comment or only doing so cautiously, this does not mean that we do not want to go ahead with the debate, the negotiation and the search for common ground between the three institutions. We hope to be able to work in this respect so that the appropriate regulation will be approved by May.
Once again, thank you very much to all the rapporteurs for the efforts they have made.
Thank you very much, Commissioner
Mr President, I have a point of order. We have just heard the Commissioner, Mrs de Palacio, briefly listing dozens of amendments that the Commission can accept and others it recommends that we reject. Would it not be possible to have that list in writing, since we will be voting in ten minutes' time? Nobody had time to note down the amendments the Commissioner listed. I am making this comment because as a rule the Commissioner present gives the Commission' s voting recommendations orally. We have no written document before us and, in future too, I would like the Commission to inform the Members of its recommendations in writing.
I have to disagree with my colleague, Mr Poos. It is not for the Commission to tell political groups what decisions they should make on the amendments that have come from the different political groups and therefore the Commissioner should not be placed in this invidious position.
Mr President, I asked for the floor to make the same comment as Mr Poos. Mr Cashman was right to say that it is not up to the Commission to tell the political groups how they should vote here in plenary. Yet, there are some Members, including myself, who, on occasion, also trust in the wisdom of the Commission. Sometimes I would indeed like to vote for the Commission' s proposals and that means that Members really do need a list of the amendments the Commission can in fact support and of the amendments it does not wish to support. It will be up to Members, who in any case vote according to their hearts and their conscience, to make up their mind on the basis of this Commission list.
Mr President, I would agree with Mr Cashman that the process of parliamentary decision-making is taking place as we speak. I have also heard from the Commission -which I would sincerely like to thank incidentally, for being so very accommodating, because that much I can say - that it is unable as yet to give a definitive answer on certain aspects. That is a very important point, of course, and I am sure it will have certain repercussions. But precisely because the Commission - I see the Commissioner is nodding - is unable to give a definitive answer as yet, it is in fact a little risky to get everything down in black and white at this early stage, because then we will lose control of the situation. So what I would actually like to ask now, is whether Parliament can pursue its own decision-making process, in a sense independently of the Commission' s position, and then we can explore how the rapporteurs can engage in further consultations with the Commission in order to reach a definitive viewpoint. That seems to me to be a better order in which to do things.
I have taken cognisance of the opinions expressed here.
The debate is closed.
The vote will take place at 12 noon.
Welcome
Ladies and gentlemen, it is my great pleasure to welcome to the European Parliament the Delegation of the Chamber of Deputies of the Republic of Malta in the Joint Parliamentary Committee European Union-Malta, headed by Mr Louis Galea.
The Joint Parliamentary Committee EU-Malta held its 14th meeting here in Strasbourg, yesterday and today, and focused its discussions on the EU-Malta accession negotiations, on the basis of the periodic report by the European Commission on the progress Malta has made in its preparations for accession, which, as you know, was published in November 2000.
The Joint Parliamentary Committee was informed about the most recent developments by the European Commission, the incumbent President of the Council of the European Union, and by the government of the Republic of Malta.
I would like to remind you of the pivotal role that the Joint Parliamentary Committee EU-Malta is playing in the ongoing negotiations towards the Republic of Malta' s membership of the EU.
On behalf of the European Parliament, I hope that your meeting here in Strasbourg has been successful and productive, and I wish you a safe journey home.
Own funds of banks
The next item is the report by Mrs Villiers (A5-0282/2000), on behalf of the Committee on Economic and Monetary Affairs, on the evaluation of Directive 89/299/EEC on the own funds of banks [2000/2207(INI)].
When a bank fails it has wider-reaching implications than a failure of another sort of business because people's savings are jeopardised and the stability of the financial system can be jeopardised. Therefore, we have special rules to ensure that banks stay solvent and stay afloat and do not fail, and these rules are designed to protect savers and to maintain financial stability.
They are globally agreed in Basel but the current framework is out of date because it requires the same regulatory capital reserves. The same amount of money needs to be put aside for a wide range of different risks. This actually encourages banks to opt for higher risks because it means that a bank can go for a higher premium for the same regulatory capital charge. The Commission's new proposal, the main thrust of which the committee warmly welcomes, is that the lower the risk, the lower the regulatory charge. That means banks will be encouraged and rewarded for minimising risk and maintaining proper reserves of capital against their liabilities.
We make a number of political demands in our report from the Committee on Economic and Monetary Affairs. Firstly, that the new rules take account of the diversity of the banking and investment sector in the European Union. These rules apply to many thousands of small and large banks and investment firms and must be designed to suit all their needs. The rules should be as easy as possible for these institutions to use. We are moving to a more sophisticated system. It does not need to be a more bureaucratic and complex system.
We, in the committee, cautiously accept the role proposed by the Commission for external ratings, with the reservation that this is a role with limitations - most importantly, small businesses will not need to be rated, nor will businesses without a rating be disadvantaged. Nevertheless we believe it is important to state that banks' internal credit scoring and internal rating systems must be at the centrepiece of the new framework. They offer the best way to deliver a risk-sensitive framework over a wide area of the banking sector, as well as to clients and small businesses.
We welcome the enhanced status accorded to credit risk mitigation, particularly the collateral which may be offered by small businesses. We also accept that, in the long term, there is probably a need for a new charge for other risks, but we make the point that there should be no such charge until there is a sensible method of measuring other risks.
We also accept that there is a need for regulators to have the power to impose particular and additional charges on particular banks. The new framework puts trust in banks. We are not allowing them to set their own capital charges but we would be getting suspiciously close to that if we did not keep a close eye on their internal systems. That is why supervisors need to have these extra powers to impose individual charges, to make sure individual banks are sticking to the rules.
Lastly, and most controversially, the committee strongly called for the use of a fast-track procedure to implement this legislation. Amendments have been tabled which take a more cautious approach, but what unites us all is the knowledge that the last time there was a Basel Accord, the United States took three months to implement it and the European Union took over three years. That was not only three years when EU banks were at a severe competitive disadvantage - and there is evidence that they suffered severely - but also three years when European consumers were denied a modern, state-of-the-art regulatory framework.
We need to ask ourselves tough questions as legislators, as to whether we are doing the best for the people who elected us if our regulations and laws are out of date before they hit the statute books. We must review all our options, including comitology, fast-track and other procedures, because it is dangerous to be regulating yesterday's markets. That is what we will be doing unless we review our procedures.
What we need to ensure is: that we have legislation which is flexible; that we have a means of implementing it quickly; that we have a means of updating it quickly and easily; that we have a means of ensuring consistency across Member States; and that we have appropriate democratic scrutiny of any new procedures introduced.
I would call on Mr Bolkestein, here today, to put forward proposals, that Parliament can consider, to address these vital needs. They are vital for the health of the financial services sector in the European Union.
VOTE
(Parliament adopted the resolution)
Report (A5-0321/2000) tabled by Mr Blokland, on the joint text approved by the Conciliation Committee for a European Parliament and Council directive on the incineration of waste [C5-0371/2000 - 1998/0289(COD)]
(Parliament adopted the joint resolution)
Report (A5-0307/2000) by Mrs Figueiredo, on the proposal for a European Parliament and Council decision establishing a programme of Community action to encourage cooperation between Member States to combat social exclusion [COM(2000) 368 - C5-0317/2000 - 2000/0157(COD)]
Figueiredo (GUE/NGL), rapporteur. (PT) Mr President, I wish to inform the House that the amendments that appear under the name of the Confederal Group of the European United Left/Nordic Green Left, which I have tabled in my capacity as rapporteur, are the result of discussions with the Council and the Commission and also have the support of the coordinators of the political groups that are represented in the Committee on Employment and Social Affairs. They result from the need to ease the way of the codecision procedure to which this report is subject, as you all know. These amendments replace various other proposals in the report that will probably be rejected in the vote and which will then be replaced by the new amendments arising from this consensus
(Parliament adopted the legislative resolution)
Mr President, we have just voted, in the absence of a number of Members, on a declaration on BSE. Let me say that there is certainly one organ that has been struck by mad cow disease or by Creutzfeldt-Jakob disease, and that is the computer controlling the lifts. We were stuck for ten minutes because, at the time of the vote, out of all the lifts only two were working. I would like someone to find out what variant of Creutzfeldt-Jakob disease has infected our computers.
Mr Bourlanges, I am afraid that this is a serious illness. We will inform our services of the matter.
Report (A5-0320/2000), by Mrs Rothe, on the proposal for a European Parliament and Council directive on the promotion of electricity from renewable energy sources in the internal electricity market [COM(2000) 279 - C5-0281/2000 - 2000/0116(COD)]
(Parliament adopted the legislative resolution)
Report (A5-0318/2000), by Mr Cashman, on the proposal for a European Parliament and Council regulation regarding public access to European Parliament, Council and Commission documents [COM(2000) 30 - C5-0057/2000 - 2000/0032(COD)]
Following the vote on the ninth part of Amendment No 28
Mr President, might I ask the Liberal Group - I am also asking in my capacity as one of the co-rapporteurs - to take a slightly more pragmatic approach? Because they keep going for split voting on so many articles when there is often only one aspect they want to vote against. So I would be grateful if the Liberals could take a more pragmatic and speedier approach.
Mr President, it is a great shame that neither rapporteur has entered into proper consultation over this. We are dealing with a very important piece of legislation and with important articles. We Liberals, along with certain other members of this House, would like to take this opportunity to make it absolutely crystal clear that we are in favour of improving this openness regulation. So I am sorry there has not been enough consultation. We want to show how we uphold the interests of the citizens in this Chamber.
Mr President, in the light of the excellent vote of support for this report and given the Commission's response this morning, it is obvious - if you look at all the parts we have voted on - that under Rule 69(2) we should postpone the vote on the draft legislative resolution in order to allow us to enter into fruitful negotiations with the Commission and the Council. I hope the House will support that proposal.
(Parliament decided to postpone the vote)
Mr President, I understand that there is now no possibility of voting on the Theorin and Smet reports. I would therefore like to recommend that the vote on these reports be postponed until the November II part-session.
I also put to the vote Mrs Theorin's proposal to postpone the vote to the November II part-session.
Mr President, the Theorin and Smet reports were debated late yesterday evening, and the intention was that we should vote on them now. The Group of the European People's Party and European Democrats has presented to me the same request that I have just expressed, that is, that we postpone the vote on these reports until the November II part-session and not vote on them this evening. The majority of the women will be travelling to a conference of Members of Parliament in Berlin. It is therefore a joint request from the Group of the European People's Party and European Democrats and the Group of the Party of European Socialists to postpone the vote until November II.
Mr President, let me make one thing clear. The EPP Group did not itself ask but was asked to postpone this. I personally said that I could agree to that. But there are many other views in our group. I could agree to postponement under one condition, namely if Mrs Theorin used the time up to November II to improve her report, for as it stands our group cannot endorse it.
I want to make one thing quite clear, and it is a point of principle. If we do not manage to complete the voting by Thursday lunchtime, then the normal procedure is for us to continue voting on Thursday evening.
It is not in order for us to postpone the vote because some colleagues cannot be here in the evening. So, to put it in a nutshell: on behalf of my group I would agree to postpone it to November II, if Mrs Theorin states that she will continue to work on her report and to improve it.
(Applause from the PPE-DE Group)
As far as the second point is concerned - namely that the votes will take place in the afternoon - I think that we are all aware of this and that we should be present.
Mr President, I apologise for saying that the Group of the European People's Party and European Democrats had also requested that the vote be postponed, but your coordinator in actual fact came to me and said that you also wished to postpone the issue until the November II part-session instead of taking the vote this evening.
Mr Poettering, we have worked together with your people, and the Group of the European People's Party and European Democrats and the Group of the Party of European Socialists have agreed on how the report should look. We were united on the central issues and came to an agreement in the negotiations. I submit to what Parliament wants to do, but it is, nevertheless, a matter of an agreement between the Group of the European People's Party and European Democrats and the Group of the Party of European Socialists, concerning both my report and the central issues it contains. I must say, therefore, that I am very surprised by this.
(Parliament decided to postpone the vote)
Mr President, the vote on Mrs Villiers' report is also on the agenda. It so happens that the report has not yet been debated, and will not be until after the voting this evening. Mrs Villiers' report deserves better than to be voted on tomorrow morning. I therefore move that we postpone the vote on the Villiers report until the November II part-session.
The vote is scheduled to take place tomorrow. However, tomorrow, it will be possible to request that it be postponed. For the time being it will remain on tomorrow's agenda since the debate has not yet taken place.
Mr President, I am totally opposed to what is happening here in Parliament. More and more often, over the past few part-sessions, steps have been taken to try to postpone votes scheduled for the five days of our part-session for reasons relating to personal problems, attendance, etc. I think our Parliament brings discredit upon itself by taking decisions of that kind.
Mr President, unlike Mrs Theorin, I do not suggest moving votes and debates to suit my own personal agenda. I will indeed be here to debate my report this afternoon and I will be here when it is scheduled to be voted on tomorrow. The reason why I would suggest that we postpone the vote is because - as Mr Goebbels has said - it is a very important issue. Not only does it raise the financial services issue, it could have far-reaching implications in terms of our procedure, in terms of the codecision procedure and in terms of our relationship with the Commission. That is a vote at which colleagues should be present. I would strongly urge that the vote be postponed until the Brussels part-session.
Motion for a joint resolution on the third Asia-Europe Meeting
(Parliament adopted the resolution)
Mr President, on a point of order, I just wanted to say that I too have an important report on this agenda. It will be debated and voted on tomorrow, and I am very grateful and proud that this is to happen on a Friday!
Mr President, a vote has just been taken in favour of postponing my report. I will go along with this, but had you gone down the list in the right order and not had the vote on the Cashman report first, because a number of people are absent this evening - for that is the reason - then there would still have been time to vote on the Smet report.
I followed the order established by the sessional services and the House did not make any changes. Otherwise I would have been very happy to do so.
Mr President, I find, somewhat to my consternation, that the vote on the report I was to present in plenary and which is on this morning' s agenda has been postponed inadvertently without anyone noticing. I understand that it is not easy, but changes to the agenda are something we need to be notified of. As a rule I am always here on Thursdays. This afternoon, however, I have to give a talk. So I will not be here for the votes this afternoon because I was not warned in time. I am one of those Members who attends sittings quite faithfully. I too would move that the vote be postponed to the November II part-session. First, however, there is just one point I would like to add.
This morning we witnessed a moment of particularly extreme parliamentary idiocy. I do not know how much roll-call votes cost, but no doubt it comes to hundreds of thousands of French francs, or Belgian francs, out of our budget. Just to please some people, under ludicrous conditions, we have wasted time and money. Mr President, I feel you should refer the matter to the Conference of Presidents, so that excessive numbers of requests for split votes or roll-call votes can be identified and perhaps roll-call votes can even be restricted. All this is out of order and Parliament made itself look ridiculous this morning.
Mr Rocard, I can assure you that this matter will be brought to the attention of the Conference of Presidents. With regard to the list of votes, the President cannot change the order of the list. Where necessary, it is the House which decides to make any changes. My role is simply to put one point to the vote after another.
Mr President, on a point of order. Michel Rocard is quite right. What is happening here is that a very few people are trying to take the opportunity yet again to put forward their interests, which they did not manage to get through in committee. They then see to it that we have to hold roll-call votes, which in fact are no longer really roll-call votes. This is a deliberate attempt by a very few people to raise their profile at the expense of others. So, first of all, we need a sensible system for roll-call votes.
Secondly, we cannot accept the fact that after what I regard as a classic mistaken decision by Parliament to abolish Friday sittings, the very same people who once said they no longer wanted Friday sittings are now protesting! My question is: have there meanwhile been objections to Parliament's decision to scrap Friday? Have there been any legal objections? What will things look like next year? In future we might even end up in the same situation as now, where we keep having to postpone reports to the Brussels part-session instead of dealing with them here in Strasbourg. Can you give us any information on the matter?
Mr Mann, your first comment will naturally be brought to the attention of the Parliamentary Bureau and the Conference of Presidents. As President on duty today, I have to tell you that, as your fellow Member, all I can say is that I agree with you. I am afraid that we will have to set about changing the Rules of Procedure.
With regard to Friday, there do not appear to have been any further developments, and in any case, this will also be brought to the attention of the Conference of Presidents.
Resolution on BSE (B5-0880/2000)
Mr President, I should like to give an explanation of vote on the BSE feed resolution. I voted against whole herd slaughter because I do not believe it is the best way to eradicate BSE. I have heard that there are some farmers who, rather than report they have an animal with BSE, shoot that animal and bury it. I know that in France they have had whole herd slaughter and this does not seem to be the best way forward. Even the Scientific Steering Committee says it is not necessarily the most effective, and feed cohort slaughter - which we have in Britain - is effective.
I also voted against Amendment No 7 because I do not believe it is possible, but I did vote for the resolution as a whole, especially the ban on the mammalian meat-and-bone meal feed for all farm animals, as we have had in the UK since 1996. I voted for the resolution because we have to have strong rules applicable across the EU.
Mr President, I voted for the report on our great Parliament's initiative on the serious crisis in we which find ourselves due to the spread of this epidemic amongst cattle. I would like to point out that my intention in voting for the motion was, inter alia, to support point 7 of the report. Indeed, I hope and call for an analysis to be carried out immediately of all the cattle carcasses which have been placed on the market in butchers' shops throughout the European Union, in order to discover whether they are infected with BSE (bovine spongiform encephalopathy). A check must be carried out on all the carcasses immediately, whatever the cost, for otherwise beef and veal sales will fall below zero.
. (EL) The Commission and the Council of the European Union have a great deal to answer for as regards the proportions which the issue of BSE has assumed. Apart from the negativity which they demonstrated during the first stage, when the European Parliament called attention to the risks in Great Britain, action during the second stage, when the crisis was at its height in Great Britain, was basically limited to that country, and there was no immediate programme of strict controls or attempt to restructure animal feedingstuffs at pan-European level. Cases of BSE have been identified in France because it was the only country in the European Union which took the initiative to apply a system of extensive controls. Today, complete uncertainty reigns in a climate of anxiety as to the risks in store, and neither consumers nor government authorities have any information on them.
We must immediately:
take measures at pan-European level,
introduce extensive and strict controls on all European Union herds and imports,
remove meat-and-bone meal from animal feedingstuffs, not just for cattle and sheep but also for pigs, poultry and fish,
take measures, by completely restructuring animal feedingstuffs, to ensure that genetically modified soya flour from the USA, Brazil and elsewhere cannot infiltrate the system until scientists have given a full guarantee, which they have yet to do.
Yesterday' s debate in this Chamber on mad cow disease and the safety of animal feed displayed, above all, the extreme confusion in regard to the allocation of responsibilities and in people' s minds.
At present, responsibility is shared between the Community, which has already laid down some partial rules (the ban on feeding meat-and-bone meal to ruminants, rules on the heat/pressure method for producing meal, the compulsory removal of specific 'at risk material' ) and the States, which want to retain their right to enact measures appropriate to their own situation, together with their right to protect themselves and to react rapidly for public health reasons.
The confusion that already exists in this context is exacerbated by a twofold difficulty. First, there is the difficulty of further standardisation with a view to introducing tighter controls, because some countries, such as Germany, do not want to pass on the extra costs to their farmers given that they are hardly affected by this disease. Secondly, and, conversely, there is the difficulty of applying different national rules, for now that border controls have more or less disappeared and labelling does not mention the country of origin, there is a significant risk of eating pork from pigs fed on meat-and-bone meal, even in a country where this is banned.
We have now reached the pinnacle of confusion, as became abundantly clear from yesterday' s statements by the French minister, Mr Patriat, and the European Commissioner, Mr Byrne, who both seem to be completely at a loss.
This situation shows how irresponsibly the unification of the internal market has been pursued in recent years. The first step we need to take is to start again from scratch, to review the labelling rules, to restore certain national controls, to create others and always to set out carefully, and in a clear and practicable manner, minimum European rules, while giving each State the essential right either to go further or to take safeguard measures.
If we do not begin by clarifying responsibilities, rationalising and recognising the overriding right of nations, Europe will merely continue, as today, to play its sad part in watering down these responsibilities.
Turning to the substance of the matter, my group recommended extremely stringent measures to fight this epidemic. But we must not stop there. It is all very well to put out fires, but it would be even better to prevent them breaking out. That is why we want to learn four major lessons which should be borne in mind for the future.
The first lesson is that we must reject production methods that go against nature, that are doomed to lead sooner or later to tragedies of this sort. Perhaps quality farming is a little more expensive, but the apparent savings gained by farming geared to productivity in fact end up as terrible costs for society as a whole. In that respect, we are appalled to see that the Commission is doing all it can to re-authorise GMOs, at a time when we still have no real idea of their effects and they are liable, 10 or 20 years' hence, to cause new tragedies along the lines of mad cow disease.
Lesson number two: quality farming, which ensures a certain independence in regard to food, cannot survive in Europe in the context of a global free market. Yet at this very moment, after Seattle, we feel that Commissioner Lamy is just itching to start up a new round of international trade negotiations, to include agriculture, with the intention of once again bringing about a fresh alignment with the world market. That is unacceptable.
Lesson number three: the Member States must keep a closer eye on the Commission during international negotiations to prevent any further false moves - or should I have said betrayals? - such as the Blair House and Marrakech agreements, which, by cutting down on our vegetable protein products for the benefit of the Americans, drove us to respond by developing the meat-and-bone meal production that lies at the root of our current problems. We believe that, instead of giving the Commission even greater powers in international negotiations, as is currently proposed, the future treaty of Nice should subject the Commission to closer scrutiny by the national governments and parliaments.
Lesson number four: we must radically review the policy of totally abolishing internal border controls, since it encourages trafficking of all kinds and makes health and safety controls more difficult. Similarly, we should temper the dogma of free movement at all costs, which led the Commission to threaten those States that wanted to introduce an embargo on British beef in 1996 and to drag France before the Court of Justice in 1999 for having refused to lift that embargo. Despite all that is happening today, the Commission has the audacity to uphold its complaint, thereby showing the extent to which it regards the free movement of products as the ultimate dogma. If the Member States want to put an end to these aberrations, they will have to take the treaty of Nice as an opportunity to clearly re-establish a national right of protection for reasons of public health.
. (FR) We voted for this resolution even though it is very belated and even though we distrust some of the ambiguous wording in it.
We condemn the delay in the total and general ban on the production and use of meat-and-bone meal, given that we have known for ten years that it is responsible for the spread of BSE.
Moreover, the ambiguous wording of Paragraph 4 is bound to raise questions about the resolve of the authorities to oppose, by all possible means, the fraud and swindling of the agri-food trusts, when it would have been so much simpler to say in a few words that the production and use of meat-and-bone meal are totally forbidden.
- (FR) We voted in favour of this joint resolution.
We are in a crisis situation, but we are not facing just a beef crisis. In fact, we are up against a real public health problem and an economic crisis. It concerns all the stages from 'farm to table' .
The consumers have lost confidence, and to contain the situation it was essential for us to reiterate our call for the rapid introduction of compulsory tests to identify BSE for all bovine animals. This measure had to go hand in hand with an immediate ban on the use of meat-and-bone meal for all species, throughout the Community. That is certainly a practical way of applying the precautionary principle. We have been waiting for far too long.
The Union as a whole must be involved, for it is unacceptable to have one country taking draconian measures and putting its economy at risk while others carry on business as usual. Moreover, we are still, unfortunately, seeing many cases of fraud and the only way to put a stop to that is to ban meat-and-bone meal throughout the Community. These are the kind of measures that will reassure the citizens and that will send the farmers the message of solidarity we want to convey to them.
The European Parliament must exert pressure on the Commission, which was overly cautious in the proposals it made during the debate. We are astounded that the Commission does not seem to realise the scale of the problem.
Finally, this unprecedented crisis emphasises the limitations of the common agricultural policy, which we have seen for many years now. Today we must help farmers not to increase their production, but to improve it. There too, we have been waiting for far too long.
Some people are concerned about the emergence of genetically modified products to replace meat-and-bone meal. A radical change of course in the CAP, which has now become vital, towards growing vegetable crops on fields hitherto left fallow could prevent people from resorting to massive imports of GMOs from the United States.
The CAP must make public health its top priority.
. (PT) The growing number of cases in Britain of new variant Creutzfeldt-Jakob disease and the current situation in France have placed the 'mad cow' or BSE issue even more firmly on the agenda. This affair has been characterised throughout by a lack of transparency and an extremely serious covering up of information at the highest level in some Member States of the European Union.
What is at risk here is food safety, from the 'mad cow' issue, from dioxins and even from GMOs. All of this makes it clear that when the quest for maximum profit is the sole consideration, human and animal health are threatened. The lack of consumer confidence is spreading and the agricultural markets are battening down the hatches.
Unless there is a change in the common agricultural policy, the food safety problem will only get worse. The CAP has always promoted intensive production, the gradual 'stepping up' of production and land concentration, which has basically served the interests of the agro-food industry and the big transnational food companies.
The basic problem will not be solved simply by having a European food authority and belated one-off legislative measures, however positive they may be, such as the ban on meat meal in all animal feedingstuffs. It is crucial that we go further and promote a change in the common agricultural policy.
The recent cases of bovine spongiform encephalopathy (BSE) are, I am afraid, condemning confirmation of the Union's delays in tackling food safety, delays which are even more to be condemned if we consider that the use of meat-and-bone meal in feedingstuffs has been considered dangerous for some time - it was condemned by this House a long time ago - and yet no measures have been taken. It is therefore necessary to establish as soon as possible the procedures to prevent the use of anatomical parts liable to lead to the transmission of the virus.
The Commission's proposals contained in the White Paper on food safety and, in particular, the establishment of the authority which is to guarantee this safety, must be implemented as soon as possible - over a year has passed and the authority is not yet operative - in order to avoid the confusion of actions carried out by the governments on the subject causing damage such as that which we are witnessing now. The damage is extremely serious in that it affects two strictly related areas: human health, on the one hand, and, on the other, the health of the cattle species and, consequently, the economy of the zootechnical sector.
We should remember that Europe banned France from continuing to enforce the embargo on beef and veal from the United Kingdom and that the lack of measures has allowed the epidemic now to spread to France.
It is, nevertheless, necessary for the Commission to ban the use of meat-and-bone meal henceforth and to provide for - as far as is known - safer procedures to destroy the parts considered dangerous such as the brain and bone marrow. Until we are given more information by the scientific bodies, it would be appropriate to destroy the cattle carcasses as well to provide the highest possible guarantee of the protection of human health.
The cases of BSE which have arisen in France, in the same way as the dioxins in chickens issue in Belgium, are the latest in a long series of irresponsible incidents. For fear of spreading panic among the citizens or with a view to avoiding commercial disasters, certain governments did not provide the Commission with the necessary information quickly enough or did not immediately call a halt to consumption of the products in question or ban their export at the first signs of danger. These irresponsible attitudes must be strongly condemned and, to avoid these incidents reoccurring, appropriate regulations must be established for all the States of the Union. It is unthinkable that we should be trying to run a single market without common rules for such a major sector as that of public health.
In the face of these uncertainties, the citizens' reaction is, rightly, one of fear and the refusal to consume those products which are suspected of being dangerous for health. This attitude is combined with lack of confidence in the European Union, which appears to the citizens not to be able to guarantee the safety of the foodstuffs on the market. To restore the confidence of the citizens as well as protect their health, it is vital that the Union speeds up its decision-making, defining common rules on the matter and placing the scientific and control bodies in operation as soon as possible to monitor food safety. The ban on the use of meat-and-bone meal for feedingstuffs is only the first step along this road.
. (FR) Meat eaters are starting to be overcome by paranoia, regardless of whether the meat is produced by traditional, high-quality production processes, which do not use meat-and-bone meal. The constraints some producers, especially in France, have imposed on themselves to guarantee the quality and traceability of their products may already have been compromised by the loss of consumer confidence, not only in the products but also in measures to guarantee their safety, since products labelled AOC, IGP, etc. are also affected.
We cannot allow an entire industry to be destroyed. We must tighten up our health and safety controls, impose a procedure for systematic BSE testing, and ban the use of proteins derived from animals. That is where Europe can assume its legitimate role in full and where it must play its rightful part. Any efforts the Member States make will remain fruitless unless the same requirements are imposed on imported products from the European Union and from third countries.
Today we have to ban the use of meat-and-bone meal in animal feed, given that we cannot guarantee the traceability of the inputs, but this raises a number of problems. Should we burn them or store them? Provided we set up specialised facilities to control the impact of this on the environment. Should we replace them? For the time being with oilseed imports, even though we cannot distinguish between imports that have or have not come from genetically modified varieties. It is crucial to resume the negotiations in the WTO so as to enable European farmers to increase their production of vegetable-based proteins. The farmers cannot tackle this crisis without help: we need to draw up a support plan for stock-farmers and introduce measures to restore consumer confidence. Moreover, the politicians must fulfil their responsibility for dealing with the human situations these difficulties have produced.
The time has come for a global debate. The discussion of the White Paper on food safety is an opportunity to do so. Let us grasp it.
. (FR) Yesterday' s debate on mad cow disease was an exemplary one in many respects.
Let me point to the key role the UEN Group, and also the very coherent draft resolution we tabled, played in ensuring that it took place. We finally agreed to co-sign the joint draft resolution and we are delighted it was adopted by a very large majority, despite its inadequacies and weaknesses. At the same time, we keenly regret that the amendments our group tabled were not adopted.
We consider it crucial, however, for the Community budget to help implement the new safety measures imposed on stock-farmers, and especially on all those working in the beef sector who are hard hit by the loss of consumer confidence. It is equally crucial to demand the immediate resumption, in the framework of the WTO, of the talks on the provisions of the Marrakech agreement relating to oilseed, an agreement which goes very much against European producers, so as to prevent the ban on meat-and-bone meal from resulting in mass imports of oilseed that may contain genetically modified organisms.
Above all, yesterday' s debate highlighted the differences of opinion on how to deal with the crisis: differences between Member States, differences of political approach, differences between the Community institutions. There are deep-seated differences on the question of meat-and-bone meal and also on the subject of tests.
So we are now facing an absolutely fundamental safety problem affecting the public health of our peoples and the very future of an entire industry that plays a decisive role in the social balance in some of our Member States.
In the face of this crisis, we cannot therefore confine ourselves to half-measures or to compromise provisions, i.e. to options that are totally inappropriate when what we should be doing is applying the precautionary principle by taking the relevant measures to ensure the maximum safety of our peoples.
The debate has shown that the Council Presidency and the Commission are very much at sea on this issue. It was rather pathetic to see the Council Presidency try to pass the buck by putting its salvation in the hands of the future European Food Safety 'Authority' , as though the fact that it was European were in itself a guarantee of absolute trustworthiness.
The accusations flying around on all sides in yesterday' s debate - 'The Council is to blame!' 'The Member States are to blame!' 'The Commission is to blame!' - show the extent to which the Community machinery actually works rather like a system for the reciprocal denial of responsibility, at the expense of the sole purpose of the debate: the effective protection of the public health of our people.
For its part, the Commission had to note the wide divergence of views on the remedies needed to contain the crisis. It decided it was a good idea to pour derision on the protective measures adopted by some Member States, in particular with its reference to 'magic' in regard to the total ban on meat-and-bone meal. While denouncing the lax approach taken by some Member States, it certainly did not point out its own reluctance to drag France before the Court of Justice because it quite appropriately decided to maintain its embargo on British beef.
The Commission is clearly envisaging no more than half-way measures, which will take away from and not add to the countries with the most stringent safety, whereas, in line with the principle of subsidiarity, it should be giving Member States back the freedom of action they need to protect their people effectively, to ensure their safety, taking account of public opinion in their country, the political resolve there, the scale of the epidemic in their country and the place of the sectors involved in that country' s economy and their society.
Because of the inability of all the European institutions, the Council, the Commission and Parliament, to define an appropriate Community policy that responds to the safety needs of the Member States most directly concerned, problems will arise in deciding whether it is the constraints of the single market or the health and safety needs of our people that come first.
How, indeed, can we restore consumer confidence in France and prevent the collapse of the sectors linked to stock-farming if, on the one hand, we put a total ban on the use of meat-and-bone meal by French farmers while at the same time authorising imports of meat from Member States that continue to feed their animals with meat-and-bone meal and refuse to carry out tests?
We must strictly respect the wishes of those Member States that intend to put food safety and consumer health above all other concerns, their resolve to give priority to scientifically based decisions and to the precautionary principle in regard to any measures they take, while choosing the middle road between the positions of the various partners, and especially those who are most lax. Otherwise it would become quite clear that the conduct of Community bodies is not being guided by the principle of subsidiarity.
Blokland report (A5-0321/2000)
Mr President, as we are all aware, the fight against air pollution is an extremely important issue. The main source of air pollution is the large manufacturing companies, as in the case of waste incineration, which is a result of the waste produced in other daily industrial activities and other common daily activities of the European citizens. I voted for this directive but I would like to stress that, in doing so, I am calling upon the European Union to commit itself and concern itself, rightly, with those who breathe the toxic air produced by these industrial activities. It must also - and even more so - concern itself with those who work in these sectors. I feel that it would be appropriate to reduce the working hours of the people who work in pollutant companies. For if these companies pollute the air outside, I hate to think about the state of the air inside the factories!
. (FR) We have now reached the end of a long process leading to the adoption of a Directive on the incineration of waste.
The Commission proposal goes back to 1998, but, because of the many points of disagreement between Parliament and the Council, the Conciliation Committee had to be convened on 11 October. So today we are deciding on the text that has emerged from the conciliation procedure.
Let me remind you that the directive covers the incineration and co-incineration of waste. These two treatment methods must form part of a global strategy that covers the prevention, re-use and recycling of waste, a strategy that is coordinated at European level.
In the course of the debates that marked the two readings by the European Parliament, I expressed my doubts and fears about lumping hazardous and non-hazardous waste together in the same directive. These are very legitimate concerns and they have led Parliament to be very vigilant and to table amendments aimed at establishing very stringent controls over everything connected with the process of incineration and co-incineration. After extensive discussion with the Council, we achieved what we wanted on several points.
On co-incineration, for example, which is generally carried out in cement kilns, the limit values for emissions are specified in an annex. However, if more than 40% of the waste incinerated in plants of this kind consists of toxic waste or untreated, mixed municipal waste, the plant will have to comply with the more stringent standards of another annex on incineration.
The European Commission wanted to exclude vegetable agricultural waste and waste from the forestry and food industry. At second reading, Parliament added fibrous waste from the production of raw pulp and pulp-based paper where this waste is intended for co-incineration. It managed to get this point through during the conciliation procedure. Parliament also succeeded with another point: plants in which radioactive waste is incinerated must be expressly excluded from the scope of the directive.
Parliament also succeeded in obtaining stricter rules on the operation of incineration plants, together with improved public access to information.
I will conclude by emphasising once again that the widespread treatment of hazardous waste must not lead us to tolerate the production of such waste. Our priority is and must remain to prevent the production of waste, in accordance with the line adopted in the European Union' s strategy in this field.
. There is a serious concern within the European Union that not enough is being done to implement new waste management proposals. The 370 million citizens of the EU are demanding action on this subject and they are right to do so. Waste in Europe is being generated at a rate of over 1kg per person per day. Two billion tonnes of waste is being generated within the EU on an annual basis. This situation cannot continue for ever.
The European Union must be clear about one aspect to solving waste disposal problems. The future of waste disposal does not lie in local authorities up and down the length and breadth of the European Union searching for new landfill sites. There is serious growing concern about the actual environmental consequences of landfill sites in general. I share this concern. I believe that nothing less then a major shift from reliance on landfill sites to more integrated waste management plans will suffice.
The European Parliament has been to the forefront in devising new waste management strategies in recent years. I support the objective of the directive which we are discussing here today which is to reduce the adverse effects of incineration on the environment and on human health by considerably reducing the emission levels into the air of several major pollutants. This is also part of broader European Union environmental policies which are designed to reduce the use of pollutants across all economic sectors in Europe, in accordance with obligations laid down by the Kyoto Accord.
The European Union fully supports the strict, ambitious but attainable recycling and recovery targets that have been laid down by the Irish Government. These targets which are to be achieved over the next 15 years include the following: a divergence of 50% of overall household waste from landfill sites; a minimum 65% reduction in bio-degradable waste which is presently consigned to landfill sites; the development of waste recovery facilities employing environmentally beneficial technologies capable of treating up to 300,000 tonnes of bio-degradable waste per annum.
All these measures reflect changing public opinions on the issue of waste management. The days of landfill sites are now coming to an end and must be replaced by more environmentally beneficial technologies.
Figueiredo report (A5-0307/2000)
Mr President, I voted for the Figuereido report on the eradication of social exclusion and poverty, to quote the actual text of the report. However, I am amazed and extremely disappointed at many of the votes cast regarding some of the amendments. I am absolutely convinced that 99% of the responsibility for social exclusion and poverty lies with the governments of our 15 States. In the past, they have all vied with each other to increase social exclusion and poverty and they are continuing to do so now. If indeed, for example, pensions were less inadequate in terms of the standard of living they allow, there would be fewer poor people. Group of the European People's Party, why did you vote against the Fatuzzo amendment - tabled by myself - which stated that poverty is also one of the causes of low pensions? I am extremely disappointed and I hope that you will vote differently next time.
. (EL) The report by Mrs Figueiredo could make a very valuable contribution to the fight against social exclusion by developing cooperation between Member States along these lines.
The Council should therefore ensure that:
funding for the programme is substantially increased,
a chart of specific targets is incorporated into national programmes,
all related policies are adjusted in a bid to integrate social groups with special needs,
new forms of exclusion are included, such as exclusion from the information society,
social agencies, especially representatives of the vulnerable groups targeted by the programme, are involved in the procedures,
the programme is spearheaded by measures to help child poverty, women and the elderly,
a network is established at European level to record, develop, promote and adjust the programme to combat social exclusion.
. (FR) We abstained on this report, even the amended version. The main reason we did not vote against it is because its author set out a few good intentions. Unfortunately, however, good intentions do not make a policy, even one of condemnation.
The official count is 65 million poor in Europe, or 18% of the population. That means that a considerable proportion of the working class of one of the richest regions in the world is reduced to poverty. This figure of 65 million poor is not the effect of some misfortune that has come out of the blue; it is the result of the greed of a privileged capitalist class intent on boosting company profits and stock exchange rates, which therefore makes people redundant, closes down factories, reducing 15 million women and men to unemployment, and puts such pressure on all wages that the lowest wages are not enough to live on.
The report proposes a budget of EUR 100 million over five years to combat poverty. That comes to one and a half euros for every poor European. Even as a handout that would be derisory, quite apart from the fact that the issue of poverty does not call for charity.
We realise that no report and no vote, even by the European Parliament, can alter this situation. Yet the report could at least have put the blame at the door of those responsible.
In any case, though we did not vote against the report, we did not feel able to vote in favour of it either, because not only are its practical proposals inadequate but, alas, it conceals rather than combats the actual situation, namely the exploitation that is the real cause of poverty among the working classes.
. (FR) This programme to combat social exclusion is one of the priorities of the French Presidency, which has made the social Europe the leitmotif of its proposals.
Let me remind you that Lisbon defined a common strategy of social inclusion.
I welcome this initiative, which responds to the expectations of our fellow citizens, the citizens of Europe. Indeed, while we welcome the return to growth and the fall in unemployment, we must not close our eyes to the fact that inequalities are still with us, if not getting worse. Social exclusion is a very real phenomenon, as the Eurostat statistics show: some 18% of the population of the European Union lives on less than 60% of the average national income - this is the low-income threshold taken to measure relative poverty - which means that 65 million people live on low incomes.
Even though the unemployment rate has fallen, there are still 16 million unemployed in the European Union. Moreover, although unemployment is still the main factor behind poverty and exclusion, job insecurity and low pay are nonetheless obstacles to full integration into society.
Too many of our fellow-citizens are left by the wayside. We must therefore adopt proactive measures to provide social protection and access to public services in the field of health, education, housing and so on.
I unreservedly support the proposal to implement a second Luxembourg process to deal with social exclusion, containing guidelines and national action programmes. Indeed, we can see all the benefits of this method in the employment field.
The Lisbon European Council set the European Union the objective of becoming a knowledge-based, competitive and inclusive society. That can be achieved only at the cost of considerable efforts to guarantee all men and women access to training in the new information and communication technologies and also to the new telecommunications networks. Universal service has a prime role to play in this regard.
The next meeting point is Nice where, I hope, the Member States will send out a powerful message indicative of their political resolve to embark on a global strategy to strengthen the European social model by adopting the Social Agenda and the Charter of Fundamental Rights.
The primary purpose of the report is to support a programme of Community action to encourage cooperation between Member States of the EU to combat social exclusion. I believe that the establishment of such a programme of community action is both wise and can be very helpful. We do not want to build a two-tier Europe, a Europe of the haves and have-nots. We do not want to accentuate the gap between the rich and poor.
The fact of the matter is that long-term unemployment and youth unemployment are quite concentrated in particular areas within the European Union. They are concentrated in specific black spots within many rural and urban parts of the European Union. Devising initiatives to defeat the problems of social exclusion and to give hope and opportunities to the disadvantaged in our society must be a central core policy of all governments within the EU at this time.
The principles underpinning this programme are to create an open method of coordination between Member States to help eradicate poverty and social exclusion. This will be achieved by setting specific objectives to be integrated into national action plans and implementing policies to promote equal opportunities. I believe that the rapporteur is right when he calls for greater participation of public authorities, social partners and civil society in measures to defeat poverty and social exclusion at this time.
As a result of the Amsterdam Treaty, all governments within the EU must send new action plans on employment to the European Commission for its evaluation and consideration. The European Commission must evaluate all these plans to see how successful the governments of the EU are in defeating social exclusion. We must learn from each other on this specific matter. Otherwise the gap between rich and poor will widen within the EU.
In this context, I welcome the key provisions of the Social Policy Agenda Programme 2000-2005 as recently published by the European Commission. This will give an increased role to EU social partners in terms of the drafting of different EU directives and regulations. Employer relations will be improved. There will be continued national and European support for local job creation programmes. There will also be an improved coordination of policy programmes in the area of the information society, modern telecommunication services and Internet related activities.
Ireland has quite an advanced system of social and employment rights and many EU directives are being drafted, particularly on the Irish model in the field of social partnership and employee/employer relations.
- (FR) There is 18% of the population of Europe, or 60 million people, living on less than 60% of the average national income (the low-income threshold used to measure relative poverty).
Simply mentioning these figures ought to drive us to act, which is what the Heads of State and Government did in Lisbon by entering poverty and exclusion on the European agenda for the first time. Since Europe cannot be economically strong without social justice, we can only welcome this progress.
That is why I have no option but to vote in favour of this report by our colleague, which not only endorses the Commission' s proposal but also enhances its content. The report calls for qualitative and quantitative indicators of social exclusion to be established. It is fundamental within the 15 States of the European Union for us all to able to speak of the same thing on the basis of identical data. Moreover, the report calls on the Member States to be more proactive and set precise objectives when they draw up their national action plans.
Finally, the report goes back to the open method of coordination, calling for dialogue between the players involved (social partners, NGOs, local and regional authorities) and networking. In conclusion, our Committee on Social Affairs, is proposing a budget of EUR 100 million instead of the EUR 70 proposed by the Commission.
All in all, this is a step forward that we must consolidate and encourage, since economic progress by itself can certainly not guarantee the citizens a better quality of life.
- (FR) This report has the merit of revealing the true face of European integration today: 62 million poor and 18 million unemployed.
The ongoing restructuring processes and mergers involve new redundancy plans. Although we are seeing strong economic growth and a fall in unemployment, in the modern world work offers no protection against exclusion. The 'working poor' , most of them women, working part-time, for a pittance and in the most insecure jobs, join the trail of poverty so loftily ignored in the official speeches about economic recovery.
Quality jobs, health care, housing and education are indeed basic rights, which, if they were binding upon employers and states, would be able to offer protection against social exclusion. That is why we will vote in favour of the report on combating exclusion.
Yet the Members who will be endorsing this text today did not show the same surge of solidarity when they voted for a Charter without social rights which, in reducing measures to combat exclusion to the level of measures of assistance, constitutes a step backward in relation to much of the legislation now in force. A more effective way of combating exclusion would be, for example, to establish a European minimum guaranteed wage.
- The special Lisbon Summit on employment, economic reform and social cohesion of 23-24 March 2000 brought poverty and social exclusion back onto the Union' s agenda for the first time in a long time. In submitting its proposal for a programme to combat social exclusion, the Commission is complying with the Council' s call to present "by June 2000" an "initiative for cooperation in this field".
According to Eurostat figures, some 18% of the population of the EU live on less than 60% of the average national income (taking the low-income threshold as a measure of relative poverty).
The Commission proposal establishing a programme of Community action to encourage cooperation between Member States to combat social exclusion (2001-2005) consists of promoting a better understanding of social exclusion, mainstreaming the promotion of inclusion and developing priority actions addressed to specific target groups. This strategy is to be implemented through three main strands. Strand 1: analysis of characteristics, causes, processes and trends in social exclusion; strand 2: policy cooperation and exchange of best practice; strand 3: dialogue involving the various stakeholders. The open method of coordination is emphasised which respects the principle of subsidiarity whilst actively involving all relevant actors.
This is all welcome, but like the rapporteur I believe the programme could be more radical. I support his amendments.
- I welcome this report which calls for more funding for the proposed European programmes to combat poverty and social exclusion. Cooperation between Member States is crucial for tackling these deep rooted problems that exist all across the EU, but particularly in my own constituency in the North-West of England. Moss Side and Salford are amongst the most deprived inner city areas in the whole of Europe.
We are sadly all too familiar with the spider's web of problems impoverished areas face - deprivation, social exclusion, unemployment, crime and drug abuse, but with the help of European schemes tackling social exclusion and European cash, local communities can begin to free themselves from this evil tangle.
The British Labour Government has been leading the fight against poverty and social exclusion. Three years ago, the Prime Minister set up the Social Exclusion Unit which coordinates government action to reduce social exclusion by producing joined up solutions to joined up problems. It works with other departments which have a close bearing on social exclusion. I fully endorse this innovative measure that has benefited many young people in particular, through strong action on truancy and school exclusion, sleeping rough, teenage pregnancy and providing support to 16-18 year olds not in education, employment or training.
This is a great example of the Labour Government delivering concrete benefits to ordinary people. With a new, radical approach, I strongly believe that we can, not only turn the corner, but reach the finishing line too and, one day, banish poverty and social exclusion from the North-West entirely.
Rothe report (A5-0320/2000)
Mr President, I abstained from the vote for one specific reason: in my opinion, this report has not made the environmental progress that I hoped and called for. I did vote for all the amendments intended to increase alternative energy sources, but I had hoped that we would be able to take a further step forward. I know that it is difficult, I know that this report has, in any case, adopted the right line, but further endeavours are necessary and, to this end, I call for this alternative energy policy to be pursued more vigorously.
Mr President, with the Rothe report - at least with the interventionist aid system for renewable energy sources that it describes - we are about to make mistakes in energy policy, which will have a very serious impact on Europe in the long term. That is why I rejected the report. Energy policy must look to the future, be sustainable and respect market principles. What the report seeks is precisely the opposite.
The policy of constantly subsidising wind, biomass and solar energy is mistaken and purely symbolic. Billions are paid out in subsidies to the few who are ruining the countryside with their wind turbines. We now have a plant with more than 60 rotors, taking up as much land as 1000 football pitches. Left standing are the consumer and Europe itself, for this policy undermines all the advantages of our policy of liberalising the electricity markets.
Mr President, I voted for the report on the promotion of electricity from renewable energy sources. I am, of course, in favour of saving energy, which is extremely important for us, but it is very important for pensioners and elderly people as well; if possible they need a constant supply which is always available. The cold winter days and nights of both northern and southern Europe come to mind, where, sadly, many elderly people are forced by their low income to turn off the heating to save money.
An excellent example of energy-saving is the town of Brescia, in Italy, where district heating, which is actually generated from waste incineration, is used both to generate electricity and to generate heat which is then transported to all the houses of the townspeople of Brescia. I call for a similar system to be adopted in all the towns of Europe.
- (FR) We will certainly not dispute the benefits of "the promotion of electricity from renewable energy sources" . All the better if, as an added bonus, this leads to the creation of 500 000 jobs, as the report states.
Nor do we have any problem with the idea of giving support to research in this field or even the use of these sources of electricity, so that consumers will not hesitate to choose them over electricity produced by more pollutant processes.
But why should support also involve private profit? That is the case today, because the proposed subsidies would go to private companies involved in research or marketing, including trusts such as Total Energie, Shell Solaire, ABB Alstom Power, Dalkia, a subsidiary of Vivendi, Arthur Andersen, Tiru, a joint subsidiary of Suez-Lyonnaise des eaux and Vivendi, and other industrial groups that make enough profit as it is without the need to turn to the taxpayer yet again.
Electricity production and distribution ought to be a public service. So why could the States or the European institutions not take over this public service as a regional authority and hire the necessary 500 000 workers directly? The savings that would result from not having to pay out profits to the shareholders of a private firm would allow the workers to be paid proper wages and provide a decent public electricity service.
- (FR) During last night's plenary debate, many of us spoke of the need to promote renewable energy sources at a time when the Conference on Climate Change is being held in The Hague. Indeed, scientists and climatologists are increasingly less worried about hiding their fears in relation to the consequences of greenhouse gas emissions, and even the general public is starting to become aware of them.
These projections, which are dramatic in the very short term, should convince us of the need to adopt clear, proactive measures at European level targeted at checking this process of degradation in the quality of the environment.
The Commission proposal and the Rothe report we voted for today follow that line in calling for the promotion of renewable energy sources, which are alternative sources that respect the environment in the production of electricity.
This follows up the statements by the Commission and the call from the European Parliament for major progress to be made towards implementing the target set out in the White Paper of doubling the share of renewable energy in energy consumption by the year 2020.
The Member States must now pursue the same line and respect the environmental objectives they endorsed both at European level and at international level, but they must also ensure their independence as regards energy and security of supplies. At present, the Union is dependent on outside supplies for about 50% of its energy, and that figure may well rise to 70% by the year 2020 unless we develop renewable energy sources.
Today the European Union is leading the way in the construction of plants for the various types of energy production.
If the Union wants to remain competitive in this sector, it will have to contribute by using and developing the technologies concerned, which implies major public funding.
For all these reasons, and because the Rothe report is an excellent report, I voted for it in the hope that the Commission and the Council will follow us.
- (FR) Naturally I am in favour of actively promoting renewable energy sources. It is technological progress that will promote the use of 'friendly' energy sources, rather than appealing to ideological principles. It is not enough to proclaim ambitious targets and to make it binding upon States to reach them. After all, the States need the resources to do so. Some of the European Parliament' s proposals are unrealistic and I cannot endorse them.
It is the European Commission' s aim to double the share of renewable energy sources in the total consumption of energy by the year 2010. Renewables are a very important part of an effective climate protection strategy.
In Finland peat is an important renewable energy source, and accounts for 6% of all fuel used. Unlike in Central Europe, there is a lot of peat in the Nordic countries such as Finland. Specialists worldwide have also said that peat is an important biomass fuel, whose annual growth clearly exceeds its consumption in Finland. The northernmost areas of Finland are in the tundra zone, where not enough wood grows to constitute a source of natural energy. Peat is an important fuel particularly in these regions, where it also has an important impact on employment. I am satisfied that the European Parliament recognises these facts and includes peat in its report on renewable energy sources.
The Member States of the European Union, including Finland, are committed to achieving the Kyoto targets, conservation of natural resources and a reduction in emissions of harmful substances. The importance of nuclear energy is increasing constantly, for this very reason. Obviously we have to observe more progressive and effective safety and security rules when using nuclear energy and when storing nuclear waste.
Yesterday, 15 November, the Finnish energy company, Teollisuuden Voima, requested the Finnish Council of State to give a decision, in principle, on the construction of a fifth nuclear reactor. I hope our government and parliament will take a positive view of this request. The responsible use of nuclear energy provides the opportunity for an energy source that is environmentally friendly and economical, and there is no reason to place restrictions on its use.
. (DE) We all know that we cannot base the future of our energy supplies on the energy sources of the past. The Commission realises that, even more so the rapporteur, by calling for greater priority than before to be attached to alternative energy sources and alternative energy production. I therefore thank Mrs Rothe for her good report.
The first lesson we must learn from past experience with conventional energy sources - for instance, their impact on the climate and on nature, the incalculable safety risks and the foreseeable shortage of resources - is that we must considerably strengthen our support for the development and use of new energy sources. In the long term, that means we must move away from the policy of subsidising conventional, fossil energy sources. A first step here is consistently to break down all obstacles to the use of renewables. Moreover, in future we must do more to make existing best practice more widely known to the public.
Secondly, the aim of any energy and economic policy must be to reduce and optimise energy consumption, for only the careful treatment of resources of whatever kind can help minimise the external costs. In that regard, we call for more targeted research into the external costs of the production and use of renewable energy sources.
Lastly, we can only restructure energy supplies if we take account of the special conditions pertaining to alternative energy suppliers. Decentralised electricity provision is not just a structural but also a social aspect. Thirdly, therefore, we must not liberalise the energy sector without defining minimum social standards.
. (NL) We cannot carry on producing electricity from the customary sources. Coal and oil supplies will eventually run out and are responsible for CO2 emission. Nuclear energy can cause disasters capable of rendering large parts of the earth uninhabitable, and produces a hazardous waste product. So we must go in search of energy that is already present in nature, but which has remained unused because no one has developed the technology to tap into it. It is not very ambitious of Parliament and the Commission to only want to double the use of this form of energy over the decade to come. There is still too little water, wind and solar power, which is what makes it comparatively expensive. Everyone wants a method of electricity production that is as environmentally-friendly as possible, but they also want it as cheaply as possible. This particularly applies to people who are not very well off and whose first concern, therefore, is that their household costs should remain as low as possible. If clean energy remains an expensive option then it will also remain an elite form of energy for some time to come. Environmentally-aware high-earners are free to make a voluntary contribution to cleaner forms of energy, within a liberalised market, whilst everyone else carries on in the same old way. Clean energy must be available to all and affordable to all. As far as the six points are concerned, such as the incineration of peat and organic waste, I support the veto requested by Greenpeace.
ASEM III resolution (B5-0811/2000)
- (FR) In Seoul we saw the blatant contrast between the official summit of the Heads of State and Government and the citizens' and popular movements in which I took part. The first is aimed at speeding up the neo-liberal reforms, against which the second were protesting. The unions and the social movements reject the dictatorship of the "chaebol" , the large, traditional industrial conglomerates, but that does not mean they want this to be replaced by the dictatorship of the IMF or the WTO. Nor, indeed, by a new - economic - colonisation of their country, at a time when everyone is wondering which western firms will be buying out the South Korean industries that are in trouble.
The alternative forum also encouraged interparliamentary contacts, punctuated by a meeting at the South Korean National Assembly on 18 October. What it found is beyond dispute: the elected assemblies have been kept out of the ASEM process, even though businessmen were systematically involved. It is urgently necessary to breathe new life into the interparliamentary dialogue (ASEP) between Europe in the west and Asia in the east.
The preparation of ASEM IV must be used as an opportunity to set out our requirements for democracy, on the one hand, by ensuring that the elected assembles and civil society are kept informed and able to intervene - which involves, in particular, the establishment of a social forum - and, on the other hand, by adhering fully to social, environmental and human rights.
That concludes voting time.
(The sitting was suspended at 1.50 p.m. and resumed at 3 p.m.)
TOPICAL AND URGENT DEBATE
The next item is the debate on topical and urgent subjects of major importance.
Central American Parliament
The first item is the joint debate on the following motions for resolutions:
(B5-0846/00) by Seguro and others, on behalf of the PSE Group;
(B5-0854/2000) by Gasòliba i Böhm and Mr Sánchez García, on behalf of the ELDR Group;
(B5-0859/2000) by Marset Campos and others, on behalf of the GUE/NGL Group;
(B5-0862/2000) by Salafranca Sánchez-Neyra and Mr García-Margallo y Marfil, on behalf of the PPE-DE Group
on Central America (Parlacen).
Mr President, as we all know, the European Union has, through the Commission, the Council and, particularly, the European Parliament, for a long time maintained excellent relations with Central America, its institutions and, specifically, the countries that comprise it. We have done so out of respect and in order to assist the consolidation of democracy in that part of the world, to support and assist social and economic development and also to ensure that human rights are respected there as elsewhere in the world.
One of the priorities that we have supported for the countries in that region is regional integration. We feel that regional integration is a crucial instrument for promoting the three fundamental objectives that I have just mentioned. In Central America, there is already a Secretariat for Regional Integration, a Central American Bank, a Central American Upper House and a Central American Parliament. Curiously, this and the European Parliament are the only Parliaments in the world to directly elect their members. The Central American parliament appears to have recently been the subject of certain misunderstandings and even criticism. We received a delegation from that parliament and made a commitment to improving the political profile not only of its role in that part of the world but also of relations between our Parliament and the Central American Parliament.
Hence the motion for a resolution that we are tabling following a project that was started a while ago by Parliament' s delegation to Central America, chaired by Mr Salafranca, and which we have modestly continued with during our term of office. This resolution, therefore, means giving political support to the Central American Parliament, to the democratic stage par excellence, which must strive to be the focus of pluralist debate in that part of the world, and, at the same time, it means sending the message that Europe is in favour of regional integration in that part of the world.
There is just one aspect that we are unhappy with, which is not a problem of substance, but concerns item 5 of this resolution: we feel that, by adopting this item, the European Parliament has adopted an excessively paternalistic attitude. We shall abstain from voting on item No 5, but our aim is to provide political support to the Central American Parliament and regional integration there.
Mr President, Commissioner, the resolution being tabled in this House today on the situation in Central America is timely given the recent visit of a delegation from the Central American Parliament to Brussels. It is timely for three important reasons that affect this special American region, not to mention the importance and political appropriateness of strengthening the dialogue between the European Parliament and the Central American Parliament.
The three reasons are as follows: firstly, because it promotes the process of the consolidation of democracy and the deepening of the demand for human rights to be respected, particularly in relation to indigenous populations. Secondly, because it coincides with the tenth Latin American Summit, which will take place shortly in Panama, and which will deal with commitments to children and young people on the basis of justice and equality in the new millennium. Thirdly, because it also coincides with the current philosophy of the European Commission in favour of redirecting Union external action towards the countries of Latin America with the potential impact that this may have. In this regard, we hope and trust that the necessary amounts will be allocated to provide impetus for the process of regional integration in Central America, where dialogue is becoming necessary and essential as a permanent political exercise.
We are therefore pleased with this political declaration by our Parliament in relation to the Central American Parliament, because it recognises the role that this institution plays in the process of integrating the countries of this area, situated between the north and south of America.
Mr President, I would like to remind you that for eight years I have been a member of the Delegation for Relations with the Countries of Central America and Mexico, firstly under the chairmanship of Mr Salafranca and now under the chairmanship of Mr Seguro.
I remember very well that throughout these years this delegation has maintained extraordinary relations with Parlacen and with the other Latin American parliaments. This is perhaps because Parlacen and the European Parliament represent their citizens in a similar way. In both cases we are directly elected.
I remember very well that Mr Salafranca signed a document with the President of Parlacen on political dialogue between the two parliaments. At that time I believe that our political will was to enable Parlacen to have ever more competences and more economic resources and to play an effective role in the integration of the region it represents.
I believe that four years ago - Mr Salafranca perhaps remembers this better - we held a meeting, called by IRELA, in Antigua, a beautiful city in Guatemala, where we debated along with our colleagues from Parlacen what the future should be, not only of Parlacen, but also of the European Parliament. We saw that Parlacen was going through the same changes that this Parliament went through at the beginning, since it had to fight and continues to fight to have more competences, more resources and more presence and to be recognised as representative.
I believe that this is one of the central themes of the debates at every interparliamentary conference, along with the economic and social difficulties experienced by some of the countries of Central America and South America. Two fundamental objectives are to try to ensure that social differences are not made worse by the economic policies that currently prevail in that region and to try to ensure that the parliaments help with the integration of the area, which would be beneficial to all.
That is the purpose of this resolution. We believe that, not only now but since Parlacen was born, there are people who wish it to have fewer competences and less of a presence, because a parliament always creates discomfort, but I believe that the vocation of Parlacen, and of this and other parliaments, is to be of benefit to the people it represents, even if this may make the established powers feel uncomfortable.
I therefore hope, Mr President, that this resolution will be approved by a large majority.
Mr President, in this debate, we wish to express - as many previous speakers have done very effectively - this Parliament' s solidarity with, and support for, the Central American Parliament at a time when we are fighting to continue to prioritise the European Union' s external relations with the countries of Latin America. This is the approach of the report, an own-initiative report, which we in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy are going to produce in conjunction with the competent delegations.
Mr President, parliaments - as you and all of us in Parliament know very well - have today, more than ever, the difficult task, amongst others, of showing leadership in the development of our societies, of leading the quest for solutions to the many problems facing us by strengthening the values of democracy and social justice which we stand for. In the case of the Central American Parliament, this task is, if possible, even more important given the enormous challenge of the integration and structural development of these societies on the basis of peace, dialogue and reconciliation. I believe that, on the basis of the 1997 Declaration, which Mrs González Álvarez referred to, we have achieved the objective of maintaining useful and realistic cooperation which we must continue, in my judgment, I would not say modestly, as Mr Seguro has said, but brilliantly, which is how he usually carries out the work in which he is involved. I believe that the European Parliament is capable of demonstrating, through its actions, that it has a very positive view of the work of Parlacen by offering it its support and experience.
Within the framework of our respective integration processes, it is clear that both the European Parliament and the Central American Parliament are required to play an increasingly important role. I believe that it is not our job as Members of the European Parliament to give advice to the Members of the Central American Parliament. The Central American Parliament will continue on its own course and will take a political path in a Central America which, I believe, wishes to and must regain possession of itself in a full union of diversity. On the basis of its shared roots, it must discover the broad range of its possible courses of development and the multiple possibilities that its project presents, by opting for peace, freedom and solidarity and also by responding to the age-old requirement of self knowledge. I therefore believe that we have to flatly reject the self-interested criticisms of those people who brand the activity of the Central American Parliament an artificial system and accuse it of being a cardboard parliament which is hollow and devoid of substance. The Central American Parliament, like the European Parliament, must gain prestige, credibility and legitimacy on the basis of the activity of its political groups, because the life of the parties is, or at least should be, a faithful reflection of the societies they represent. The aim should be to create strong parliaments which participate, act, debate and rebut, ratify and rectify, which energetically defend the values of freedom, which are the driving force of the region' s political development, and which also inform the people of the progress that has been made.
Mr President, through this resolution we therefore wish to express our support for, and solidarity with, the Central American Parliament and also to ask the Commission to decisively support the multiannual programme which Parlacen has presented to the Commission, since we believe that, as an institution, it legitimises the process of integration in Central America and serves as a symbol of a new era of dialogue and peace.
Mr President, Commissioner, I hope that our European Parliament' s relationship with the Central American Parliament works, in any event, much better than the microphones in this House.
This is one of those questions on which we all feel practically the same, not only in this House but also amongst those many Members who, as result of our own origins, view with great sympathy the processes of cooperation and consolidation of the institutions in countries which we consider to be our own.
I agree with the words of the honourable Member from the Canary Islands Coalition insofar as we show our support for Parlacen because of its importance in terms of the consolidation of democratic structures and, therefore, we, as the European Parliament, must stand united with an institution such as that.
I do not share the reservations expressed by our honourable Member, the Chairman of the Delegation for Relations with the Countries of Central America and Mexico, Mr Seguro, with regard to the issue of human rights. You can change the language if you like, but not the intention. I believe that on these issues we have to continue to preach at home what we want to happen throughout the world, without averting our eyes when human rights are trampled underfoot in other parts of the world.
With regard to the last part of Mr Salafranca' s intervention, I would also like to express my desire that the budgetary allocations should be at least sufficient for the work, which we consider to be important and which must be carried out in cooperation with Parlacen to be completed. In any event, I would like to express my conviction that we must ensure that actions take over from words. In relation to cooperation with Latin America, actions are the most effective possible yardstick, from our - that is, Spain' s - point of view.
Mr President, the Commission takes note of the proposals for resolutions tabled by Parliament on respect for human rights in Central America, the process of democratisation and regional integration, and on the special importance which you attach to the role of the Central American Parliament.
The Commission follows the situation in the region with great interest and our priority objectives in our relations with the region focus on the three points which you have highlighted: respect for human rights, the consolidation of the democratic process and the strengthening of regional integration. In this context, the Commission is taking action and we have specific projects for each of those three areas.
With regard to human rights, we have, since 1990, been supporting the cooperation programmes in favour of respect for human rights by means of education and raising awareness in this area. You are well aware that between 1990 and 2000 EUR 65 million has been spent on this activity, which we continue to support with a view to the future. For the next multiannual programme, which will begin soon, we are considering an additional contribution of more than EUR 10 million in order to continue this activity.
In relation to Parlacen, I must point out that since its creation it has been treated as a privileged partner by the Commission for the programmes for strengthening the process of democratisation and regional integration. Within our framework of cooperation with the area, we have paid special attention to all those institutions which support regional integration, the general secretariat of the Central American Integration System, the Court of Justice and especially Parlacen, which is one of our priority objectives.
In particular, the Commission is currently studying the framework of that new strategy which Mr Salafranca referred to; let us hope that we can soon reach a conclusion that will allow us to release funds to support the Central American Parliament.
Finally, in the dialogue with the Central American authorities, the Commission is also reiterating the importance which must be attached to the process of regional integration as an instrument to consolidate democratisation and development in the region. On this issue, we are also working on the definition of a new cooperation programme which should allow us to concentrate on these three fundamental elements: economic integration - the implementation of common policies - the strengthening of the institutions and the strengthening of civil society. These points seem to us to be essential and should be the key elements of our multiannual programme between 2000 and 2006.
The joint debate is closed.
The vote will be taken at 5.30 p.m.
Côte d'Ivoire
The next item is the joint debate on the following motions for resolutions:
(B5-0847/2000) by Carlotti and Junker, on behalf of the PSE Group;
(B5-0849/2000) by Rod and Maes, on behalf of the Verts/ALE Group;
(B5-0855/2000) by Van den Bos, on behalf of the ELDR Group;
(B5-0860/2000) by Sylla, Cossutta and Sjöstedt, on behalf of the GUE/NGL Group;
(B5-0863/2000) by Van Hecke, on behalf of the PPE-DE Group
on the situation in Côte d'Ivoire.
Mr President, for a long time Côte d'Ivoire stood out as a pillar of stability and relative prosperity in the tormented life of West Africa. That is why we were so disturbed and sad to see the slow political, economic and human ruination of this country, orchestrated by the military junta of General Gueï.
In order to hold on to power, General Gueï hijacked the constitution adopted by the people of Côte d'Ivoire for his sole benefit and used it as a means of excluding his political opponents. In order to hold on to power, he did not hesitate to exploit the bitter debate on Ivoirian nationality, sparking an explosion of xenophobia: hatred of others, of foreigners, whether from Burkina Faso or Mali, even though so many of them have lived and worked in the country for many years. In this way he has brought Côte d'Ivoire to the brink of civil and ethnic war.
But the Ivoirian people did not allow the junta to play their murderous game to the bitter end: they forced the tyrant to flee and, by electing a long-standing opponent, Laurent Gbagbo, to rule the country, they brought Côte d'Ivoire back onto the track of democracy. Now this process needs to be confirmed rapidly by the organisation of free, transparent and pluralist legislative elections in which all the political forces can take part. At least, that is what both the political leaders and the people are calling for today.
The political forces of Côte d' Ivoire have already shown their sense of responsibility by playing the card of appeasement, of constitutional legality and of national reconciliation for some weeks past. We must take note of this return to a democratic process that may indeed be incomplete, but that we must continue to support. I believe that will also contribute to the stability of the entire region, for West Africa is going through a highly vulnerable period from that point of view.
The European Union must therefore accompany Côte d'Ivoire along the road it has itself chosen: the road towards a return to constitutional legality, to civil peace, to economic and social progress, while giving material and financial support to the organisation of the legislative elections scheduled for 10 December this year and, of course, ensuring that they are fair and pluralist. It must also continue to cooperate with Côte d'Ivoire, so as to help it find the most appropriate solutions to the social crisis in urban areas and to tensions related to land in rural areas. That is precisely the point of our resolution.
The extreme confusion that has characterised the electoral process over recent weeks in Côte d'Ivoire, which had looked like a model economy until now, is symptomatic of a country in crisis, reflected by an economy in crisis, social despair and, consequently, political chaos.
The real issues and national debates were overshadowed by the spurious yet contentious debate about Ivoirian nationality. Côte d'Ivoire was driven into this widespread catastrophe because it was caught in the stranglehold of its financial commitment to lend credibility to its economic prospects and the cruel and indiscriminate fallout from international trade negotiations. That really is the antithesis of the model of true sustainable development, the policy for the future that we Greens advocate.
The West bears a patent and overwhelming responsibility for the current collapse of the Ivoirian system. By introducing oils and fats other than cocoa butter into the ingredients of chocolate, the European Parliament has brought about the ruin of this top international cocoa producer's entire national industry. It knocked its social and political system off balance and has even led to the mass graves of Ivoirian civilians, the ultimate but also the direct victims of this chain of decisions and consequences starting in Brussels and ending in Ypougon. The Greens firmly condemn all the acts of violence committed following the elections and lament the victims.
Real democracy cannot now be established in Côte d'Ivoire unless an independent commission of inquiry is set up to look into the crimes committed and unless an official undertaking is given on respect for human rights and civil peace. Similarly, this democratic process can only become more credible if a national reconciliation committee is created, together with a national electoral committee to prepare and guarantee future elections, especially the elections of 10 December. It is vital to have foreign observers at these elections to make sure they are conducted legally.
Mr President, has peace really returned to Côte d' Ivoire or does it only seem that way? Gbagbo has provisionally been recognised as president on the basis of elections from which his most important opponent was excluded. If the parliamentary elections in December do not proceed in a fair manner then the unrest will undoubtedly flare up again. After all, the violence of recent times has left the people with deep scars. If there is even the slightest political lapse their anger will take hold again. It is therefore absolutely essential that the parliamentary elections due to take place in December, proceed fairly, and needless to say, exclusion for reasons of ethnicity is absolutely out of the question. Côte d' Ivoire will only be able to regain its stability if the new rulers are prepared to engage in power-sharing. It is also impossible to envisage lasting peace in the country without religious and ethnic tolerance. The political, military and religious leaders must pull out all the stops to make national reconciliation possible. What is needed is a constitution which guarantees the rights of the citizens and the political parties and rules out abuse of power. It is also vital for relations with the neighbouring countries, especially Burkina Faso, to be restored. We as a European Union, must be prepared to continue to provide assistance, but this will only be possible if the country is run properly and democratisation really takes shape. The leaders have now been given a new chance and let us hope they seize it. Côte d' Ivoire could become a role model and take the lead in the region. But this will only be feasible if everyone takes responsibility and peace is restored for good.
Mr President, ladies and gentlemen, I believe the first question that arises in Côte d' Ivoire is that of democracy. Some people believe democracy is only of relative importance when it comes to Africa, that democratic procedures are a complex matter, that we have to give it time, but I personally believe that there can be no compromise with democracy and the question that arises for Côte d' Ivoire today is the same one that arises for Guinea, for example, where we now know that there are people in prison and that the system is not democratic.
For almost a year now, a few of us in this House, in particular most of my colleagues, have been alerted to the situation in Côte d' Ivoire, which I really believe offers a perfect example of how not to do things. Firstly, a regime was allowed to take over by force, by armed force. Nothing was said about the persecution of opponents and journalists, or about the establishment of a racist constitution based on ethnic discrimination. Everybody just let it happen, as though they had not learned any lessons from Rwanda or former Yugoslavia. And now they are surprised to see General Gueï end up rigging the elections.
First of all, I believe the European Union should welcome the fact that the new president, Laurent Gbagbo, is setting up a national reconciliation committee. We must also welcome the organisation of legislative elections next month, but we must insist that these elections are transparent and do not exclude any political force or any candidate. Equality between the political movements must be guaranteed. And indeed that is why President Gbagbo must not dismiss the possibility of holding presidential elections, as the direct follow-up to these legislative elections.
But above all, we must, in my view, insist much more firmly on this racist constitution being declared null and void. The debate on nationality Ivoirian - that confused debate that tends solely towards introducing discrimination in favour of a country' s own nationality, something we are combating in our own countries, and whose logical conclusion is the practice of ethnic cleansing - must be used to totally oppose any reference or connotation to Ivoirian nationality and to have these removed from the Ivoirian constitution.
I do not agree with all Mr Ouattara' s view - you need only see where I am sitting on this side of the Chamber - especially in the liberal and economic field, but I do believe that it is not acceptable, in any country whatsoever, and particularly in Côte d' Ivoire, to exclude Mr Ouattara solely because he does not have a mother and a father of Ivoirian origin. In the same way, I believe that the 14 parties that have been excluded must be reintegrated and play a full part in these elections. Otherwise it would mean that when someone like Mr Ouattara is excluded, second-class citizenship is de facto being introduced, and there would be two kinds of citizens and discrimination would eventually become established as a state system.
The European Union must also make sure that none of its members establishes relations with its former colonies - and let me emphasise this - that are based solely on economic interests or geostrategic location. It was on the basis of such considerations that Hubert Védrine, the head of the French diplomatic service, actually went so far as to explain that from a certain point of view these elections were legal because they were founded on a constitution. If we take that line, let me say that we should in fact have accepted apartheid, given that it was entirely constitutional. Excuse me if I go even further and say that we should consequently have established better relations with Milosevic in former Yugoslavia.
Let me finish by saying this: dictatorships come into being only because there are people who are destitute and who have no access to learning, no access to knowledge. So from that point of view I believe that it is essential that we urgently target our aid for those countries, in order to help them move towards a democratic system, at combating illiteracy, poverty and destitution. It is at that price and by giving assistance to these people that we will finally help them to set up a democratic system.
Mr President, it is tempting to present the recent political events in Côte d' Ivoire as the victory of democracy over dictatorship, as a repeat performance of the Belgrade scenario, but this time taking place in the heart of West Africa. It is tempting, but it would be wrong, because the reality is rather more complex and the position of the new president is quite a lot more controversial. Naturally we welcome the fact that junta leader Gueï failed in his scheme to legitimise his power through sham elections.
The European Union, and also this Parliament, made an important contribution to this by demanding that democratic elections take place and instituting the suspension procedure. But that still does not give Laurence Gbagdo, who won the elections, the legitimacy he needs. After all, he drew the nationalist card too. He also supported the amendment to the constitution, with the intention of cutting out his most significant opponent, Watara, on the grounds that one of his parents is not an Ivoirian national.
This law led to the serious disruption of traditional ethnic harmony in Côte d' Ivoire. Since it came into force, people of foreign extraction, and in fact we are talking in terms of a third to half of the population, have been the object of discrimination and even of attacks. Another consequence of the law was that Watara' s supporters, particularly Muslims from the north of the country, managed to successfully boycott the elections, which meant that the turnout was no higher than 40%, i.e. too low to give the new president a credible mandate.
When Watara' s supporters took to the streets in order to demand new elections their protest was put down using violent means. Muslim quarters in the city were attacked. At least 170 people died and 350 were wounded. Fearing a civil war, Watara reconciled himself to the result.
It would not be illogical for the European Union to immediately demand new presidential elections, in which all candidates would be able to participate this time round. But I recognise that there are a number of reasons for not doing so. Firstly, it would undermine the new president' s attempts to restore national unity and reconciliation. After all, against this background, he offered his opponents various ministerial posts and declared 9 November a national day of mourning.
Conversely, all the parties have now declared themselves willing to help to restore the constitutional state and peace. As some delegates have already said, this must inevitably lead to the parliamentary elections on 10 December, which all parties must be able to take part in. I do not believe it is for Europe to add fuel to the fire and stir up tensions even more when those concerned are evidently willing to engage in reconciliation.
But the real test for Gbagdo will be on 10 December. All we can do is ensure that these are free and peaceful elections, and hope that the new Ivoirian government has a broad democratic basis. This is what is needed to restore ethnic harmony and help this country out of its economic morass.
Mr President, ladies and gentlemen, even if Côte d'Ivoire used to be a bastion of stability and democracy compared to other states in western and central Africa, for a long time now it has seen ethnic and religious tensions and, most recently, the abuse of power by the former government under President Bedié, which eventually led to the violent military coup. But the fact that this military regime was recently ousted in the elections, under difficult circumstances, says something about the democratic resolve of the people of Côte d'Ivoire. I believe there is now a chance to restore democracy and the rule of law. Here I wish the current president a good hand and a very delicate touch.
The unrest surrounding the elections produced a death toll of about 200, which of course places a heavy burden on the future of the new regime. But we must also say that the day of reconciliation on 9 November will send out new signals in regard to establishing democracy and the rule of law and taking seriously the demand for national reconciliation. The European Union has been asked, and has declared itself prepared, to help ensure that the elections in December, as well as the local elections in January, are conducted in a peaceful, fair, free and transparent manner. Here, too, we must keep a watchful eye and take a constructive approach to this process.
Much will depend on whether it really proves possible to consolidate these first cautious steps. Of course that also means amending the constitution so that ethnic origin can no longer be taken as grounds for discrimination. Very many parts of Africa comprise very many different ethnic and religious mixtures. To draw such narrow boundaries between them can only produce problems and difficulties. We know that millions of people living in Côte d'Ivoire come from one of its neighbouring countries. I will not even broach problems such as child labour - for there also there are problems. A peaceful environment needs to be created for these people as well, and they, too, must be given some political responsibility in the country and must not be excluded. In that regard, I believe that the resolution reflects Parliament's resolve to make its contribution and I hope we will also manage to succeed in doing so.
Mr President, obviously it would be better if the European Parliament condemned Robert Gueï' s dictatorial manoeuvres, the transformation of the presidential elections into a farce by eliminating most of the candidates, and the ethnic violence triggered by all this. But, as usual, the European countries in general and France in particular are disclaiming all responsibility for what is happening.
Why did the French authorities never fail to support Konan Bédié through the years, after he launched his xenophobic campaign against the large minority group of Burkinabe origin that makes up one third of the population of Côte d' Ivoire? Why did the French Government support the election rigging by Gueï, which the European Parliament resolution is set to condemn after the event? Why do the French Government, and the resolution itself, conceal the role of Gbagbo, the current president, in fomenting xenophobia?
The non-intervention policy which the French Government put forward to justify its guilty silence is merely a fig leaf to hide its sordid material interests.
For decades France supported the dictatorship of Houphouet-Boigny and his one-party regime in order to protect the enormous interests of French capitalist groups that are established in Côte d' Ivoire and dominate its economy. For the same reason, it is tolerating all the villainies of its protégés who run the Ivoirian State, provided they protect French interests in return. From Bédié to Gbagbo, not forgetting Gueï and Ouattara, all those who are vying for power in Côte d' Ivoire bear some responsibility for the rise in xenophobia and the worsening ethnic conflicts there. But the leaders of the French State also share this responsibility.
We condemn the ethnic violence and in particular the political leaders who fomented it with their demagogic rhetoric. We condemn the army and the police, many of whose members took part in the assassinations. Conversely, we refuse to associate ourselves with the representatives of political parties who were or are involved in France' s Africa policy. We declare our solidarity with the working people of all origins in Côte d' Ivoire who not only are being kept destitute but whom their leaders are trying to set one against the other.
Mr President, by means of various recent declarations, the European Union has condemned the abuses of General Gueï' s regime; it has also expressed its regret at the outright exclusion of the main opposition candidates from the election of 22 October, which has to a large extent limited the credibility of that very electoral process. The Union has condemned General Gueï' s attempt to confiscate the election results and subsequently the army' s violent repression of the demonstrations in favour of Laurent Gbagbo and, above all, the bloody inter-ethnic massacres which have been perpetrated on the native people of the north of Côte d' Ivoire.
The Commission believes that in the current circumstances the priority should be for the legislative elections that are scheduled to be held on 10 December to be open and transparent. I would like to stress these two adjectives. These elections must enable the political parties that were excluded from the presidential election to be represented at national level and thereby compensate, though only partially, for the defects of that first election. These elections should make up one of the key elements of the national reconciliation that we all wish to see and are calling for. The European Community will provide financial support for these elections to be held, and we will also cooperate by providing some one hundred observers. Once these elections have taken place and depending on the way they are carried out, we will be able to consider holding in-depth discussions with the new Ivoirian authorities in order to determine the conditions in which we can re-establish our cooperation. This clearly does not exclude the consideration of emergency situations, such as providing aid for the injured and victims of the recent inter-ethnic confrontations, and ECHO has allocated EUR 300 000 in emergency aid for this purpose.
The Commission recognises other priorities with regard to emergencies, which are closely related to issues such as health or education, especially in rural areas, and this is fundamental to this process being carried out in an open and democratic manner.
The joint debate is closed.
The vote will be taken at 5.30 p.m.
Human rights
The next item is the joint debate on the following motions for resolutions:
Burma/Myanmar - (B5-0850/2000) by McKenna and Lucas, on behalf of the Verts/ALE Group;
(B5-0853/2000) by Kinnock, on behalf of the PSE Group;
(B5-0857/2000) by Davies and others, on behalf of the ELDR Group;
(B5-0861/2000) by Vinci and others, on behalf of the GUE/NGL Group;
(B5-0864/2000) by Maij-Weggen and others, on behalf of the PPE-DE Group;
on the situation in Burma
Vietnam- (B5-0848/2000) by Sakellariou and van den Berg, on behalf of the PSE Group;
(B5-0858/2000) by Maaten, on behalf of the ELDR Group;
(B5-0865/2000) by Posselt, on behalf of the PPE-DE Group;
(B5-0868/2000) by Dupuis, on behalf of the TDI Group;
on Vietnam.
Burma/Myanmar:
Mr President, I am very glad that there has been such strong support across the House for the powerful statement we have in this resolution condemning the military junta in Burma. But, at the same time, I am extremely sad that we must have yet another resolution on Burma because the situation there, far from getting better, is actually getting much worse.
The need for this further resolution stems from a number of reasons. Among the most important is the fact that the SPDC has vowed to crush the National League for Democracy by the end of this year. The signs are that they are serious. Their attempt to evict the NLD from their current location looks like a systematic campaign to achieve that. The number of political prisoners appears to have risen from 1,500 to 3,000 very recently, many of whom are forced to carry out hard labour and are subject to cruel forms of torture.
The forthcoming EU/ASEAN meeting in Laos in December offers us a crucial opportunity to demonstrate our condemnation of this regime in the strongest terms. We are calling for the Council and the Commission to postpone that meeting, to call it off, until the Burmese junta releases all political prisoners without conditions and allows freedom of movement for Aung San Suu Kyi and her party members and until the Burmese junta enters into a meaningful dialogue with the election-winning NLD and the ethnic minorities.
Aung San Suu Kyi herself has said that the constructive engagement approach by ASEAN in relation to Rangoon is not working. The opportunity to call off and to postpone this meeting that is due next month in Laos offers us the opportunity to make the statement in the strongest terms, to send the strongest possible signal that we condemn this illegal regime.
Mr President, in an answer to me on Burma in the October session Commissioner Patten said that if things deteriorate in Burma, then holding the EU-ASEAN meeting planned for 11 and 12 December would be reconsidered. How bad do things have to get? Aung San Suu Kyi is held incommunicado. There are 3,000 political prisoners, 23% of the population live below the poverty line and 40% of the children in Burma are malnourished. Burma is now the world's second largest producer of heroin and opium after Afghanistan. They are conducting a major offensive against the Shan people and the Karen people and, as the UN rapporteur has said, there is no sign of any dialogue between the SDPC and the NLD.
Today in Geneva the ILO are meeting as we speak and it looks very likely that they are going to support sanctions against Burma in protest about the use of forced labour. It is my understanding that the French representative in Geneva has supported that view. Now is the time to actually impose strict conditions on that meeting in December. Aung San Suu Kyi must be released and allowed to travel freely and a troika must be allowed to go to Burma and to go anywhere and meet anyone they like. Also today, Thailand, an ASEAN member, has said that Burma must allow a permanent ILO presence in that country, that there must be a mechanism to monitor forced labour and that ILO sanctions should not be lifted on their fellow ASEAN member until real results have been achieved.
How will the EU respond to these strong voices from across Europe and indeed from the region for the first time? It is surely indefensible for the Commission and the Council to continue with any idea of holding this meeting. It will clearly be interpreted as a softening of Europe's approach at this time. Aung San Suu Kyi has reiterated recently that constructive engagement with Rangoon is not working and she and the NLD have asked for the meeting to be postponed. If the EU goes ahead, the junta would be encouraged and heartened by the decision to sit our foreign ministers from democratic European governments around a table which includes the military junta of Burma. We should be ashamed of such treachery. ASEAN would also continue to feel that it is not necessary to do anything about the pariah in their midst. Do we intend to collude with this or will we make a decision now to pull out? By standing by our own principles and the values that we cherish, we will also be cherishing the values of the people of Burma who are being so systematically persecuted by the military regime in their country.
Mr President, there are several reasons as to why we are once again discussing Burma - in fact this is the second time since the summer - and nor is this the first time this year that this country has been on the agenda. There are several reasons for this. Not long ago, Aung San Suukyi was again denied permission to leave Rangoon and talk to the supporters of her party, the NLD, a party which won the elections by such a large majority and has never been allowed to wield power. It is true that James Mawdsley, the activist we talked about two months ago, has been released since then. We might think that this is a small ray of hope, but that must not divert us from the major issues, from the big picture that we get in Burma. At the end of the day, the fact remains that the UN rapporteur for human rights returned from Burma with a negative account. The human rights activist Soe Thein has been treated in a lamentable manner.
So there is every reason to talk about Burma again, and unfortunately there is no hope of it being the last time. Of course, slavery in Burma is talked about at length within the IAO. This is a subject that has not been given very much attention here to date, but, naturally, it must be discussed within the context of the European Union. The political repression continues and the flood of refugees, mainly headed for Thailand, continues - and for that matter, Thailand is putting troops into action. This is unacceptable in every sense by international standards. The military regime in Burma claims to be able to maintain order and stability in a country where ethnic rivalries are never far away. But the repression perpetrated by the regime only strengthens the rebellious feelings that can arise there and does not in any way, shape or form, lead to a resolution of potential ethnic conflicts. The problem of course, is what should we, as the European Union, do now? Our answer is to suggest that we keep the sanctions in place. I really do not think we have any alternative. The sad thing is that sanctions have proved ineffective so far. But ASEAN' s constructive contribution has fared no better, and I also have the feeling that increasingly, the other ASEAN countries, i.e. Burma' s neighbours, are beginning to feel ashamed of their decision to allow Burma to join ASEAN. Their philosophy of taking a constructive approach has failed and I feel that we, as the European Union, ought not to let them forget it. Round table talks with Burma do not work. In any case, I would not trust our own ministers to raise the matter there. They did not say a word about human rights at the ASEAN meeting in October, and I am not confident that they would do so now. That is why we are going to keep the sanctions strategy in place for the time being. We readily support the amendments that Mrs Kinnock tabled on that aspect.
Mr President, Commissioner, when Thursdays arrive and we deal with the situation of human rights in the world, I am put in mind, to some extent, of what the Wailing Wall must be like.
Its sad inheritance of colonialism and neo-colonialism obliges the European Union to take a firm, very brave and decisive stance, in order to aid the re-establishment of democracy in various parts of the world, such as Latin America, which currently faces the problem of Guatemala with its fight against the impunity of military figures, Africa or, in this case, Burma.
As has been said, the truth is that the situation in Burma is getting worse; it is incredible that there is still this persecution of such an important leader of democracy as Aung San Suu Kyi and that the Democratic League cannot operate normally in its work for the re-establishment of democracy, especially when there is still economic investment in that country which is taking advantage precisely of that lack of freedom, that lack of union rights there. We therefore believe that the European Union is obliged to take strong action at international level so that, both through sanctions and through imposing a negotiation with leaders of the democratic opposition, democracy and the normal development of the right to freedom of the people of Burma may be restored and so that we can stop talking about situations which remind us with such sadness of the facts of the past. We therefore reaffirm the importance of this resolution and the firm commitment of the Commission and the Council in this direction.
Mr President, I speak on behalf of Mrs Maij-Weggen in this resolution, and we have had some excellent speeches this afternoon.
As we sit here in our climate-controlled comfort, the democratically elected parliamentarians of Burma are under house arrest, in hiding and under the gravest possible threat. Meanwhile the communist junta maintains its iron grip on the people, press and the National League for Democracy. Members of that junta have boasted about how they will exterminate the NLD before the end of this year, and for years made the same boast about the minorities.
Twice since last September we have passed resolutions deploring the administration in Burma and despite our clear and heartfelt views on this matter, we know that the EU countries will be sending foreign ministers to meet their ASEAN counterparts in Laos next month. We must say loudly and clearly that we believe that it is absolutely wrong for them to do so, as is planned. We, in Europe, must not give them that spurious legitimacy and we heard some excellent speeches from Mrs Lucas and Mrs Kinnock on that point. We all know the story of Aung San Suu Kyi and we must be aware that constructive engagement between ASEAN and Rangoon has not worked. Therefore we must call upon our governments not to do the opposite of what the Nobel and Sakharov Prize winner has asked.
Yesterday Mr James Mawdsley, who was released from Burma, sent me a message which I want to read out to you. His words are far more eloquent than my own when confronting the evil of the Burmese regime. He says: "the military junta in Burma is terrified of the NLD. They are afraid of anyone who refuses to bow to their brutality. It is abundantly clear to them that the world and NLD led by Dr Aung San Suu Kyi will not now bow. Therefore the regime feels it must utterly destroy them. Military intelligence officers have boasted to me that the NLD is to be crushed. It is to be destroyed. They laughed when they said it. This is not sane behaviour. They sit and laugh about the murder and repression of Burma's elected representatives. The regime also boasts that they will kill all Karen and they are committing genocide among the Karen, Karenni and Shan ethnic groups of Burma. I have walked through this territory: from the top of the mountains as far as the eye can see, all villages have been destroyed and the populations murdered or displaced. I have seen victims of repression, women and men wounded, dying and dead. The regime's hatred of the ethnic groups and for the NLD cannot be checked by appeals to reason or morality. The regime responds only when it feels threatened. My release demonstrates that.".
It demonstrates that the regime will only do something when it feels threatened. These are the words of James Mawdsley, not mine. He suffered mightily at the hands of the Burmese and he says that only when they are threatened will they do something. We have to recognise that in relation to the ASEAN meeting.
Mr President, for many years I have had a poster on the wall of my office of Aung San Suu Kyi when she was awarded the Sakharov Prize by this Parliament. The poster has got ragged and shabby and curling at the edges. I kept it there in the hope that I would be able to replace it with a happier and more triumphant poster. But, as has been said by many of the excellent speeches this afternoon, there remains still nothing but despair about this wonderful, gentle, charming and immensely brave woman and her attempts to keep the flag of freedom flying in her own country. Her country has become an international pariah state. ASEAN has become, in every sense of the word, a paper tiger in its failure to deal with the awful events in Burma.
An added failure on the part of the West has occurred with the departure of the UN's special rapporteur on human rights in Burma, Mr Rajsoomer Lallah. He left because he alleged that he was getting virtually no support from the Human Rights Bureau of the United Nations. I know myself what a source of anguish this is for the Commissioner, Mrs Mary Robinson. Mr Lallah has said: "I see very little changing. Year after year the General Assembly and the Commission pass resolutions. I feel disappointed." We feel disappointed. We feel that notwithstanding the many expressions of support and concern from this Parliament we have failed to succeed in making the military junta respond to the concerns of the outside world.
I believe we should have sanctions. Mr Deva has given the views of my group, which I totally support, and it is significant this afternoon that there is not one single person who has spoken who is not at one with these ideas and with the general support for Aung San Suu Kyi and her party. She has had a special place in our hearts here in Parliament for many years. It is almost unbelievable that to this day she remains a prisoner in her own home and has suffered as she has done over the years. I know that it is of some small comfort that we continue to bang on the door of this evil and vicious regime and I hope very much that the suggestions that have been made by both Mr Deva and Mrs Kinnock will be recognised by the Commission and respected.
I, too, reluctantly welcome the opportunity to debate our concerns about the deteriorating human rights situation in Burma and, like many before me, I would have preferred that the situation there had improved so that we did not have to keep returning to this issue over and over again.
I hope that, by prioritising this issue as an urgency, this Parliament is giving a clear message to the Burmese people that their plight is not forgotten and that we recognise that the situation in Burma is worsening rather than improving and are determined to try and do something about it.
However, I do believe that the international community needs to move on from rhetoric to real action and, as a member of Parliament's Delegation for relations with the Member States of ASEAN, South-east Asia and the Republic of Korea, I am disappointed and concerned like others before me that the EU has decided to enter into dialogue with ASEAN in Laos next month at ministerial level.
I know the arguments that the ASEAN Member States have put to our delegation about including Burma in this group. They believe that, by entering into dialogue with Burma, somehow or other they can influence it to change its oppressive practices because it will see the clear economic and political benefits of improving its human rights record.
Burma has been a Member of ASEAN for a number of years and there is absolutely no evidence to date that shows any improvement or an end to forced labour or executions or suppression of free speech and free movement. The list of human rights violations by this regime continues to get longer and longer each year. Engaging with them is a ridiculously naive concept so long as there is not even a glimmer of liberalisation in their attitude.
What this dialogue is achieving is legitimising the Burmese junta's continued brutal regime. As I said earlier, what we want is action and not words. If we are really serious about improving and having an impact on the lives of Burmese people we need to do some of the following. Like others have said before me: we should postpone the meeting in Laos next month; and the Burmese junta should lift all restrictions on democratically elected political members and the leaders of NLD. The junta should also enter into dialogue with the NLD and the ethnic nationalities.
Finally, we should consider supporting ILO economic sanctions to prevent Burma from taking advantage of European trade, investments and tourism until they stop the system of forced labour. We have a moral responsibility, as a community of values, to ensure that the citizens of Burma can enjoy the same fundamental rights as those enjoyed by citizens of Europe.
Mr President, the human rights situation in Burma continues to deteriorate under the not-so-gentle control of the military junta. The plight of Aung San Suu Kyi continues to worsen. She has not been allowed to travel since she was placed under house arrest on 21 September when she attempted to travel to Mandalay. She apparently has no access to a telephone and no visitors. There are even rumours that she has been handcuffed in her own house.
The plight of the rest of the members of the National League for Democracy is hardly any better. Large numbers are under arrest or are being harassed, and attempts have been made to close down their offices in Burma. The junta has said that it is their intention to try and smash the party as a whole.
But it not just Aung San Suu Kyi, it is not just the military, it is not just the NLD - there are almost 3 000 political prisoners who are suffering from hard labour and torture. There are forced relocations of populations of ethnic minorities and there is forced labour. The ILO has been in and tried to look at the situation and see if constructive engagement led to any improvement. As we know, the ILO is meeting today. It is likely to recommend sanctions because there has been no improvement.
I am beginning to get thoroughly fed up with making this speech - I have made it on three or four occasions now to the Council and the Commission - but the situation is worsening, so what are you going to do? Council and Commission, it is now finally time to act. You must recognise that we are making no progress whatsoever with the current approach. Please look at imposing sanctions. Make it absolutely clear that we are not going to attend the meeting in Laos in the presence of the Burmese military junta because that will be intolerable and the message will be that they can get away with it.
Vietnam
Mr President, I am delighted that Vietnam is on the agenda at last. It has taken a long time. I feel that special praise must go to Mr Dupuis for his assiduousness in this respect, because otherwise we might have had to wait even longer.
What do we see in Vietnam? We see a country whose people are becoming more liberal whilst the powers that be are old men who cling for dear life to old ways. It is so tragic, because Vietnam is a country with so much potential. It has a dynamic, healthy and well-educated population. It has natural resources such as oil, fish, coffee, rice and timber. You feel like telling those old men to open the door and success will flood in. Instead, we see a complete lack of press freedom and ongoing political oppression. Just look at how the dissident Ha Is Phu was treated.
I am fully aware that the Vietnam debate is historically charged. We must be careful what we say about Vietnam, or at least that has been customary hitherto. After all, the West has had a certain level of involvement in the country. It is historically charged and naturally it is an awkward situation. When it comes to human rights, we cannot say whether the glass is half full or half empty. The glass is not full in Vietnam. That is what it is all about. We work with Vietnam; it is our partner, and so we cannot afford to keep our lips sealed about the situation there.
Mr President, one might ask why the European Parliament is so deeply concerned with Vietnam. Some might say: surely Vietnam is a very long way away from the European Union. But I can tell you that Germany and Bavaria, for example, see Vietnam as very close. If you travel from the Bavarian border country to the neighbouring Czech Republic, you will see many Vietnamese markets, meet many Vietnamese who are playing a very active part in that border region. If you travel to the eastern part of the reunited Germany, you will find Vietnamese who made their home there in what used to be the Communist bloc. And in the western part, you will find Vietnamese who fled that same Communism and came to Germany as asylum seekers and refugees.
That shows how closely our destinies have been intertwined in this Eurasian continent for many years. That also becomes very clear when you look at the parallels in the history of Europe and Germany and also of Vietnam. Germany and Europe were divided. Ten years ago they were reunited, in the name of freedom. Vietnam suffered terrible wars and was torn apart by the interests of the great powers. One day Vietnam too was reunited, not peacefully however, but by the force of arms, and it was reunited under a Communist system, a dictatorship. We now have a situation in Vietnam in which economic reforms are certainly being carried out. Many people believed that this would automatically also lead to political reforms. But we can see quite clearly in many states of Asia, including Burma which we just discussed - it is a parallel case - that economic reforms, trade and cooperation, however welcome, do not automatically bring more freedom or constitutional legality.
There is a particular risk in Asia of dissociating economic and political reforms, of economic progress and economic liberalisation without political liberalisation or greater constitutional legality. I believe that without a constitutional state that is functioning properly, in the long-term Asia will lose out on trade, subsidies and investments. That is why the economy also needs the framework of constitutional legality.
This explains why it is so important that we call clearly for the rule of law, for the so-called retraining camps to be dismantled, and above all for freedom of religion. In Vietnam this year, part of the land of a Catholic monastery was confiscated, small groups of Protestants were harassed, missions were closed and missionaries locked up. The Unified Buddhist Church of Vietnam, with its wealth of tradition, was brutally persecuted, although it had played such a major part in the national rebirth of Vietnam. That is why it is our duty to stand up for these political prisoners and, regardless of any justified economic interests, to call clearly for democracy and the rule of law. Instead of turning a blind eye to violations of human rights we must say, as the largest economic power in the world, that we want to and will cooperate with Vietnam, but only provided that it adheres ever more to democracy and the rule of law and finally initiates the overdue process of political reform. Freedom of religion, freedom of conscience and freedom of the media are the crucial yardstick by which we will measure it.
Mr President, Commissioner, ladies and gentlemen, I think Mr Maaten has put his finger on an important point: Vietnam has all the factors needed to become rich and yet today it is one of the poorest countries in the world. It could be an Asian dragon, like the others that were discovered in recent years; nonetheless, as I said, it is one of the poorest countries.
Another problem - Mr Posselt put it better than I could - is that there is one thing lacking: over and above the question of human rights, there is a lack of democracy in Vietnam today. That is what prevents the country from taking off; it is what prevents it from effectively combating the corruption which blights it. So the European Union must begin to take a firm stance towards Vietnam and raise the issue of the rule of law and not just - I repeat - the issue of human rights, where there have been some signs of improvement. These slight improvements - which we certainly do not owe to the author of the Socialist Group amendments, Mr Sakellariou - have come about over the last few years and given rise to a situation that is certainly no longer tragic but that remains disastrous and in any case still is no match for the real issues of modern-day Vietnam.
The Commission must therefore take resolute action to ensure that the question of democracy, the question of the rule of law, becomes the key to the European Union's relations with Vietnam. So I believe this is an important resolution.
We adopted a resolution two years ago, the most recent one on Vietnam, and there, too, I do not remember - nor do I think Mr Posselt remembers - the Socialist Group giving any particular undertaking to support that resolution at the time. We adopted the resolution and we have had occasion to note that it brought about a few small improvements. I hope that after this resolution is adopted - without Mr Sakellariou's amendments - we will hear a firm undertaking from the Commission and a few practical responses from the Vietnamese authorities.
Mr President, I agree in many important respects with the previous speakers, because much of what is happening in Vietnam today is unacceptable. I myself once travelled in this country and came to know its vitality, beauty and wealth of resources. That makes me all the sadder that it is not summoning up the courage to introduce greater freedom and power of initiative, that the government and the political leaders are preventing that.
Nevertheless, in answer to Mr Dupuis, I regret in that respect that we could not agree on a joint resolution, that important and justified points that are also endorsed by the Human Rights Watch - not the most tolerant organisation when it comes to violations of human rights - were not accepted. If you are now more or less announcing that you will vote against these amendments, then unfortunately I must announce that we will probably abstain from the vote on this resolution. That is not because we are against its fundamental content, but because we believe that we should have found a common basis here.
Mr President, with your permission I will misuse a little of my speaking time and draw attention to a case which could not be included in the list of urgencies because it only recently became known. In Iran, two individuals, Said Sadr and Khalil Rostamchani, have been threatened with the death penalty, or at least the public prosecutor has applied for it, in a case relating to an event held by the Heinrich Böll Foundation in Berlin after the elections. I would ask you to draw the attention of the President of this House to this very precarious situation. I am not necessarily calling for intervention, but we should follow this case very closely and then, if it seems necessary, also make it clear that we are against the death penalty under all circumstances, but especially for what are no more than 'ideological' crimes. I would just ask you to approach this matter with delicacy, and I hope you will pardon me this misuse of my speaking time on the question of Vietnam.
Mr Swoboda, the European Parliament is flexible and efficient. We have taken immediate note of what you said. When it comes to saving lives, there are no bureaucratic obstacles. We will ask you to supply us with the relevant facts and then we will, of course, react.
Mr President, like many others in my generation, when I walked through the streets in my home town 25, 30, 35 years ago and called out, "USA out of Vietnam!", I would never have thought that a quarter of a century later I would be forced to stand here in this House and criticise Free Vietnam partly for the same type of violation of human rights that we criticised the USA for then. Unfortunately, it is not the case that countries that have themselves been subject to violence, oppression, torture, mutilation and mass murder automatically become angels who cannot perform such acts themselves.
Israel is probably one of the most obvious examples in world history of the fact that it is not so simple. Every nation must learn over and over again what democracy and human rights are. Now, however, Human Rights Watch, as Mr Swoboda mentioned, is saying that Vietnam has recently taken steps to improve the situation regarding human rights. Tens of thousands of political prisoners have been released. I think that is it appropriate for such a thing to be mentioned in a resolution. We must be harsh in our criticism, but we must not ignore what is nevertheless being done. This only weakens the criticism, and those who are being criticised get the feeling that it is of no avail what they do - if they do not do everything at once, which is something they neither can nor want to do. Criticism can be counterproductive if it does not take into account what has actually been done. Vietnam deserves harsh criticism of the kind reflected in the motion for a resolution - there is no doubt about that - but I think that it is appropriate for us also to include a few sentences demonstrating that we are aware that certain improvements have been made.
Mr President, it is gratifying that with President Clinton' s state visit to Vietnam, which began today, another major step has been taken towards reconciliation with the past. The war between these two countries has not led to lasting bitterness. It would be better still though, if the President were not just to concentrate on reinforcing mutual cooperation, when he visits Hanoi, but if he were to make this very cooperation conditional on the extraction of firm promises from Vietnam to drastically improve the prevailing lamentable human rights situation. For there is certainly a great deal amiss in Communist Vietnam.
Contrary to Amendment No 1 tabled by the PSE Group, I noted in a document published on 10 November, that Human Rights Watch regards the human rights situation as being grave on quite a number of counts. Think of those imprisoned for political and religious reasons, some of whom are in re-education camps. Equally, consider how the special UN rapporteur' s recommendations regarding religious intolerance were ignored, and think of the lack of freedom of expression and the ongoing media censorship.
In particular, I would now like to take a brief look at the grave persecution of Christians taking place at present. It is therefore right that these acts should be referred to in recital E and paragraph 5 of the joint resolution.
The most recent edition of the Asian weekly 'Far East and Economic Review' today refers to the existence of top secret documents originating from Vietnam. These extremely secret documents give us a rare look behind the scenes of Vietnamese government policy. Closer examination of these official papers - I have read them myself - reveals that the Protestants are the main target of persecution. Hanoi has been particularly alarmed by the unexpectedly rapid growth of Protestant Christianity under the Hmong minority in the country' s mountainous north-western provinces, and this has prompted it to instigate cruel repressive measures.
What is telling about this is the promotion of a district official whose fury has driven hundreds of Christians to take flight. This persecutor of churches has been asked by the powers that be to cleanse not just his own province, but also the entire district, of Christians. The documents that have come to light are nothing less than a smoking gun. They reveal that church closures, arrests and bible burnings are not isolated acts perpetrated by overzealous party officials. No, these outrages derive from the political directives issued by the Vietnamese Communist party. The lie has now been exposed.
After all, the Vietnamese government claims to have introduced freedom of worship in recent years. President Clinton would do well to raise this matter during his present visit to Hanoi. I urge the Council and the Commission to protest in robust terms against this flagrant abuse of freedom of worship by the Vietnamese authorities.
Mr President, I will try to speak about both issues. Firstly, with regard to Myanmar, my colleague Chris Patten has already condemned before this House the constant violations of human rights by the military regime in Burma: executions without trial, the widespread imposition of forced labour, the enforced uprooting of local populations, hundreds of political prisoners in the country' s prisons and the clear hindering of the free functioning of political parties. He also expressed his concern about the detention and harassment of Aung San Suu Kyi and the members of the National League for Democracy.
We in the Commission fully share your concerns about this situation and we agree wholeheartedly with the numerous criticisms expressed here today of the way in which the military regime usually makes a mockery of each and every principle contained in the Universal Declaration of Human Rights. The resolution recently adopted by the United Nations demonstrates that it is not only the European Union that harbours these concerns. However, the Commission remains convinced that a lasting solution to the current situation can only be found by means of dialogue between the military regime, the democratically elected opposition and the representatives of the ethnic minorities.
The General Affairs Council has tried to persuade the military regime of the value of this argument in favour of political dialogue and to exert pressure so that there might be changes and it will continue to do so. The Commission supports this initiative. Despite everything, we are convinced that we must not allow the situation prevailing in Myanmar to hijack the dialogue between the European Union and ASEAN.
Three years have passed since we held a ministerial meeting with our ASEAN partners, which is far too long a time in our relations with a region that is important for the European Union from the political and economic points of view. That is why we believe the meeting should not be postponed. However, that does not mean that, either now or in December, we should behave as if the accession of Myanmar to ASEAN had not affected our relations, because it has. Our ASEAN partners know this very well and are concerned to repair this damage; on the other hand, they know that encouraging Burma to make a genuine effort and to put an end to its appalling behaviour in the field of human rights is the best way to revive relations between the Union and ASEAN. Given the importance that both they and we attach to these relations, we hope that our ASEAN partners will continue to communicate our concerns - which we believe the majority of them share - in relation to the military regime.
I believe that the European Union-ASEAN ministerial meeting should be taken as a new opportunity to clearly and firmly express our opinions on the situation prevailing in Burma, both to the regime itself as well as to the members of ASEAN. We will therefore exert pressure on the military regime to put an end to the violations of human rights and begin a dialogue with the democratically elected opposition and the representatives of the ethnic minorities.
With regard to the issue of Vietnam and the human rights situation, I would like to point out the following: we must remember that Vietnam is a country in transition, that its government initiated a process which led to the adoption in 1986 of a reform programme that embraced external relations and political and economic change. Since then, Vietnam has pursued an open-door external policy, and that is why that country occupies the place that it deserves within our international relations. Furthermore, the process has led to the signing of a cooperation agreement between the Commission and Vietnam in 1995. During this time, Vietnam has made advances towards a market economy, which has, in particular, led to its presentation of a request to join the World Trade Organisation. Furthermore - and I think this should be highlighted today - within the framework of the new constitution adopted in 1992, Vietnam has an elected national parliament, which has the duty of adopting legislation and to which the government must answer in relation to its policies. According to our information, the members of parliament rigorously fulfil their function of examining legislative proposals and supervising the initiatives and policies of the government.
I believe it is important to acknowledge these advances and the context in which Vietnam continues to make progress. It is clear, therefore, that things have been achieved, but it is also clear, as you have pointed out, that there is still much more to be done. I fully share the concern about the problems raised by some Members: although it is true that almost 23 000 people have already been freed as a result of general amnesties, we must continue to show concern for those are still in prison for their political or religious beliefs. It is a source of satisfaction that there is no official censorship in the Vietnamese press, but it is also absolutely clear that there is occasional censorship in the foreign press. There is also clear pressure from the Vietnamese authorities for their own press to operate a system of self-censorship. Furthermore, although it is to be welcomed that there has recently been a reduction in crimes punishable by the death penalty, it is clearly the case that, in our view, the death penalty should be abolished completely. The circumstances surrounding the execution at the beginning of this year of a Vietnamese-Canadian citizen undoubtedly support our convictions in this regard.
Along with the Member States, the Commission participates in all the initiatives adopted by the European Union directed at the Vietnamese Government in relation to human rights and I can assure you that, within this process, we will continue to raise specific problems and cases and to promote a steady improvement in the human rights situation in Vietnam.
Mr President, may I briefly correct a mistake made by Mr Swoboda. In fact, there certainly were negotiations, and we agreed a joint motion for a resolution. Your group did not even bring up the three points you are addressing during the consultation procedure, otherwise we certainly would have found forms of wording on which we could perhaps have agreed. We fully agreed the text. Subsequently, you tabled amendments, which is entirely legitimate; it is just that we cannot accept the way they are worded because they seem to relativise the question. I just wanted to point that out in order to clarify the procedure; the content of the resolution will be decided by the vote.
Mr Posselt, of course that was not a point of order but a substantive question. I now give the floor to Mr Swoboda - Mr Dupuis, perhaps you will agree not to speak - but I would ask him to be very brief. After all, we know what the issue is.
Of course those are points that were contained in the motion for a resolution we tabled. In that respect, they are indeed based on negotiations, but the vote will show in what direction we are heading.
Mr President, I just want to ask Commissioner Solbes Mira whether he can give a few details of this revolutionary development, namely the elections of a democratic parliament in Vietnam, to which he referred in his statement. I have to say it is not something that I or, I believe, my fellow Members are aware of.
Commissioner, I would ask you to take note of that and to be kind enough to reply to Mr Dupuis in the appropriate form - either in writing or orally.
The debate is closed.
The vote will take place today at 5.30 p.m.
Floods in Europe
The next item is the debate on the following motions for resolution:
B5-0851/2000 by Mrs Lambert and others, on behalf of the Group of the Greens/Free European Alliance;
B5-0852/2000 by Mr Ford and others, on behalf of the Group of the Party of European Socialists;
B5-0866/2000 by Mr Deva and others, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats;
B5-0867/2000 by Mrs Ainardi and others, on behalf of the Confederal Group of the European United Left/Nordic Green Left
on the floods in Europe.
Mr President, unlike many others who will be speaking this afternoon, I do not have many constituents who suffered horrendously from flooding in the UK. Luckily, London escaped with small-scale floods, partly from rivers we had forgotten still existed because we run them through culverts.
We have, however, contributed to the causes of these floods of which those in Western Europe are only the latest result of a series of extreme and fluctuating weather conditions. This, of course, will be of small consolation to those living with filthy water running through their houses and who might be facing enormous financial loss.
I agree that we need to do all that we can to assist them, but we would help most by changing the situation that has caused their misery and that of countless others throughout the world. Locally, we can stop covering flood plain and water meadows with concrete. We can change our pattern of agricultural production and we can use strategic environmental impact assessment to enable us to work with nature rather than assuming we can conquer it.
In global terms, we know our use of fossil fuel is profligate and we have not taken sufficient steps to reduce the climate-change gases we produce. We have an opportunity to make progress at The Hague in the discussions there this week and next. We have to implement the agreements we have already reached, but we also have to do as the Treaty states and integrate the environmental perspective into all areas of Union policy and practice, and Member States must be prepared to do this as well.
We have to move away from running our economies as if cheap fossil fuel is a good thing. We have to pay the full price for these fuels and we have to shift to a low-carbon economy. For once, I can agree with the words of the British Prime Minister on this and I now await his actions with eagerness.
The EU has a wonderful opportunity to really take a lead in this change to an ecologically sustainable society where we will not have to deal with floods partly caused by our own inability to face up to the consequences of our own actions.
Mr President, Europe suffered across the whole continent from the recent spate of flooding, whether it was in the United Kingdom, Ireland, Italy, Spain or France; hitting, amongst other regions in the United Kingdom, Wales and Yorkshire; in Ireland, Leinster and Munster; in Italy, Liguria and Lombardy.
There was a destruction of homes, of energy, communication and transport networks. In my own region, the Southwest of England, we had all of these consequences. The main railway line between Cheltenham and Swindon remains closed. It will be closed for a month because of the damage caused by the floods. We came within an inch or so of the town of Tewkesbury being cut off. Two major roads were cut for a number of days: the A38 north of Gloucester and the A417 west of Gloucester. It is the worst flooding in the United Kingdom since 1947. In Devon, the River Taw had the highest level since records began. In Somerset, we had tidal flooding across the coastline. In Dorchester, the River Frome was so high that a major-incident plan was invoked to deal with the possible consequences.
We still remain on stand-by at the moment. Tens of millions of pounds' worth of damage has been done and I agree with Mrs Lambert that we must take action to deal with our contribution towards the cause of the flooding in terms of our planning regulations, in terms of reforestation, in terms of all of the actions we have taken to make flooding that much more dangerous than in the past.
We also require the EU to give help and assistance, not just in the southwest but across all of the areas that have been affected. The resolution calls on the Commission and the Member States to waste no time in expressing their support in practical ways by marshalling workers and equipment under the five-year plan establishing a Community action programme in the field of civil protection which was adopted on 9 December 1999.
We also call on the Commission to make use of all existing funding: ERDF, EAGGF, Guarantee Section, which have already been assigned for use in dealing with disasters of this nature to provide financial aid to SMEs, to farmers, to households, the elderly and others affected, particularly those living in exposed areas who have limited protection as recompense and as assistance towards a speedy recovery.
Mr President, I find myself on my feet again and this time on a matter which is of great concern and importance to the people of Europe as a whole and also relevant to the people of my own constituency of South East England and particularly in Sussex, Berkshire, Kent and the town of Maidenhead.
I speak of the extraordinary series of floods across Europe. I am very well aware, from my work on the Committee on Development and Cooperation, of the recent floods in Mozambique, the Indian sub-continent, Bangladesh, the Mekong Delta and so on.
If you look at the list of countries and regions in the resolution, you can see quite how serious this matter has become. There has been loss of life in more than one EU Member State. There has been enormous damage, running into billions of pounds, to small and medium-sized businesses, householders, farmers, the elderly, individuals and particularly the poorest and weakest in our society. It is obvious to me that something is going very seriously wrong.
Today there is a gathering in The Hague of the representatives of COP6. They are meeting to discuss progress on climate change. Last Monday Jan Pronk, Holland's environment minister, stated that the effect of climate change is irreversible for ecosystems, agriculture, water supply and health. The less we do and the longer we wait to tackle the root of the problem, the more serious the effects and the greater the strain on the resilience of peoples, plants and animals. This is undoubtedly true. The issues that are being discussed are for the medium and long-term.
However, this resolution tabled right across Parliament, including by my colleagues from England, deals with a very real and short-term problem faced by thousands and thousands of people in Britain and across Europe. In Britain alone the estimated cost of the damage is about GBP 4 billion, only half of which is covered by insurance. Across Europe this bill will rise and rise like the water level.
The Commission must make all speed to use its energies and funds to ensure that those affected in the hardest hit areas are helped immediately, through such instruments as the ERDF and the EAGGF Guarantee Section. We must in particular help our farmers, small businesses, the elderly and the householders who have been inundated time and time again. There is a question as to whether some of these people who have been flooded will be able to be reinsured and whether the insurance companies will take this on again.
There must also be a realisation that the rush to build housing all over the green belt and in rural areas is dangerous folly. There was often a good reason why our forefathers did not build on these areas because they flood. Yet today there are governments, like the present Labour government, which are steamrolling informed local opinion into building on precisely these areas. I do not know exactly the situation across Europe but in the south-east of England this is a real and present danger. We must fight this headlong rush. We must take stock and take serious action to cut carbon dioxide emissions. We must prepare effectively and in a coordinated way in order to protect ourselves. We must do all in our power to help those already suffering from the terrible effects of the weather, both here in Europe and across the world.
I further ask, in addition to the resolution that we have tabled, that we here in Parliament hold a public hearing on climate change in the near future and I now ask the Committee of Presidents to consider this. I ask you all to support our resolution.
Mr President, the recent floods wrought havoc and destruction throughout Europe, particularly throughout Britain and Ireland. In my own constituency the towns of Clonmel, Fermoy and Mallow were the worst affected. It was heartbreaking to witness the scenes of destruction of so many peoples' homes and to learn of the problems that were being experienced by many communities, businesses and farmers.
It is very regrettable that we, the European Union, do not have a budget line to assist those who face these particular difficulties, despite my attempts and attempts by others over many years to get such a budget line instated. What I find puzzling about it is the damage it has done to areas of the economy where the European Union commits significant funds, particularly in relation to infrastructure. It is about time that we rectified it.
The EU, in cooperation with Member State governments, should initiate a preventative action programme to strengthen infrastructure in order to stop the same scale of destruction recurring in the future when extreme weather conditions prevail. The problem is that we know when these weather conditions are coming but no one seems to do anything to prevent the worst damage being inflicted.
The other problem I would like to raise is the additional burden that the victims of these particular tragedies will also experience, the point mentioned by my colleague, Mr Deva, namely the refusal of many insurance companies to continue insurance cover. I wonder whether or not we, as a Union, could force these insurance companies under existing law to discharge what are essentially moral obligations, rather than do as they do at present and cherry pick and prefer a no-risk situation. However, if we cannot force them to do that then it is an area into which Member State governments must step, to see whether or not it is possible, under the umbrella of the EU, to oblige Member State governments to provide state cover. It is not fair that people should experience tragedies of this proportion and then face a very uncertain future when, given the climatic changes already taking place, there is an absolute certainty that the problems they have experienced over the last couple of weeks will recur, if not next year, then certainly in the years that follow.
Mr President, Commissioner, the floods which have affected various areas of northern Italy and other European countries such as the United Kingdom, Spain, Ireland and France in recent weeks once again raise the issue for Parliament both of an extraordinary, urgent intervention to alleviate the distress of the people, communities and companies affected, and a longer term policy to prevent the repetition of natural disasters of this scale.
Certain regions of Italy have suffered particularly badly for the second time in less than a month. The damage is considerable this time as well, people have died and the material damage has been enormous. In Liguria, in particular, entire plantations of specialised flower and fruit and vegetable crops have been destroyed and there has been a great deal of damage to seaside resorts, civil engineering works and factories, caused by storm surges as well as the floods. And given the remarkable scale of the disaster, the request made in the resolution which we tabled together with other groups is totally justified, despite the fact that these issues have been debated recently in this House - on 26 October to be precise - and that a Parliamentary resolution was adopted on that occasion as well.
We call upon the Commission to set aside part of its budget for emergency funds, so as to incorporate the interventions envisaged by the national authorities in the areas affected, and, pursuant to Article 87(2) of the Treaty on European Union, immediately to grant fitting financial assistance to the sectors affected by the disasters and, in general, to take into consideration the fact that the majority of the disaster areas are eligible for assistance from the existing funds: the Regional Fund, the EAGGF Guarantee Fund and the LIFE programme, which can provide a genuinely substantial contribution to the reconstruction work and restore the normal lives of the peoples who have been the victims of these disasters as soon as possible, but, above all, which can contribute to preventing further such damage.
It is vital that the Union does not restrict itself to making one-off interventions after disasters have occurred. Europe must remind the Member States to update their legislation on the environment, construction abuse, reforestation and the promotion of farming methods which seek not only to increase production quantities, but also to protect and replenish the land. Clearly, such large-scale action cannot be developed effectively at national level alone, due, primarily, to the amount of resources necessary but also because of the very nature of the natural disasters in question which, like those resulting from climate change, certainly have no respect for borders. With this resolution, we call for an urgent intervention contributing to repairing the damage and also for a longer-term policy to make Europe an increasingly safe and accommodating region for its citizens to live in.
Mr President, throughout their various interventions, MEPs have concentrated on two quite different points: in the first place, the problem of climate change and, in the second place, what the Commission or the European Union can do in a situation like the present one, with the extremely serious floods that have occurred.
With regard to the first subject, I should like to point out that, as Parliament also does, we attach great importance to the problem of climate change and to the conference that is at this moment taking place in The Hague. We actively participated in the preparations for the conference and insisted that the European Union must assume a leading role in it.
We agree with a number of assertions already made to the effect that we are in this way contributing to the protection of the environment and to the credibility of the environmental protocols with a view to their ratification in 2002. We are aware that the global destabilisation of the climate caused by the accumulation of greenhouse gases in the atmosphere will be the most important challenge for Europe' s energy sector.
The energy and transport sectors produce 85% of the total emissions of greenhouse gases in the European Union. It is therefore these industries which ought to be making a major effort to reduce emissions.
Given its anticipated continuous growth - of more than 38% in the next decade - the transport sector will be that which requires the more important measures. On this basis, the Commission is shortly going to be proposing two strategic documents: a combination of policies and measures designed to provide a response to the Kyoto commitments and to the objectives regarding transport and energy. The first will deal with the security of the energy supply and the second with a revised common transport policy.
Apart from environmental problems, however, I should also like to comment on what we are able to do at the moment. As you know, we have a basic difficulty: the legal basis for taking action. You know that, historically, there was a budget heading dedicated to emergency aid for populations in exceptional situations. This heading disappeared from the Budget some time ago on the basis of the argument that these were matters to which the subsidiarity principle applied and which ought to be raised at national, rather than Community, level. Ever since then, the Commission' s margin for manoeuvre has been very limited.
The Commission has taken two initiatives along these lines. One of these is very clear and is connected with civil protection: on 27 September 2000, we presented a draft Council decision for reinforcing Community instruments designed to coordinate the various systems of civil protection at European level. This will be effective in helping us solve problems, but it is not going to solve problems such as those we are creating now. All that we shall have left are the financing instruments that already exist.
Mrs Ghilardotti raised the possibility of seeking funds. It is not so easy to do that. As you know better than anyone, funds are fully allocated and there are no generalised fund surpluses, even though there may be specific instances where there are no budgetary implementations. What is certain is that, if there is no legal basis for using these funds, it is very difficult to obtain them. The Commission' s proposal, which Commissioner Wallström explained in detail in this Parliament, is therefore to use the currently existing EAGGF funds, or the structural funds of the Interreg funds. The fact is that, in these cases, we cannot speak of actions of the Commission involving a global programme. Either we totally change the model or we shall have to think of the actions concerned as being at the request of the Member States and involving programmes or specific actions dependent upon the use of these funds.
As we said just now, we are entirely sympathetic to these practical projects, and I want to insist upon this point today, but it is absolutely essential to be able to rely on these proposals if we are to be able to take action.
With regard, finally, to the possibility of using Article 87.2, established in the Treaty, as a basis for Community aid, I believe that this involves an extravagant interpretation of this article, and that is leaving aside the budgetary problems it would create. The article does not relate to Community aid, but relates to the compatibility of national aid with Community legislation. What this article says is that, in the case of natural catastrophes, national aid may be compatible. Each time the Commission has proposed the compatibility of such national aid following natural catastrophes, there has always been such compatibility. We are therefore entirely sympathetic to acting right now within the legal and budgetary margins available to us.
Thank you, Commissioner.
The debate is closed.
The vote will take place today at 5.30 p.m.
We now adjourn the sitting until the beginning of the vote at 5.30 p.m.
(The sitting was adjourned at 5 p.m. and resumed at 5.30 p.m.)
VOTE
The next item is the vote on the topical and urgent subjects of major importance.
Joint resolution on Central America:
Mr President, a purely linguistic error has occurred in introducing one of the amendments in the joint resolution. To rectify this, I propose replacing the words '... increase in its powers' in the last sentence of paragraph 6 with the following words: 'and supports an increase in its powers as a means of deepening democracy' .
Mr President, despite the oral amendment tabled by Mr Salafranca, the Socialist Group will adhere to its proposal for a split vote on this paragraph.
Certainly, Mr Poos, that was my intention.
Report (A5-0266/2000) by Mr Rocard, on behalf of the Committee on Employment and Social Affairs, on supplementary health insurance (2000/2009(INI)).
Mr President, I regard this a relatively important report, because it concerns a policy that accounts for a significant share of public expenditure, both at European Union level and at the level of its component Member States. Depending on the state concerned, it accounts for least 10%, approximately, of public expenditure. In addition, the report responds to what the EU Member States envisaged at the Lisbon Summit. Moreover, the text we will be voting on calls on the European Commission to draw up a Green Paper specifically on this question.
So we should now be voting on this highly important text in the presence of only 171 MEPs, which is the number just counted. Perhaps that is established practice here in Parliament, but I think it is very chancy to give the impression that the European Parliament as an institution is committing itself on a subject such as this one and considering entrusting the Commission with this kind of task, given the very low attendance here. So I wonder whether Parliament could not consider postponing the vote on this document.
Mr President, I am in favour of postponing the vote out of respect for the rapporteur, Mr Rocard, who specifically asked this afternoon for the vote to be deferred. I think we can postpone this vote out of respect for him and the work he has done.
Mr President, I have concerned myself very closely with this question and have taken part in many discussions both in the Committee on Employment and Social Affairs and in the Committee on Economic and Monetary Affairs. This House unanimously believes that we need to work very quickly on the Commission's document, on the basis of the Rocard report, so that we can continue the political debate and take concrete measures. Postponing the vote would mean postponing the task we entrust to the Commission. Given what we all want to achieve, I think that is a bad idea and I therefore ask you to proceed to the vote now.
Mr President, since you have already exhausted the possibilities for points of order, this probably is not one. But if you would permit me please, I should like to say that, whatever the view of the House on this issue, I do not appreciate the fact that almost constantly today various colleagues, in various groups, for various reasons - which may be sound - have removed our right to vote here in Strasbourg on Thursday, let alone Friday.
As a general principle, this is a very bad way to proceed. I would urge caution on all colleagues in all of the committees and groups who choose now progressively to undermine the dignity and substance of the work of this House.
(Applause)
Thank you Mr Cox. I respect the remarks you made and can assure you that they will be recorded in the Minutes.
(Parliament rejected the request for deferral).
Mr President, I respect the wishes of the House to go ahead and vote on the Rocard report nevertheless, even though the rapporteur himself did indeed request a broader basis for his report.
Amendment 1:
Mr President, on behalf of rapporteur Rocard, I would like, in any case, to table an oral amendment to Amendment No 1.
I would like to propose - and this has been agreed in consultation with other political groups, that 'and with the support of Eurostat' be added at the end of this amendment. I understand that this will meet with the approval of the other groups. So let us add 'and with the support of Eurostat' .
(Parliament adopted the resolution)
EXPLANATIONS OF VOTE
Mr President, last night I had a dream which I can still remember (fortunately for I usually forget what I dream). There was a large crowd of pensioners and elderly people and they said to me: "Mr Fatuzzo, we were not able to vote for your Pensioners' Party because, as you see, we are here in the afterlife. Life is not bad here, but we would like to warn you that, tomorrow morning, Parliament will be voting on a report - the Rocard report - which contains an amendment tabled by yourself, Mr Fatuzzo, worded: 'calls upon the Commission ... to ensure that all necessary medical treatment and care is guaranteed to the elderly also' . If this amendment had been adopted earlier, we would still be alive to vote for you."
I was therefore very happy to vote for the report.
Mr President, the case of the Rocard report shows quite clearly how important it is for Members to be in the House on Thursdays too because, as on Fridays, we have many important matters to vote on. So I want to thank all those who are present here today.
. (EL) Health is a blessing, not a commodity which can comply with the rules of competition.
In its drive towards further liberalisation, the Commission is endeavouring to pave the way for new arrangements in the health and medical care sector which broaden the scope of activity of insurance companies and remove any obstacles to the business of private insurance companies at national and Community level.
The ÅU attaches greater importance to the principle of the free provision of services than to the right to heath and medical care, methodically and systematically undermining the public health system, especially in the medical care sector, by disgracefully promoting private forms of insurance as a 'necessary' complement to and/or substitute for the public-sector system of social protection.
The economic and social policy of the ÅU, which has resulted in the reduced purchasing power of and facilities available to workers, as regards the payment of contributions, the emergence of new diseases and the unaccountability of pharmaceutical companies, have caused health costs to spiral. Because there are problems meeting the cost of medical care as the result of the budgetary discipline and cost restrictions imposed by EMU, measures are being taken to pass the cost of health care on to the workers.
Differences between insurance systems in individual Member States and obstacles to the free movement of people and freedom of residence in another Member State cannot be used as a pretext for privatising a large part - and later all - of the health care system. The real aim of these proposals is to extend liberalisation to sectors which are of crucial importance to companies in monopoly positions, ensuring that insurance business and financial business in general are highly concentrated and meshed so that they can increase their holdings in portfolio companies.
We believe that the aim should be to strengthen the public health system and the system of social protection and to safeguard its basic content, in the sense of a universal service, by supplying high-quality medical care and preventative care to every citizen, paying particular attention to those living in remote or island areas, within the framework of a single public-sector system of health and social insurance.
- (DA) The Danish Social Democrats in the European Parliament have today voted in favour of Michel Rocard' s report on supplementary health insurance.
The report takes as its starting point the observation that an ever greater proportion of health insurance in Europe is covered by supplementary health insurance schemes. This is a serious problem if it means that people are to be treated differently on the basis of their financial circumstances and health situation. In the course of the debate in the Committee on Employment and Social Affairs, the matter was brought to a head when our fellow MEPs from the British Conservative Party said that, in insurance, the premium is based on the risk assumed by the insurance company. For example, a woman genetically disposed to breast cancer must pay a higher premium than other women. This is a breach of absolutely fundamental principles of solidarity on which the European social model ought to be based, and a common initiative ought therefore to be taken to ensure that no one is excluded from such supplementary schemes.
Michel Rocard' s report emphasises that health insurance is primarily a concern for the Member States and that the proximity principle should apply. If the European Parliament is asking the Commission to produce an inventory of the Member States' policies, it is precisely because we have a common interest in all Member States having access to high-quality health services. The better the health services provided by the Member States, the less need there is for supplementary insurance. This is an area on which it will be natural to work within the framework of the open coordination method, as the European Council has begun doing in connection with combating social exclusion.
. (FR) We are firmly opposed to this resolution, which is totally hypocritical and endangers the public social protection systems in the European Union.
In fact, despite the very legitimate recitals on the rights acquired within the existing systems, seeking to give all citizens a high level of protection, regardless of their personal resources and the individual risks incurred, which also highlight the risks of transfer from public to private schemes, and outline the growing involvement of the latter in overall expenditure and the resulting inequalities, all the practical proposals set out in the resolution do nothing but promote the faster growth of private insurance schemes throughout the Community.
What this encourages is not a move towards efficient Community-wide public services but, on the pretext of the costs involved and the principle of subsidiarity, towards actually minimising the public service. It would be reduced to a 'basic service' or to 'minimum standards' , which are called a 'safety net' and which would only cover a specific range of health care. For the rest, this opens the door wide to private insurers, on condition only that they do not (from the outset) select the patient and the insurance premiums by type of disease.
In fact, the aim of this resolution is merely to organise the insurance market, whereas we should instead be organising Europe and moving it in the direction of encouraging high-quality collective schemes accessible to all.
. (DE) We are dealing again with an own-initiative report by the Committee on Employment and Social Affairs, which, although supplementary health insurance is a highly topical issue, is not totally endorsed by the committee or here in the plenary of the European Parliament since, after all, 12 members did not vote for it in committee.
It is all very well to call on the Commission to present a Green Paper indicating ways in which the existing health insurance systems could be effectively supplemented and maintained by means of supplementary care schemes while providing high-quality medical care, and it is important that we should welcome the development of a single market for supplementary health insurance.
But let me specially emphasise the accuracy of the statement that all other health protection should be a matter for Member States rather than the European Union and that publicly funded healthcare systems should remain, as ever, within the exclusive competence of the Member States.
Because that is so, I think it is premature to incorporate in this resolution a long and very detailed list of points to be included in a proposal for a Commission directive.
I find it rather odd that people are already trying to tie the Commission's hands in relation to the proposal for a directive, while at the same calling on it to present a Green Paper on the current situation with regard to optional and supplementary health insurance schemes. Are we not putting the cart before the horse?
Notwithstanding these observations and reservations, I voted for the report.
. (NL) Health insurance and pensions ought to form part of the remuneration people receive from their work. Supplementary arrangements should only be necessary if the real provisions fall short of the mark. They are a source of profit for banks and insurance companies, which rake the money in that people save from reductions in premiums and taxes. Instead of regarding health insurance as part of remuneration for work or as part of payments replacing wages, increasingly, this provision is being made dependent on savings and investments. There is a feeling that collectivity and solidarity should be done away with so that everything can be settled on an individual basis. Everyone is being compelled just to think of their own interests, and to start attending to all kinds of unnecessary financial matters. People who do not earn or spend much no longer count for anything. One of the things this will do is create a divide in health care. People who have ordinary health insurance will end up on waiting lists and receiving second-rate care, whilst those who pay extra will be able to buy the right to priority treatment and luxury. It surprises me that rapporteur Rocard - whom as I recall, was the leader of a leftwing socialist party in the dim and distant past - is now delighted about the development of an internal market for private health care. The remainder of his proposals serve to dress the wounds that this option will cause.
. I wholeheartedly support this report by my Socialist colleague, Michel Rocard, on the future financing of health insurance systems.
At a time when the population is ageing dramatically, it is crucial that we look at improving the health care system for people across Europe. We should not undervalue the basic state provision and importance of arrangements between countries. Having been ill myself in Belgium, I have witnessed at first hand the benefits of mutual recognition of health care systems. From my own heartfelt experience, I would certainly not want to see these benefits ruined.
We are asking the Commission to look at the various national health schemes and to examine ways of ensuring a fair deal for those who spend time working in another EU country. These national provisions are life-saving measures. However, if we are to have an effective system that can cope with increasing pressure on existing national services, and that makes Europe a healthier place for our citizens, then we should also recognise the importance of supplementary insurance providers. We should not discriminate against citizens applying to join private health care schemes.
The health of our citizens is extremely precious. Citizens across the EU must be confident of receiving effective health care no matter which country they are in. I call on the Commission to take heed of Michel Rocard's report.
That concludes the explanations of vote.
Own funds of banks (continuation)
Mr President, ladies and gentlemen, I am particularly pleased to be able to speak today in the presence of a group of visitors from my lovely constituency, whom I welcome very warmly.
We are continuing the debate on the report by Mrs Villiers, whom I want to congratulate very heartily on her report. She has managed to reconcile the different opinions across the committee, so I believe this report represents a real step forward. In particular, it is important that she managed, by achieving a very broad majority in committee, to ensure that the requirements of the small institutions - the savings banks, the cooperative banks, the small and medium-sized businesses - are also given due consideration in this important legislative project and that what is called internal rating, i.e. the internal assessment of credit risks, will be given the same status as external rating, as proposed by the Basel Committee.
I regard that as major progress. I believe it is also important in terms of the public debate to make it clear that it is not the Basel Committee, a non-elected body, that will be deciding the definitive directives, but the European Parliament and the Council of Ministers, by the codecision procedure. In that public debate I keep finding people referring to the Basel Committee. In fact, the European Parliament will decide on the final legislative text jointly with the Council of Ministers, and we should make people more aware of that.
But for me the question now is the procedure that will apply. The banking sector is very keen that we decide by a fast-track procedure. I, too, believe that Parliament should play its part here and, if possible, take the final decision at first reading. However, we must create the necessary conditions to ensure that the European Parliament's rights are in no way weakened. If possible, by one means or another, we must ensure that Parliament and the Council of Ministers can reach agreement at first reading on the legislative text that is then finalised.
(Applause)
Mr President, ladies and gentlemen, first let me make an observation regarding my group. At the actual vote in the Committee on Economic and Monetary Affairs, we did not have a very large majority. At least, the majority of my group voted against; and after all we did ensure that the report was not adopted during the last plenary part-session, but postponed until today. But let me say quite emphatically, that has nothing to do with the actual content of the report, but only with the fact which Mr von Wogau has just touched on, namely that we were worried that if we tied our hands in regard to the further procedure, Parliament would be renouncing its rights. Obviously we cannot accept that.
In the committee itself, there was consensus on the issue as such. And the rapporteur really tried, made a real effort to bring about a consensus. We want a consensus on this question. And we would be well advised to reach a very broad consensus on it here in Parliament.
The forthcoming changes to own funds rules for credit institutions and investment firms will have a far-reaching impact on the banking sector and beyond. These provisions very much influence the practices of credit institutions in granting loans. When we see how very heavily our European economy, and especially our small and medium-sized businesses, depend on loan financing, we soon realise that this is a very large-scale economic project. The very intensive debate on external rating made that abundantly clear.
At international level, the proposal from the Basel committee to classify risks mainly on the basis of the results of ratings by external institutions would lead to considerable distortions of competition. It would create especially serious competitive disadvantages for medium-sized businesses. To prevent such distortions, it is therefore most important for the institutions to have a simple, alternative means at their disposal for identifying their own funds requirements, in fact one based on the use of internal ratings.
It should be regarded as a success that the European position, as proposed from the outset by the Commission in its consultation paper, prevailed in Basel, so that the inclusion of internal rating procedures is now at the centre of the debate.
Since as things stand at present, it seems that both the Basel Committee and we ourselves have accepted internal ratings in principle, our primary task now is to formulate these procedures in such a way that on principle all credit institutions within the European Union can introduce internal ratings across the board. That is the only way to create equal conditions of competition. However, that also means that these institutions must be given enough time to prepare for the new rules. The most recent information seems to suggest that the new regulation, first planned to enter into force on 1 January 2003, will be postponed until 2004. That would give the institutions more time to implement the provisions.
So we simply have to ensure - and here I entirely agree with Mr von Wogau - that we work as closely in tandem as possible. In particular, we must ensure that there are no major differences between Basel and ourselves in relation to timescales. Otherwise the institutions concerned would just face unreasonable burdens, additional costs or competitive disadvantages. But one thing must also be made clear. Parliament cannot and will not give up its rights of codecision. So that means that if we manage to reach a decision at first reading, jointly with the Council and the moderation of the Commission, we will be happy to do so, but we will not give up our right to the codecision procedure from the outset. It is up to the Council. It is the Council that has always delayed legislative procedures in the past. It must get its act together and ensure that we can proceed rapidly. Parliament has never been responsible for the failure of such procedures. Nor would it be responsible for failure in this case. So, ladies and gentlemen of the Council, do get on with it.
Mr President, there is a strong case for fast track when it comes to implementing the results of the Basel review on bank capital adequacy. The Americans will be able to introduce its provisions immediately without primary legislation, unlike us, and they will be able to lend more cheaply than European banks. Moreover, Parliament has had ample time to inform itself on the issues with this welcome Villiers report on capital adequacy.
In effect, we are having a first reading before the proposals have been tabled. Some people in this House think that it fatally undermines Parliament's powers. We disagree. Delegating powers over technical matters is essential if regulation is to keep up with the innovations in financial markets, as long as those delegated powers are subject to proper scrutiny.
We are here to use our powers in the interests of European businesses and our constituents, and we shall not be forgiven if we fail to do so. Dogmatically insisting that Parliament should get involved with every technical judgment will simply mean that regulation will be out of date before it even starts. It takes two to three years to pass EU law but only weeks to launch a new financial services product with implications for bank capital, such as credit derivatives. I appeal to all colleagues and particularly to the Socialist Group, to re-examine their views on this matter and look at what safeguards they would like to see in primary legislation to enable the delegation of powers.
Mr President, ladies and gentlemen, it is difficult to argue with the general substance of Mrs Villiers' report. But what we could find surprising is its very existence, and the existence of the Commission' s new initiative here.
What are we talking about? The issue is to do with updating the European rules on banks' own funds, funds that are supposed to be proportionate to the nature and scale of the risks incurred by these establishments. The report refers to a growing consensus that the present framework fails adequately to capture the changes in the financial sector over the past ten years.
Given that the phrase "growing consensus" - I am quoting from the report - in fact implies that there is no consensus on the subject as yet, we are justified in asking whether the institution promoting this reform, the chosen instrument and the chosen time are really appropriate. One cannot help feeling that Parliament, following the Commission, feels obliged to align its activities with those of the Basel committee, which, let me remind you, has no legitimate right to impose its views on the Member States. Let me also remind you that only eight Member States are represented on that committee, which on the other hand includes representatives of countries that are the main competitors of European countries.
But let us, after all, assume that the referee has not sold out to the other side and let us accept the idea that the texts by the Commission and the rapporteur respond to a real and growing problem, as the report has it, and that the fact that these matters are being considered here at the same time the Basel committee is considering them is a chance to settle them finally. Do you not think it is paradoxical to try to catch up on free America by imposing a further constraint on the European banks? Does it not seem paradoxical to translate what is no more than a recommendation to the large banks into binding provisions for EU credit institutions?
The rapporteur is probably aware how grotesque it is to call for simple rules to reflect a situation that is complex and has become more complex. As for the sense of urgency that Mrs Villiers has added to the Commission' s sense of the need for these measures by calling for a fast-track procedure for adopting them, we have to say that the rapporteur herself acknowledges that these new rules will have no effect on the anti-competition practices that are, alas, so widespread in the United States.
Under these circumstances, this kind of initiative is more likely to have an effect opposite to that anticipated and to impose additional constraints on our banking sectors, without any guarantees of compensation. Despite the exhortations of Parliament, the Commission has absolutely no means of guaranteeing that the American authorities will stop discriminating against EU banks.
Yet this report does have some merits, ladies and gentlemen, including the fact that it represents real progress in relation both to the first Basel text and to the Commission text. Mrs Villiers is aware of the concerns of the small and medium-sized businesses, which to a large extent depend on bank financing, and she has sensibly asked the Commission to carry out an internal assessment of the central component of its new rules, so as not to raise the cost of loan finance granted to these enterprises.
If, in its wisdom, Parliament decides by a majority to confirm a principle to which we should not like to see any exceptions, the Union for the Europe of Nations Group will be happy to vote for the report. If not, we will show that we are sceptical not about your work but about a procedure that we regard as a new stage in a process...
(The President cut the speaker off)
Mr President, my colleague, Mr von Wogau, and I would seem to share something more than just the same opinion today. I also have guests there in the public gallery. They are from Finland, and I would like to wish them welcome.
Commissioner, we surely agree that Europe must never encounter the same sort of profound banking crisis that we had to undergo at the start of the 1990s. We shall, however, see losses in the banking industry in the future too. When a bank suffers losses, its own resources function as a buffer, which helps to cover the losses that ordinary business profits cannot cover sufficiently. For that reason, the proposal now under discussion is of major importance, as we are trying to ensure that European banks are sound and that their clients' savings are therefore protected. Their shareholder' s equity relies on their ability to take account as best they can of the nature and extent of banking risks. With modern techniques in risk management it is possible to gain much more precise data on risks than previously. So it is natural that the banks should also be given the opportunity to use these resources and create a more risk-sensitive working environment. To increase risk awareness both the banks' internal and external evaluation methods must be available. In fact, I believe that internal classification will, in future, enjoy a more important status, as often it is within the banks themselves that key personnel from companies to be allowed credit are well known, as are the companies' operations generally.
There is broad consensus in Parliament on the content of this proposal. Actually, the only significant difference of opinion among the groups concerns the procedure that should be applied to this proposal and other proposals on legislation on financial services in the future. Our rapporteur, Mrs Villiers, who has been responsible for some excellent work, mentioned in her report the possibility of applying a fast track method. I support her fully in this idea, as I think it is important that the financial service sector action plan be got through in accordance with the briefest possible timetable. In practice the only way to do that is to speed up the legislation procedure and agree that more issues should be handled on an emergency procedure basis.
(Applause)
Mr President, Commissioner, ladies and gentlemen, I am glad such a large majority has agreed with the arguments of this important report. I can only congratulate Mrs Villiers on it, for as Mr von Wogau said, she has managed to cover the spectrum of banks and their clients in Europe in this good report.
We are in favour of matching the own capital held to cover credit risks more closely with the economic risk level and further developing the rules on own funds. We are in favour of putting more emphasis on risk mitigation techniques; and we are also in favour of broadening the basic concept of the Basel Committee. The Basel Committee's proposals only concern the large banks and external rating, while we believe it is necessary to broaden them to cover the small banks and to include internal rating. Another positive note in this regard is that it was clearly accepted that internal bank collateral mitigates risks. One reason that is so important is that purely external rating would have significantly increased the costs of loans for small and medium-sized businesses.
It is the small and medium-sized businesses that create most new jobs and protect existing ones. The merit of this report is that it emphasises the links between loan costs, job creation, support for small and medium-sized businesses and the recognition of internal in addition to external ratings. We will therefore vote for it with great conviction.
Mr President, Commissioner, ladies and gentlemen, I too would like to begin with very warm thanks to Mrs Theresa Villiers. In her report, she has splendidly succeeded in reconciling the entire spectrum of opinion in our Parliament. Let me briefly address the problem that in Basel we are creating a framework for systems that are not necessarily compatible, systems in the USA and systems in Europe, and here we must ensure that we do not ride roughshod over a particular area.
Basel is looking primarily at the large banks. But we in Europe must look at the small banks. Their clients have few funds. We know that the large banks are no longer interested in them. Of course we must also make sure that Basel does not produce a second disadvantage for banks, as a result of higher own-funds requirements. As we keep repeating, it would be the small and medium-sized businesses that would bear the brunt, although we keep urging that they should be bolstered up. Internal and external ratings have just been discussed. I would also raise the question of portfolio straddling. We must ensure that the level of risk is assessed, and not just credit in the abstract, i.e. that we leave some room for manoeuvre in relation to small loans for small and medium-sized businesses and craft firms.
I believe it is important that we also make it clear that what is going on in Basel is an undemocratic procedure, that the European Parliament is the only democratically legitimate organisation that is adopting a position on this in Europe. During the procedure we must not think about whether we are surrendering rights, but about the degree of detail to which we regulate matters in Europe in future, or where we should simply establish the framework and pass on certain instruments of adjustment to other institutions, such as the Commission, but also Basel.
I also call on the European Central Bank and the Commission to take great care in Basel to ensure that Basel takes account of the structure of the European systems. Today we in the European Parliament must also send out the signal that we will not allow our established systems to be put at risk and that the large banks will also face problems if a legal framework is created in Europe. What we need is sufficient flexibility in this area.
Mr President, in the first place, I would point out that the Commission is pleased to see that Mrs Villiers' report relates not only to the evaluation of the Own Resources Directive but also to the current revision of the changes to the regulations concerning capital adequacy. We also think that this report makes an important and satisfactory contribution to the whole process.
The reaction to the two consultation documents on this subject - that of the European Commission and that of the Basel Committee on Banking Supervision - has been positive, and I should like to comment on the latter document. I appreciate that the capacity of the Basel Committee on Banking Supervision has nothing to do with that of the European Parliament. It has no legislative power, but nor should it be forgotten that it is a matter of actual fact that the Basel Committee on Banking Supervision belongs to the Group of the Ten and that, even though it is not a legislative body, its standards apply in 130 countries and are used by a multiplicity of international organisations, including the World Bank, the International Monetary Fund and, obviously, third countries. It is therefore important not to dissociate ourselves from what is happening in Basel, even though we obviously have our own legislative procedure. It is, of course, crucial that we should define our own rules to enable us, as the European Union, also to influence what is being decided in Basel.
Having made this initial comment, I should like to point out that I believe that economic operators are also satisfied with the approach adopted towards these regulations on capital, which help deal with the issues related to risk. The Commission believes that the high degree of support given by the report to the aforementioned approach of the Commission' s consultation paper is obviously to be welcomed. The report coincides, to a large degree, with the ideas of the Commission and the objectives we are trying to achieve.
The Commission will continue to be especially vigilant in ensuring that the potentially most vulnerable sectors are taken into account. The report highlights a number of valid concerns regarding the possible damage that may be caused, for example in the SMEs sector, and also to our banking system and to those of our investment institutions which do not maintain a competitive level within the European Union and between the European Union and other countries in the world.
We all know that, on this point, Mr Lamfalussy has prepared a very clear and enormously useful report which may help us produce legislation that is more effective, more efficient and, so to speak, better adjusted to the changes occurring in the market. We have to confront a situation in which we must ensure that the new directives are not superseded as soon as they are adopted and that the standards under existing directives are capable of keeping pace with the rapid development of the financial markets.
Inflexibility and lack of adaptability are damaging the competitiveness of our financial institutions. I should like to say, in the first place, that our legislation must be sufficiently up to date and be flexible enough to respond to the rapid developments in the market. Secondly, we must avoid the excessive costs which can affect financial institutions and, consequently and indirectly, the clients of those financial institutions.
We ought to support these objectives by means of sound and prudent standards which guarantee the security of our markets and institutions. And finally, and this is a key point, we are entirely alert to the fact that we ought to respect the institutional balance established in the Treaty.
It is at present far too soon to speak of the Commission' s adopting a formal position on these subjects, but perhaps we can define a number of outline features of the possible approach. This approach could refer to different levels. A first level would include the basic principles, or codes principals, to be included in certain norms such as directives. In the second place, there would be a level of technical detail covering that area which will be most subject to change if we want the regulations to reflect best practice. This could be included in annexes to these directives, and we would have to devise a satisfactory system for modifying them quickly. We would be talking about a second level of decision-making. There would also be a third level corresponding to the implementation of mechanisms enabling us to promote consistency and convergence in the area of supervision and to reinforce what is stated along those lines in the paper produced by the Member States and the Commission.
A basic point for us in the process is the way in which we seek to maintain the present institutional balance. Parliament will, in future, require that the principles underlying its decision-making should be observed by means of an agreement on this future regulation model and that these principles, to the extent that they can be applied, should be of substance and respond to more practical issues rather than to generalities. These are a few initial thoughts on how we might succeed in devising a rapid legislative process which is controllable and efficient within the current Treaty regulations. I hope that Parliament will take an active part in the discussions over the next few months.
Turning to the points in the specific amendments which are to be made and which have been included in the report, I should like to make two comments. Regarding, in the first place, Amendments Nos 8 and 13: the use of an approach based on internal ratings must be introduced in a sound and prudent way. For many institutions, this approach may be neither desirable nor appropriate and, of course, its use must never be compulsory.
Right from the start, the Commission has been in favour of developing a full internal ratings system, subject to standards which may be achieved by well-managed institutions, independently of their size or of the sector in which they operate. This is a positive development we should like to see adopted by as many institutions as possible, but we appreciate that it would not be right to insist on an internal ratings system for all financial institutions.
With regard to Amendment No 12 on the supervisory review system, I should like to point out that it is already within the powers of the supervisors to request or establish levels in excess of the minimum capital requirements. The proposal to use this instrument solely as a type of last resort would reduce the impact of the supervisory review process as a key element of this framework. I therefore think that the position needs to remain as it is.
The debate is closed.
The vote will be taken tomorrow at 9 a.m.
The European Ombudsman
The next item is the report (A5-0293/2000) by Mrs Almeida Garrett, on behalf of the Committee on Constitutional Affairs, on the modification of Parliament' s decision of 9 March 1994 on the regulations governing performance of the Ombudsman' s duties.
Mr President, we are here today to debate the first of two reports on modifying the statute and general conditions governing the performance of the Ombudsman' s duties. I apologise to the House for being tempted at the end of the afternoon at the end of this part-session to take some of my longings for home as my inspiration for the debate on this report. If we think about it, as in relations with children, there comes a point in the process of the birth and growth of institutions that develop within others when we have to show, through our actions, that we acknowledge their independence. The time has now come to acknowledge that the institution of the 'European Ombudsman' is sufficiently grown up and has shown sufficient signs of maturity to have its own budget. Although, in the early stages, it seemed right and proper to have the independence of the Ombudsman' s mandate and actions coexist with a dependency on the financial resources of the European Parliament budget, today this no longer makes sense.
What we are now proposing is precisely that this separation should be acknowledged, as in the Council regulation of December 1999, approving the creation of a specific section for the Ombudsman in the general budget of the European Communities. This was a fundamental step forwards, as the Ombudsman was considered to be an independent institution in terms of the application of the Financial Regulation. This step was nothing more than the acknowledgement that the growing visibility of an institution which was born and which grew out of the need to bring European citizens closer to the life of the Community institutions also needs financial independence in order to take full responsibility for the budgetary provisions it makes and considers appropriate for the material and human resources necessary to ensure the proper discharge of its worthy duties.
We therefore now need to adapt its statute to the Financial Regulation and propose that two articles be deleted - Article 12 and Article 16 of Parliament' s 1994 decision - which, as we all know, approved the general conditions of the performance of the European Ombudsman' s duties. These rules stopped reflecting the budgetary situation after the last amendment to the Community Financial Regulation. We therefore need to recognise that this does not correspond to the real situation and approve its deletion. Given that we will soon have to apply ourselves in this Parliament to fundamental changes to the statute of the European Ombudsman, which are still being discussed in the Committee on Constitutional Affairs, to whose report I have been given access and which addresses the issue of extending the Ombudsman' s powers of investigation, we will wait until then for a complete, qualitative revision of the text of that statute.
Before I finish, Mr President, I wish to take this opportunity to welcome the rapporteur, Mr Söderman, and congratulate him on his work on fighting maladministration and thereby also bringing European citizens closer to the life of the Community institutions.
Mr President, I hope the rapporteur will not mind if I say that this is a relatively obscure report that we are taking fairly late on a Thursday evening and that it goes right to the very heart of democracy in the European Union: How do we protect the rights of European citizens? There is no doubt that in that role the position of Ombudsman is absolutely critical.
The Ombudsman has a distinctive role and position in the framework of the European institution, but it is a role that requires autonomy. As we all know, if you are to be independent you need to have financial independence. In English we have a phrase: "He who pays the piper calls the tune." Those who pay for activities or organisations are generally seen to wield some power over those activities or organisations. That is why the Ombudsman needs to be financially autonomous and as independent as possible so that we in this Parliament cannot be accused of calling the tune.
The public need to have the utmost confidence that the Ombudsman is completely impartial in his investigations. I, of course, like all Members of this Parliament, have total confidence that Mr Jacob Söderman discharges his responsibilities totally independently but that must be seen to be the case. That is why financial autonomy is necessary. It is perhaps also worth pointing out to European citizens that the Ombudsman's office - not him personally - costs something like EUR 3.9 million a year or less than one cent per person in the European Union. To my English listeners that is roughly half a penny per annum and that is money well spent.
Thanks to the initiative taken by the Chairman of the Committee on Petitions, Mr Gemelli, the correct legal action has been taken to amend the 1994 decision by the European Parliament on the Ombudsman's competencies and duties. As a result of this, the Petitions Committee, in the González Álvarez report, said that the procedure to amend the Ombudsman's statute should be seen in the light of Article 195 of the European Communities Treaty. Let us never forget that the role of the Ombudsman is one that is enshrined in the European treaties.
The EPP/ED Group supports the view of the Committee on Constitutional Affairs that the Ombudsman's competences should be enlarged and the sooner the better, especially in the fields of the Ombudsman's investigative powers laid down in Article 3 of the 1994 decision.
The quality of the Ombudsman's actions taken so far proves that the institution of the Ombudsman is growing as a full and necessary instrument for European citizens to submit complaints of maladministration by European institutions. We in my group appreciate the Ombudsman's support for the Petitions Committee, the committee that is responsible for relations between the Ombudsman and Parliament. In this respect the EPP/ED Group encourages the Ombudsman to continue his work through his special reports which we are always ready to consider in a positive spirit of cooperation with the Ombudsman. I hope that in the very near future Parliament will consider enhancing the Ombudsman's investigative powers. If that happens, the Petitions Committee would expect to be fully and carefully consulted by the Constitutional Affairs Committee.
We are, as I have already said, the committee with responsibility for relations with the Ombudsman and we work closely with him. The EPP/ED Group supports this report therefore and hopes that this, along with the Bösch report on the Ombudsman's report on recruitment procedures, is a sign of the European Parliament's continued commitment to increasing transparency and accountability. We do not need extra work and we do not want to see examples of maladministration, but it is important that we remind European citizens that the office of Ombudsman is there to help them if problems of maladministration arise.
A lot of people unfairly criticise us for the democratic deficit. The Ombudsman's office certainly helps to redress that democratic deficit.
Mr President, in accordance with the Nordic public service tradition, the European Parliament has, positively enough, claimed that the Ombudsman's position should be strengthened and consolidated. The European Ombudsman ought to be completely impartial when carrying out his or her duties and when he or she - right now it is Jacob Söderman, a man and a good Finland-Swedish representative - defends the rights of citizens in cases of bad administration. Only in this way can the office of Ombudsman, at EU level too, serve its important and more profound purposes.
Therefore, we in the Swedish Christian Democrat Party warmly welcome the steps that are now about to be taken also to promote the Ombudsman's independence in such fundamental areas as the budget. This is an important credibility issue for the independence and impartiality of the office of Ombudsman. We in the European Parliament's Committee on Constitutional Affairs have consistently given our full support to this positive measure. I would like to thank the rapporteur, Almeida Garrett, for her contribution in this important matter.
Finally, allow me to take up another topical issue which concerns the development of the office of Ombudsman. It concerns the right of access to documents without restriction, something which is only rarely utilised. This is a prerequisite for giving the institution of Ombudsman high credibility among citizens. An Ombudsman is naturally bound by secrecy provisions, but it is good for citizens to know that, as Ombudsman, he or she can obtain access to documents which they cannot access themselves as citizens.
It is also important to realise that the Ombudsman's right of access to documents has nothing to do with the current regulation on openness, which is a frequent misconception. The European Parliament, its Committee on Constitutional Affairs and, we hope, the Commission and the Council too, want to see continued development and a strengthening of the office of Ombudsman and its independence and, alongside that, its credibility among citizens.
Mr President, the Commission can be very brief on this matter. The sole purpose of the report is to establish a concordance between the European Ombudsman' s statute and a modification of the financial regulations, and this modification, as the rapporteur has pointed out, seeks to include a separate section for the Ombudsman' s budget in the general Budget of the European Communities.
The Commission has already signalled its agreement on this matter in the past, both for technical budgetary reasons and for reasons to do with the independence of the Ombudsman' s duties. We therefore fully support the changes to the Ombudsman' s statute proposed to us by Mrs Almeida Garrett.
Thank you, Commissioner.
The debate is closed.
The vote will be taken tomorrow at 9 a.m.
Special report by the European Ombudsman on Commission recruitment
The next item is the report (A5-0280/2000) by Mr Bösch, on behalf of the Committee on Petitions, on the special report from the European Ombudsman to the European Parliament following the own-initiative inquiry into the secrecy which forms part of the Commission' s recruitment procedures (C5-0082/2000 - 2000/2048 (COS)).
Mr President, Commissioner, ladies and gentlemen, I believe that the report we are debating this evening fits very well into today's agenda, because around midday today we already adopted an important report on access to documents, and I believe what we are discussing now and will have to decide tomorrow is very closely related to that.
In relation to the Ombudsman, a matter we have just been discussing, there were several complaints in the past about the lack of transparency in regard to recruitment, and that is a very crucial point, because we entirely agree with the Ombudsman's view that recruitment procedures are many young EU citizens' first contact with the European institutions. Here it is important for the procedures to be highly transparent, comprehensible and open.
Accordingly, the point of departure of this report was the recommendation by the Ombudsman to the Commission to give applicants access to their own marked examination scripts during the selection procedure it organised. The previous Commission did not comply with this recommendation, despite several requests. That was one reason why the Ombudsman adopted a special report in which he once again emphasised his concern in this respect. Meanwhile, the Prodi Commission has agreed to implement the fourth recommendation addressed to it and to allow applicants access to their own corrected test papers in a selection procedure.
Our committee, the Committee on Petitions, looked into the matter and adopted the report before us. When we adopted this report in committee we decided on principle to accept the Ombudsman's recommendation. We would also like to give warm thanks to the Commission and congratulate it on its positive response to the Ombudsman's proposal.
The hope was also expressed that all other European bodies and institutions will follow the Commission's example and grant job applicants access to their own, corrected test papers. We believe that giving applicants for jobs in the European institutions this kind of more transparent and open access would also represent an important step in the widely broadcast reform of the European Commission. It would also bring Brussels and Europe closer to the citizen and make them more comprehensible.
A word now on the amendments, on which we shall be voting tomorrow. To a large extent, they respond to the recommendation made by the Committee on Legal Affairs and the Internal Market, and on that basis, they are clearly intended to spell out in a little more detail what we actually expect of the Commission in this respect. In particular - and this is also part of the amendments - I think it is important to set the Commission a sensible timetable for implementing these announced reform measures. I hope - that is my position as rapporteur - that the House will endorse this view.
Mr President, speaking both as a member of the Committee on Legal Affairs and on behalf of my own group, I, too, very much welcome this. I am speaking today on behalf of our Co-President, Mrs Hautala, who is unable to be here this evening. It is her opinion in particular that I want to draw attention to as I speak tonight.
We very much welcome the Ombudsman's report. We particularly welcome the reforms and changes which we believe ought to be and, Commission-willing, will be introduced as a result of this report. After all, access to documentation is a fundamental civil right and no documentation is more important to a candidate than documentation in relation to examinations. The core of the Ombudsman's report is the fact that candidates for Community recruitment are entitled, if they so request, to see their examination scripts.
We also want to make a particular point about minority languages. There is a great difficulty about examining people in a different language. I have had to do it myself from time to time, looking at scripts in Italian or German as a native English - or at least a kind of English - speaker. The difficulty is resolved by translation, but then we must be sure that the quality of translation is high and that the candidate can check that what was written in the original language is what appears in the paper as examined. If there are inconsistencies it must be open to the candidate to draw attention to them.
We are glad that the Commission is going to do this. Not only the Commission but the other institutions and bodies of the Community ought to comply with the Ombudsman's recommendations, even in the case of recruitment procedures which have already been initiated.
It is regrettable that the Commission agreed to apply the Ombudsman's recommendation only for recruitment procedures launched after June 2000. We believe that the institutions of the Community should conduct their staff recruitment procedures, and indeed all recruitment procedures, with a maximum of openness and transparency in order to avoid the suspicion of partiality, injustice and administrative incompetence.
We must also make sure that the procedures encourage the appointment of women to salary groups, including the highest salary groups in which they are under-represented. We would also like to draw attention to the point about temporary and auxiliary posts in the institutions, offices and bodies of the Community and the Union. These should be published in the Official Journal and in the press and on the Internet to guarantee a genuine sense of competition. Senior officials must ensure that merit is rewarded and that all vacant posts, even the most senior ones, should be published in the Official Journal and on the Internet.
Further, persons employed in the private offices of members of the Commission must be obliged to take part in a general selection procedure before they can take up any other vacant post in the institution in question. We note, for example, that Mr Prodi's former chef de cabinet was transferred to another post in the Commission hierarchy. We hope that he will see that he should resign when the mandate of the current Commission finishes, since he has never passed a Commission competition at all.
It is a byword throughout the Union that it is difficult to get into jobs unless you are well connected. We must do all that we can to make that byword not merely false, but seen to be false.
Mr President, Mr Bösch has drawn up an excellent report and we thank him for it, as we do Mrs Hautala, representing the Committee on Legal Affairs and the Internal Market. In fact, we must thank all those involved in this matter. We thank the Ombudsman for his initiative, his determination to achieve transparency and his extreme attention to relations between citizens and the European administration. Congratulations also to the European Commission, which, after some hesitation, cooperated fully with the Ombudsman and responded to his demands, especially to the recommendation that is the subject of this report.
We thought it legitimate for candidates to have access to their marked test papers, since access to documents is a fundamental right and one that is also recognised in the Charter of Fundamental Rights we adopted this week. In the same way, we find it entirely justified for candidates to be able to take the examination questions home with them after the test. The recruitment procedures must be transparent to avoid all abuse; that is obvious.
Yet, we feel that a certain flexibility is required. We must not introduce more rigidity into provisions that may apply to institutions as different as the Commission and the Court of Justice. Nor do I think we should further burden some procedures with cumbersome provisions that are disproportionate to the real risks of dispute. I am referring here to an amendment on the need to provide indisputable proof relating, for instance, to oral test procedures.
Our group was very satisfied with the vote in the Committee on Petitions. The rapporteur proposed new amendments in plenary session. We studied them and we can accept three of them, which are in line with the way we voted in committee. We think the others are difficult to implement, or even rather out of context.
In conclusion, I would say that we welcome the fact that the European Commission followed the Ombudsman' s recommendations. This dialogue between the mediator and the Commission proves that the latter wants to follow a policy of transparency and good administration. That resolve will encourage a rapprochement between the institutions and the European citizens. It also shows very clearly how useful and effective the Ombudsman is.
Mr President, the job of the European Ombudsman was established in the Maastricht Treaty at the same time as the concept of citizenship of the Union was introduced. The Ombudsman looks after the public interest in the direction of the administration. The Ombudsman, Jacob Söderman, works, by virtue of his job description, for the people and in order for good administration to take root in the Union. We all know that there is still much to do. It is, however, vitally important to adopt good, open and effective administrative practice, so that the European Union will gain the support and confidence of its citizens more satisfactorily than it does at present.
The Ombudsman' s report discussed this time regards the secrecy attached to the Commission' s recruitment procedure. The report contains recommendations that the Commission has already begun to implement. The rapporteur, Herbert Bösch, from the Committee on Petitions, states in the explanatory statement in his report that the principles that led to the Ombudsman' s recommendations proved to be the same as those adhered to by the European Parliament: correctness, transparency and the desire to create confidence. And that is how it should be. Parliament is a body elected directly by the people. Its job is legislation and to monitor the Union' s bureaucratic machine on behalf of the public. Parliament and the Ombudsman must therefore work for the same causes.
The report by the Committee on Petitions states that the Committee approves the special report being discussed and, in particular, the point which states the desire to improve the impression the public gets of the institutions from our competitions procedures. The most important of Mr Söderman' s proposals is the right of applicants to have access to their corrected examination papers afterwards. The Committee says that the Commission has informed the Ombudsman it was implementing this recommendation as from the start of July 2000. In addition, the report urges all the institutions and bodies of the European Communities to allow applicants to have access to their corrected examination papers in future recruitment competitions, if they so request.
My colleague, Mr Bösch, has already briefly presented here the amendments to the report he tabled. I hope they will be supported in Parliament.
Mr President, if the European Union is to have any future it needs the supports of its citizens and this can only be achieved if people trust the Union and its institutions. As things stand, the institutions are too often experienced as remote and bureaucratic - something which has had negative repercussions for Parliament as shown, for instance, in the low turnout in the last elections.
Taking part in competitions for jobs in the European Union is for many people their first close-up experience of the European institutions. Any doubts concerning the fairness of the competitions must therefore be taken seriously. The fact that these competitions have been surrounded by suspicions of irregularities and favouritism in the media has been quite damaging to the public perception of the institutions. Having good staff and officials is obviously in itself essential for well-functioning institutions and this can only be assured if the recruitment procedure is impartial and as objective as possible. Transparency in the procedure, with due respect for the independence of the boards, is central in this regard. Allowing the candidates to see their marked tests is a simple means of increasing transparency and confidence in the procedure for the recruitment of European civil servants.
The Ombudsman's initiative and recommendations can therefore be warmly welcomed, as can the decision by the Commission to follow them. The example should be followed by all other institutions and bodies, as the Committee on Petitions has recommended. It is vital to the construction and administration of a multinational community such as the EU that there should be no suspicions whatever of discrimination between candidates for posts in the administration, whether on national or other grounds. I therefore thank the Ombudsman for his report, which I fully support. I also thank the Commission for having agreed to follow the Ombudsman's recommendation to allow the candidates access to their marked tests in future competitions. I call for all other institutions to follow this example.
Mr President, the Members of the Bonino List firmly support the Bösch report and, since I do not suffer from the ideological prejudices which often characterise the behaviour of certain elements of the Socialist Group towards us, I would like to thank the Group for the amendments which it has tabled.
They are extremely clear, concise, pragmatic amendments which represent genuine reform, that is, the only reform worthy of the name which the European institutions ought to adopt on the recruitment procedure. However, between the fine words and noble principles expressed by the European Ombudsman and practice, things are not always so cut and dried. When I tabled two questions to the Commission on the management and organisation of the last internal competition, I received clear, detailed replies. These replies revealed a clear case of maladministration, if not abuse of authority, by the Director-General for Personnel and Administration, and the second reply implicated Commissioner Kinnock. I notified the Ombudsman of this, who, in his reply, said that he had decided not to open an inquiry because the competition was already far advanced.
Unfortunately, I did not - and still do not - possess those paranormal capacities which make it possible to predict the future. Not only that: Article 2(4) of the European Parliament Decision on the Regulations and the General Conditions governing the performance of the Ombudsman's duties stipulates that the Ombudsman must be notified within two years of the date on which the petitioner becomes aware of the grounds for the accusation.
Insofar as my duty and my political responsibilities are concerned, the Ombudsman's decision is a routine defence of the Commission. This is not the mandate that Parliament conferred upon Mr Söderman.
Mr President, before I begin may I also recommend that while they are replacing the wiring they could paint all the black walls white or some other colour. May I begin by congratulating Mr Bösch on an excellent report and also congratulate the European Ombudsman on the work he is doing. I know that, though this was before my day, there was concern in the House about whether to have an Ombudsman at all, because it would then seem like a conflict of interests. But history has shown that this is not the case and that an Ombudsman does work very hard to protect the interests of our constituents and becomes a point of access for legitimising complaints and finding out what has gone wrong.
I had the privilege of serving on the select committee on the Ombudsman in the House of Commons and that was a very powerful committee. We could summon anyone in the country before the Ombudsman committee, and the select committee procedure which I will discuss in two minutes is something that we could learn from. Citizens of the European Union should receive a positive impression when encountering the Community institutions. The question is, has this been achieved? I fear that the short answer is: "no". Clearly, as this report reflects, improvements are being made.
I congratulate the Commission on accepting the four recommendations made in the special report on the Ombudsman. Access to official documents by citizens of the Union is a hallmark of a responsible and fully functioning democracy. The fact that applicants for Community institution jobs should see their marked scripts shows that institutions are confident in the way they run their application and selection procedures. It is a hallmark of a confident democracy if the processes by which selection is made is done openly and without any recourse to confidentiality or secrecy.
In the select committees of the House of Commons we had the power to introduce a regime of monitoring of every level of the executive, not only the ministers in the same way we monitor the Commission sometimes in terms of them coming here and answering questions, but a two-hour session with the particular minister with officials in attendance where the elected Members could ask questions and be prepared to ask questions in detail and to get detailed answers. This is the beginning of opening up the process of government and making it transparent. In our resolution we talk about transparent government and we should start to implement it in the European Parliament.
Mr President, I too should like to congratulate both the rapporteur and the draftsman of the opinion of the Committee on Legal Affairs. However, congratulations must, of course, go first and foremost to Mr Södermann; he has been highly receptive to numerous complaints from European citizens about maladministration in the Commission recruitment procedure and has drafted an own-initiative report in order to solve the problem. I am delighted that the Commission has accepted many of the Ombudsman's suggestions. However, I think there is still one lacuna: it refuses to design a system of integrated principles with clear guidelines which would result in completely objective recruitment competitions.
This is the only way to limit arbitrariness and the resultant complaints - well-founded or not, that we do not know - about competitions with pre-determined results. Technical problems, however difficult, cannot obstruct the political objective of transparency. If they could, there would be no point in even discussing transparency. The President of the Commission himself has repeatedly assured us that transparency in the administration of European affairs is an absolute priority. I do not believe, when he said this, that he was unaware of the difficulties in achieving this objective.
Allow me to finish by saying that the Commission has a obligation to comply with the recommendations of the European Ombudsman and to design a full system of objective examinations for two reasons: first, because it is legally obliged to do so under Article 255 of the Treaty, as revised by the Treaty of Amsterdam introducing the principle of transparency. This is why we are calling on the Council to work with the Commission and issue the relevant directive. And secondly, because, from a purely political point of view, its credibility depends on it. Unlike the Member States, with their long history, the European Union has only a short past, which is why it must create the expectation of something new. And the something new in this case is that it must apply best practices and avoid anything which experience tells us will damage its credibility within the Member States.
The European Union needs to give a greater impression of reliability than the Member States, which have different ties with their citizens, such as ties of common descent; the European Union's main link is the respect which the citizens of Europe expect of it.
Mr President, I should first of all like to congratulate Mr Bösch on his report, to which the Commission accords a favourable response. A number of the requests contained in this have already been put into effect. For example, candidates are already allowed to take the examination questions away with them, the general evaluation criteria can be made known to those candidates who request them, the list of passes can be published in the Official Journal and the composition of the selection board may be published in the Official Journal (in the case of general public entrance examinations) or on the Commission' s web site (in the case of internal or restricted examinations).
The Commission endeavours to be as objective as possible, and I should like to make two comments on a couple of questions which have arisen in the debate. Firstly, the corrections to the examinations set by the Commission are always made anonymously. No one knows who the candidates are, since they are identified by secret codes rather than by their names. Secondly, and where languages are concerned, the examinations take place, and are marked in, the national languages, and the tests are not converted from one language to another before they are marked. The aim, therefore, is to have the maximum amount of precautions and guarantees to ensure that the examinations take place in the form which is fairest and most acceptable to everyone.
Certainly, the point which created most interest today in the debate on Mr Bösch' s report concerned what happens regarding candidates' access to their marked examination scripts. President Prodi has already made due reference to this subject. I can now confirm something which has already appeared in the White Paper on reform of the Commission, specifically in action 29 which is about improving transparency in a way which benefits candidates and in which it is stated that 'Finally, pursuant to the European Ombudsman' s recommendation, the Commission will allow candidates access to their corrected tests in all competitions launched after July 2002' .
Why July 2002, some of you are asking. Well, precisely because of this same concern with transparency and knowledge of the procedures that you have expressed and also because a number of administrative steps will first have to be taken if there is to be access to corrected examination scripts. What form is this correcting of examination papers to take? Who is qualified to carry it out? How and to whom is this type of procedure to be presented?
The Commission' s commitment regarding this matter is absolute and we hope that, as soon as these measures have been implemented, they will be applied generally.
Finally, the Commission can obviously make a commitment on its own behalf. With regard to other institutions, it is they themselves who will decide whether the procedures proposed in this report or in the requests by the Ombudsman are adopted.
Thank you, Commissioner. That was a very satisfactory finish to a very satisfactory debate.
Mr President, this is not a question - clearly the matter does not fall within Commissioner Solbes' remit - but I take note of the statement that the examination scripts will be available as of July 2002. Some months ago now, President Prodi declared that this option would be available for all competitions as of July 2000. What does this mean? That the famous reform has been postponed for two years?
No, Mr Turco, it means one or other of the following: either I made a mistake in reading out the text - obviously I was talking about 2000 - or else the interpreters made a mistake in translating it for me. Obviously, I was talking about July 2000.
Mr President, on a point of order. In his speech Mr Deva drew attention to the fact that in this House we are not very good at interrogating. This was very obvious last night during Council Question Time. The session actually finished early and yet Council questions have, it seems to me, become nothing other than an exercise in patronising evasion. The impossibility of having more than one supplementary for a Member adds to this. There is no sense of interrogation of the Council at all. I should like to suggest that the Bureau at some time look into the question of whether a Member who limits a first supplementary to under half a minute is allowed a second question.
That is out of place at the close of this debate but maybe you would like to write to the Vice-President responsible for reforms to see if that can be incorporated in one way or another.
The debate is closed.
The vote will be taken tomorrow at 9 a.m.
(The sitting was closed at 7.12 p.m.)